Exhibit 10.31

LOAN AGREEMENT

Dated as of October 2, 2006

Between

GMH COMMUNITIES, LP, as Borrower

and

WACHOVIA BANK, NATIONAL ASSOCIATION, as Lender

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

ARTICLE I

 

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

1

Section 1.1

 

Definitions

 

1

Section 1.2

 

Principles of Construction

 

19

ARTICLE II

 

GENERAL TERMS

 

20

Section 2.1

 

Loan Commitment; Disbursement to Borrower

 

20

Section 2.2

 

Interest; Extension Options; Loan Payments; Late Payment Charge

 

21

Section 2.3

 

Prepayments

 

28

Section 2.4

 

Prohibition on Sale of Individual Property(ies)

 

30

Section 2.5

 

Prohibition on Sale of Mezzanine Assets

 

31

Section 2.6

 

No Offsets

 

32

ARTICLE III

 

RESERVED

 

33

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

33

Section 4.1

 

Borrower Representations

 

33

Section 4.2

 

Survival of Representations

 

44

ARTICLE V

 

BORROWER COVENANTS

 

45

Section 5.1

 

Affirmative Covenants

 

45

Section 5.2

 

Negative Covenants

 

57

Section 5.3

 

Financial and REIT Status Covenants

 

61

Section 5.4

 

Limitation on Indebtedness

 

62

ARTICLE VI

 

INSURANCE; CASUALTY; CONDEMNATION; REQUIRED REPAIRS

 

63

Section 6.1

 

Insurance

 

63

Section 6.2

 

Casualty

 

67

Section 6.3

 

Condemnation

 

67

Section 6.4

 

Restoration

 

68

 

i


--------------------------------------------------------------------------------


 

ARTICLE VII

 

[RESERVED]

 

72

ARTICLE VIII

 

DEFAULTS

 

72

Section 8.1

 

Event of Default

 

72

Section 8.2

 

Remedies

 

76

Section 8.3

 

Remedies Cumulative; Waivers

 

77

ARTICLE IX

 

SPECIAL PROVISIONS

 

78

Section 9.1

 

Sale of Notes and Securitization

 

78

Section 9.2

 

Securitization Indemnification

 

80

Section 9.3

 

Servicer

 

80

Section 9.4

 

Recourse

 

80

Section 9.5

 

Waivers

 

80

Section 9.6

 

Intercreditor Agreements

 

82

Section 9.7

 

UCC Plus/Eagle 9 UCC Insurance Policies

 

82

ARTICLE X

 

MISCELLANEOUS

 

82

Section 10.1

 

Survival

 

82

Section 10.2

 

Lender’s Discretion

 

82

Section 10.3

 

Governing Law

 

83

Section 10.4

 

Modification, Waiver in Writing

 

83

Section 10.5

 

Delay Not a Waiver

 

84

Section 10.6

 

Notices

 

84

Section 10.7

 

Trial by Jury

 

85

Section 10.8

 

Headings

 

85

Section 10.9

 

Severability

 

85

Section 10.10

 

Preferences

 

85

Section 10.11

 

Waiver of Notice

 

85

Section 10.12

 

Remedies of Borrower

 

86

Section 10.13

 

Expenses; Indemnity

 

86

Section 10.14

 

Schedules and Exhibits Incorporated

 

87

Section 10.15

 

Offsets, Counterclaims and Defenses

 

87

Section 10.16

 

No Joint Venture or Partnership; No Third-party Beneficiaries

 

88

Section 10.17

 

Publicity

 

88

Section 10.18

 

Cross-Default; Cross-Collateralization; Waiver of Marshalling of Assets

 

88

Section 10.19

 

Waiver of Counterclaim

 

89

Section 10.20

 

Conflict; Construction of Documents; Reliance

 

89

Section 10.21

 

Brokers and Financial Advisors

 

90

Section 10.22

 

Prior Agreements

 

90

Section 10.23

 

Assignment; Participation

 

90

Section 10.24

 

Treatment of Certain Information; Confidentiality

 

91

 

ii


--------------------------------------------------------------------------------


 

EXHIBIT A

-

FORM OF CERTIFICATE OF COMPLIANCE

EXHIBIT B

-

FORM OF NOTICE OF BORROWING

SCHEDULE A

-

Individual Properties and Allocated Values

SCHEDULE B

-

Mezzanine Asset Owners, Mezzanine Assets, Mezzanine Allocated Loan Amounts and
Allocated Values

SCHEDULE C

-

Encumbered Properties

SCHEDULE D

-

O&M Programs

SCHEDULE E

-

Sources & Uses

 

iii


--------------------------------------------------------------------------------


LOAN AGREEMENT

THIS LOAN AGREEMENT, dated as of October 2, 2006 (as amended, restated,
replaced, supplemented or otherwise modified pursuant to a written agreement
signed by the parties hereto from time to time, this Agreement”), between
WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association, having an
office at 301 South College Street, Charlotte, North Carolina 28288 (“Lender”)
and GMH COMMUNITIES, LP, a Delaware limited partnership, having an address at 10
Campus Boulevard, Newtown Square, Pennsylvania 19073 (“Borrower”).

W I T N E S S E T H:

WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined) from
Lender; and

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents (as
hereinafter defined).

NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:


ARTICLE I


DEFINITIONS; PRINCIPLES OF CONSTRUCTION


SECTION 1.1             DEFINITIONS.

For all purposes of this Agreement, except as otherwise expressly required or
unless the context clearly indicates a contrary intent:

“Acquiror” shall have the meaning set forth in Section 2.2.1(b)(i).

“Acquisition Transaction” shall have the meaning set forth in Section
2.2.1(b)(i).

“Additional Advance” shall have the meaning set forth in Section 2.1.5.

“Adjusted Management EBITDA” shall mean the sum of (i) EBITDA received from the
management of Student Housing Projects owned by a Person other than Borrower or
its subsidiary for the three (3)-month period ending on the last day of the
fiscal quarter ending on the date of determination, and (ii) EBITDA received
from management fees, development fees, construction and renovation fees, and
returns in respect of Equity Interests in respect of operating


--------------------------------------------------------------------------------


Military Housing Projects for the three (3)-month period ending on the last day
of the fiscal quarter ending on the date of determination, all as calculated in
accordance with GAAP.

“Adjusted Prime Rate” shall mean an interest rate per annum equal to the Prime
Rate in effect from time to time plus the difference (expressed as the number of
basis points) between (a) the Eurodollar Rate on the date LIBOR was last
applicable to the Loan and (b) the Prime Rate on the date that LIBOR was last
applicable to the Loan; provided, however, in no event shall such difference be
a negative number.

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person.

“Allocated Loan Amount” shall mean, for an Individual Property, the amount set
forth on Schedule A attached hereto.

“Allocated Value” shall mean, for an Individual Property, the amount set forth
on Schedule A attached hereto.

“ALTA” shall mean American Land Title Association, or any successor thereto.

“Applicable Laws” shall mean all existing and future federal, state and local
laws, orders, ordinances, governmental rules and regulations and court orders
that are applicable to the applicable Individual Property, the situation or the
Person, as the case may be.

“Applicable Interest Rate” shall mean for each Interest Period through and
including the date on which the Debt is paid in full, an interest rate per annum
equal to (I) the Eurodollar Rate or (II) the Adjusted Prime Rate if the Loan
begins bearing interest at the Adjusted Prime Rate in accordance with the
provisions of Section ‎2.2.3 hereof.

“Appraisal” shall mean an appraisal prepared in accordance with the requirements
of FIRREA, prepared by an independent third-party appraiser holding an MAI
designation, who is State licensed or State certified if required under the laws
of the State where the applicable Individual Property is located, who meets the
requirements of FIRREA and who is otherwise reasonably satisfactory to Lender.

“Assignment of Agreements” those certain first priority assignment of agreements
to trusts, liens, and permits, as the same may be amended, restated, replaced,
supplemented, or otherwise modified from time to time.

“Assignment of Management Agreement” shall mean, with respect to each Individual
Property, that certain Conditional Assignment of Management Agreement dated the
date hereof among Lender, Property Guarantor and Manager, as the same may be
amended, restated, replaced, supplemented or otherwise modified pursuant to a
written agreement signed by the parties thereto from time to time.

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or any part of any Individual
Property.

2


--------------------------------------------------------------------------------


“Bankruptcy Code” shall mean Title 11 U.S.C. § 101 et seq., and the regulations
adopted and promulgated pursuant thereto (as the same may be amended from time
to time).

“Basic Carrying Costs” shall mean, with respect to each Individual Property, the
sum of the following costs associated with such Individual Property for the
relevant Fiscal Year or payment period:  (i) Taxes, and (ii) Insurance Premiums.

“Borrower” shall have the meaning set forth in the introductory paragraph
hereto, together with its respective successors and assigns.

“Breakage Costs” shall have the meaning set forth in Section ‎2.2.3(d) hereof.

“Business Day” a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to remain
closed, except that, when used in connection with a Eurodollar Loan, such day
shall also be a day on which dealing between banks are carried on in U.S. dollar
deposits in London, England.

“Capital Event” shall mean, after the Closing Date, (i) the sale, exchange,
transfer, assignment or other disposition of (a) an Encumbered Property by an
Encumbered Property Subsidiary, or any portion thereof or direct or indirect
interest therein, or (b) any Mezzanine Asset by a Mezzanine Subsidiary (or a
direct or indirect subsidiary of same) or any portion thereof or direct or
indirect interest therein, in each case including, but not limited to, master
leases and ground leases for all or substantially all of an Individual Property,
Mezzanine Asset or Encumbered Property, but excluding Leases for space in a
Mezzanine Asset or Encumbered Property, (ii) any financing by the Borrower, any
Material Subsidiary or any Encumbered Property Subsidiary (or a direct or
indirect Affiliate or subsidiary of the same) secured by an Individual Property,
Mezzanine Asset or Encumbered Property or any portion thereof or a direct or
indirect interest therein, or any refinancing of any indebtedness of Borrower,
any Material Subsidiary or any Encumbered Property Subsidiary (or a direct or
indirect Affiliate or subsidiary of the same) secured by an Individual Property,
Mezzanine Asset or Encumbered Property (collectively, a “Refinancing”), (iii)
the condemnation or deed in lieu of condemnation of an Individual Property,
Mezzanine Asset or Encumbered Property or any portion thereof, (iv) any casualty
with respect to an Individual Property, Mezzanine Asset or Encumbered Property,
or (v) any other similar transaction involving Borrower, any Material Subsidiary
or any Encumbered Property Subsidiary or any Affiliate thereof which is, in
accordance with GAAP, treated as a capital or financing transaction.

“Capital Expenditures” shall mean, for any period, the amount expended for items
capitalized under GAAP (including expenditures for building improvements or
major repairs, leasing commissions and tenant improvements).

“Capital Proceeds” shall mean the Net Profit received by the Borrower, Mezzanine
Subsidiary, Mezzanine Asset Owner or Encumbered Property Subsidiary from a
Capital Event, less the sum of (a) the principal and interest on any
indebtedness of the Encumbered Property Subsidiary secured in whole or in part
by the related Encumbered Property or a portion thereof which is then required
to be and is paid, in whole or part, with such proceeds, and (b) without
duplication, all reasonable and ordinary costs and expenses (including any

3


--------------------------------------------------------------------------------


defeasance and/or “make-whole” amounts) incurred in connection therewith which
shall first be approved by Lender, which approval shall not be unreasonably
withheld, conditioned or delayed.

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all similar ownership interests in a Person (other than a corporation) and
any and all warrants, rights or options to purchase any of the foregoing.

“Cash” shall mean coin or currency of the United States of America or
immediately available federal funds, including such funds delivered by wire
transfer.

“Cash Flow Collateral” shall mean the collateral pledged to Lender pursuant to
the Security Agreement.

“Casualty” shall have the meaning set forth in ‎Section 6.2 hereof.

“Casualty Consultant” shall have the meaning set forth in ‎Section 6.4(b)(iii)
hereof.

“Casualty Retainage” shall have the meaning set forth in ‎Section 6.4(b)(iv)
hereof.

“Closing Date” shall mean the date of the funding of the Loan.

“Code” shall mean the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and any successor statutes thereto, and all
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

“Collateral” shall mean the Properties, the Mezzanine Collateral, the Guaranty,
the Personal Property, the Rents, the Cash Flow Collateral, and all other real
or personal property of Borrower or any Guarantor that is at any time pledged,
mortgaged or otherwise given as security to Lender for the payment of the Debt
under the Security Instruments, this Agreement, the Note or any other Loan
Document.

“Compliance Certificate” shall mean a certification signed by a Responsible
Officer of Borrower in the form attached hereto as Exhibit A and approved by
Lender in its sole discretion.

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of any Individual
Property, or any interest therein or right accruing thereto, including any right
of access thereto or any change of grade affecting such Individual Property or
any part thereof.

“Condemnation Proceeds” shall have the meaning set forth in Section 6.4(b)
hereof.

4


--------------------------------------------------------------------------------


“Consolidated Interest Charges” shall mean, for any Person for any period, the
sum of (a) all interest, premium payments, debt discount, fees, charges and
related expenses of such Person in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets, in each case to the extent treated as interest in accordance with GAAP,
and (b) the portion of rent expense of such Person with respect to such period
under capital leases that is treated as interest in accordance with GAAP.

“Consolidated Tangible Net Worth” shall mean, as of any date of determination
for the Borrower and its Subsidiaries on a consolidated basis (except that the
minority Equity Interests in Borrower shall be included for purposes of this
calculation), (a) Shareholders’ Equity of Borrower and its Subsidiaries on that
date minus (b) the Intangible Assets of Borrower and its Subsidiaries on that
date; plus (c) all accumulated depreciation and amortization determined in
accordance with GAAP of the Borrower and its Subsidiaries on that date.

“Control” (and the correlative terms “controlled by” and “controlling”) shall
mean the possession, directly or indirectly, of the power to direct or cause the
direction of management and policies of the business and affairs of the entity
in question by reason of the ownership of beneficial interests, by contract or
otherwise.

“Credit Agreement” shall have the meaning set forth in ‎Section 2.1.4 hereof.

“Creditors Rights Laws” shall mean with respect to any Person, any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, conservatorship, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to its debts or debtors.

“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums due to Lender in respect of the Loan under the Note,
this Agreement, the Security Instruments, the Guaranty or any other Loan
Document.

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would constitute an Event of Default.

“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (a) the Maximum Legal Rate, or (b) four percent (4%) above the
Applicable Interest Rate.

“Disclosure Document” shall have the meaning set forth in ‎Section 9.2(a)
hereof.

“EBITDA” shall mean for any period, for any Person, an amount equal to the net
income for such period plus (a) the following to the extent deducted in
calculating such net income: (i) Consolidated Interest Charges for such period;
(ii) the provision for federal, state, local and foreign income taxes payable by
such Person for such period; (iii) depreciation and amortization expense for
such period; and (iv) other non-recurring expenses of the Person reducing such
net income which do not represent a cash item in such period or any future
period minus (b) the following to the extent included in calculating such net
income: (i) federal, state,

5


--------------------------------------------------------------------------------


local and foreign income tax credits of the Person for such period; and (ii) all
non-cash items increasing net income for such period.

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or State-chartered depository institution or trust
company or (b) a segregated trust account or accounts maintained with a federal
or State-chartered depository institution or trust company acting in its
fiduciary capacity which, in the case of a State-chartered depository
institution or trust company, is subject to regulations substantially similar to
12 C.F.R. §9.10(b), having in either case a combined capital and surplus of at
least $50,000,000 and subject to supervision or examination by federal and State
authority.  An Eligible Account will not be evidenced by a certificate of
deposit, passbook or other instrument.

“Embargoed Person” shall have the meaning set forth in Section 4.1.27 hereof.

“Encumbered Property” or “Encumbered Properties” shall mean individually, a
property listed on Schedule C attached hereto, and collectively, the properties
listed on Schedule C attached hereto.

“Encumbered Property Allocated Value” shall mean, for each Encumbered Property,
(a) if the Capital Event with respect to such Encumbered Property is a sale of
such Encumbered Property, 100% of the value of such Encumbered Property
determined at the time of the sale based on an MAI appraisal prepared by an
independent third party appraiser and (b) if the Capital Event with respect to
such Encumbered Property is a Refinancing of such Encumbered Property, the
greater of (i) 80% of the value of such Encumbered Property determined at the
time of the sale based on an MAI appraisal prepared by an independent third
party appraiser or (ii) the loan-to-value ratio of the new loan being obtained
to effectuate such Refinancing.

“Encumbered Property Subsidiary” shall mean each Subsidiary of Borrower that
owns an Encumbered Property.

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement executed by Borrower and Guarantor in connection with the Loan for the
benefit of Lender, as the same may be amended, restated, replaced, supplemented
or otherwise modified pursuant to a written agreement signed by the parties
thereto from time to time.

“Environmental Law” shall mean any federal, State and local laws, statutes,
ordinances, rules, regulations, standards, policies and other government
directives or requirements, as well as common law, that, at any time, apply to
Borrower, Guarantor or any Individual Property, Mezzanine Asset or Encumbered
Property and related to Hazardous Materials, including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act and the
Resource Conservation and Recovery Act.

“Environmental Liens” shall have the meaning set forth in Section 5.1.18 hereof.

“Equity Interests” shall mean, with respect to any Person, all of the shares of
capital stock of (or other ownership of profit interests in) such Person, all of
the warrants, options

6


--------------------------------------------------------------------------------


or other rights for the purchase or acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the securities convertible into or exchangeable for shares of capital stock of
(or other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or acquisition from such Person of such shares (or such
other interests), and all of the other ownership or profit interests in such
Person (including partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are outstanding on any date of determination.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“Eurodollar Rate” shall mean, with respect to any Interest Period, an interest
rate per annum equal to LIBOR plus the LIBOR Margin.

“Event of Default” shall have the meaning set forth in Section 8.1(a) hereof.

“Exchange Act” shall have the meaning set forth in Section 9.2 hereof.

“Exchange Act Filing” shall have the meaning set forth in ‎Section 9.2 hereof.

“Extended Maturity Date” shall have the meaning set forth in Section 2.2.1(b)
hereof.

“Extension Option One” shall have the meaning set forth in Section 2.2.1(b)
hereof.

“Extension Option One Maturity Date” shall have the meaning set forth in Section
2.2.1(b) hereof.

“Extension Option Two” shall have the meaning set forth in Section 2.2.1(b)
hereof.

“Financing Lease”: shall mean any lease of property, real or personal, the
obligations of the lessee in respect of which are required in accordance with
GAAP to be capitalized on a balance sheet of the lessee.

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as the same may be amended from time to time.

“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during the term of the Loan.

“Fitch” shall mean Fitch, Inc.

“Flood Insurance Act” shall have the meaning set forth in ‎Section 6.1(a)(vii)
hereof.

7


--------------------------------------------------------------------------------


“Force Majeure” shall mean any delay due solely to acts of god, governmental
restriction, stays, judgments, orders or decrees of any court or other
Governmental Authority, enemy actions, civil commotion, domestic or foreign
terrorist action, strike, work stoppage, shortage of labor or materials or any
or other cause or causes beyond the reasonable control of Borrower, but lack of
funds (in and of itself) shall not be deemed to constitute a cause beyond the
reasonable control of Borrower.

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.

“Governmental Authority” shall mean any court, board, agency, commission,
office, central bank or other authority of any nature whatsoever for any
governmental unit (federal, State, county, district, municipal, city, country or
otherwise) or quasi-governmental unit whether now or hereafter in existence.

“Guarantor” shall mean, collectively, Property Guarantor, Trust and Material
Subsidiary or such replacement Guarantor that assumes all the obligations of
Guarantor under the Loan Documents in accordance with the terms hereof.

“Guaranty” shall mean, collectively, the Property Guaranty, Trust Guaranty, the
Mezzanine Property Guaranty and the Material Subsidiary Guaranty, as each of the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time by written agreement signed by the parties thereto.

“Hazardous Materials” shall mean petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives; flammable
materials; radioactive materials; polychlorinated biphenyls (“PCBs”) and
compounds containing them; lead and lead-based paint; asbestos or
asbestos-containing materials in any form that is or could become friable;
underground or above-ground storage tanks, whether empty or containing any
substance; toxic mold; any substance the presence of which on any Individual
Property, Mezzanine Asset or Encumbered Property is prohibited by any federal,
State or local authority; any substance that requires special handling; and any
other material or substance now or in the future defined as a “hazardous
substance,” “hazardous material,” “hazardous waste,” “toxic substance,” “toxic
pollutant,” “contaminant,” “pollutant” or other words of similar import within
the meaning of any Environmental Law.

“Improvements” shall have the meaning set forth in Article 1 of the related
Security Instrument with respect to each Individual Property.

“Indebtedness”: shall mean of any Person at any date, without duplication, (a)
all indebtedness of such Person for borrowed money (whether by loan or the
issuance and sale of debt securities) or for the deferred purchase price of
property or services (other than current trade liabilities incurred in the
ordinary course of business and payable in accordance with customary practices),
(b) any other indebtedness of such Person which is evidenced by a note, bond,
debenture or similar instrument, (c) all obligations of such Person under
Financing Leases or Synthetic Leases, (d) all obligations of such Person in
respect of letters of credit, acceptances or similar instruments issued or
created for the account of such Person, (e) all liabilities secured by

8


--------------------------------------------------------------------------------


(or for which the holder of such obligations has an existing right, contingent
or otherwise, to be secured by) any Lien on any property owned by such Person
even though such Person has not assumed or otherwise become liable for the
payment thereof (other than ad valorem taxes not yet due), and (f) all Guarantee
Obligations of such Person in respect of obligations of the kind referred to in
clauses (a) through (e) above.  The amount of any Indebtedness under clause (e)
shall be equal to the lesser of (A) the stated amount of the relevant
obligations and (B) the fair market value of the property subject to the
relevant Lien.

“Indemnified Liabilities” shall have the meaning set forth in Section 10.13(b)
hereof.

“Indemnified Parties” shall mean Lender, any Affiliate of Lender who is or will
have been involved in the origination of the Loan, any Person who is or will
have been involved in the servicing of the Loan, any Person in whose name the
encumbrance created by the Security Instruments or Pledge Agreement is or will
have been recorded, Persons who may hold or acquire or will have held a full or
partial interest in the Loan, the holders of any Securities, as well as
custodians, trustees and other fiduciaries who hold or have held a full or
partial interest in the Loan for the benefit of third parties) as well as the
respective directors, officers, shareholders, partners, members, employees,
agents, servants, representatives, contractors, subcontractors, Affiliates,
subsidiaries, participants, successors and assigns of any and all of the
foregoing (including but not limited to any other Person who holds or acquires
or will have held a participation or other full or partial interest in the Loan
or any Individual Property or Mezzanine Collateral, whether during the term of
the Loan or as a part of or following a foreclosure of the Loan and including,
but not limited to, any successors by merger, consolidation or acquisition of
all or a substantial portion of Lender’s assets and business).

“Indemnified Taxes” shall mean any present or future income, stamp or other
taxes, levies, imposts, duties, charges, fees, deductions or withholdings, now
or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Authority.

“Individual Property” shall mean each parcel of real property, the Improvements
thereon and all Personal Property owned by Property Guarantor and encumbered by
a Security Instrument, together with all rights pertaining to such Property and
Improvements, as more particularly described in Article 1 of each Security
Instrument and referred to therein as the “Property” and as listed on Schedule A
attached hereto.

“Initial Advance” shall have the meaning set forth in Section 2.1.4 hereof.

“Initial Maturity Date” shall mean April 2, 2007.

“Initial Term” shall mean the period commencing on the date hereof and ending on
the Initial Maturity Date.

“Insurance Premiums” shall have the meaning set forth in ‎Section 6.1(b) hereof.

“Insurance Proceeds” shall have the meaning set forth in ‎Section 6.4(b) hereof.

9


--------------------------------------------------------------------------------


“Intangible Assets” shall mean assets that are considered to be intangible
assets under GAAP, including customer lists, goodwill, computer software,
copyrights, trade names, trademarks, patents, franchises, licenses, unamortized
deferred charges, unamortized debt discount and capitalized research and
development costs.

“Interest Period” shall mean (a) initially, the period commencing on the date of
this Agreement and ending one (1), two (2) or three (3) months thereafter, as
selected by Borrower in its Rate Request given to Lender with respect thereto;
and (b) thereafter, each period commencing on the last day of the then expiring
Interest Period applicable to the Loan and ending one (1), two (2) or three (3)
months thereafter, as selected by the Borrower in its Rate Request given to
Lender; provided that, all of the foregoing provisions relating to Interest
Periods are subject to the following: (i) if any Interest Period pertaining to
the Loan would otherwise end on a day that is not a Business Day, such Interest
Period shall be extended to the next succeeding Business Day; (ii) any Interest
Period pertaining to the Loan that would otherwise extend beyond the then
current Maturity Date shall end on the then current Maturity Date; and (iii) any
Interest Period pertaining to the Loan that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period.

“Key Entity” and “Key Entities” individually or collectively, as the context may
require, Borrower, each Property Guarantor, each Mezzanine Subsidiary, each
Mezzanine Asset Owner and GMH Communities GP Trust.

“Leases” shall mean any lease, sublease, letting, license, concession or other
agreement (whether written or oral and whether now or hereafter in effect)
pursuant to which any Person is granted a possessory interest in, or right to
use or occupy all or any portion of any space in an Individual Property or
Mezzanine Asset, and every modification, amendment or other agreement relating
to such lease or other agreement entered into in connection with such lease or
other agreement and every guarantee of the performance and observance of the
covenants, conditions and agreements to be performed and observed by the other
party thereto.

“Legal Requirements” shall mean, with respect to each Individual Property, all
applicable federal, State, county, municipal and other governmental statutes,
laws, rules, orders, regulations, ordinances, judgments, decrees and injunctions
of Governmental Authorities affecting such Individual Property or any part
thereof, or the zoning, construction, use, alteration, occupancy or operation
thereof, or any part thereof, whether now or hereafter enacted and in force, and
all permits, licenses and authorizations and regulations relating thereto, and
all covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to Borrower, at any time in force
affecting such Individual Property or any part thereof, including, without
limitation, any which may (a) require repairs, modifications or alterations in
or to such Individual Property or any part thereof, or (b) in any way limit the
use and enjoyment thereof.

“Lender” shall have the meaning set forth in the introductory paragraph hereto,
together with its successors and assigns.

10


--------------------------------------------------------------------------------


“LIBOR” shall mean the rate of interest per annum for the first day of the
Interest Period (the “Reset Date”) for deposits in U.S. Dollars for a period
equal to the number of months contained in the Interest Period which appears on
Dow Jones Page 3750 (or such other display page on the Dow Jones System or
otherwise as may replace said Page 3750) as of 11:00 a.m. (London time) on the
day that is two (2) Business Days prior to that Reset Date for a period, and in
an amount, comparable to such Interest Period and the principal balance of the
Loan outstanding during such Interest Period; provided, however, that if such
rate does not appear on Dow Jones Page 3750 (or such replacement page), LIBOR
shall be the rate on interest per annum quoted by Lender at approximately 11:00
a.m. New York time two (2) Business Days prior to the beginning of such Interest
Period for the offering to leading banks in the London interbank market of U.S.
Dollar deposits in immediately available funds for delivery on the first day of
such Interest Period for a period equal to such Interest Period and the
principal balance of the Loan outstanding during such Interest Period.  Lender
shall determine LIBOR for each Interest Period and the determination of LIBOR by
Lender shall be binding upon Borrower absent manifest error.

“LIBOR Margin” shall mean (a) 2.00% per annum during the Initial Term and after
the Initial Term through the Extended Maturity Date if the Initial Term is
extended due to Borrower’s exercise of Extension Option One and (b) 4.50% per
annum for the period from and after the Initial Term through the Extended
Maturity Date if the Initial Term is extended due to Borrower’s exercise of
Extension Option Two.

“Lien” shall mean, with respect to each Individual Property, any mortgage, deed
of trust, lien, pledge, hypothecation, assignment, security interest, or any
other encumbrance, charge or transfer of, on or affecting Borrower, Property
Guarantor, the related Individual Property, any portion thereof or any interest
therein, including, without limitation, any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, the filing of any financing statement, and
mechanic’s, materialmen’s and other similar liens and encumbrances but excluding
Permitted Encumbrances (but not excluding liens that may arise after the date
hereof under or pursuant to such Permitted Encumbrances).

“Loan” shall mean the loan, in the maximum aggregate principal amount of Two
Hundred Fifty Million and 00/100 Dollars ($250,000,000.00), made by Lender to
Borrower pursuant to this Agreement and the other Loan Documents as the same may
be amended or split pursuant to the terms hereof.

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Security Instruments, the Assignment of Agreements, the Environmental Indemnity,
the Assignments of Management Agreement, the Guaranty, the Security Agreement,
the Pledge Agreement and all other documents executed and/or delivered in
connection with the Loan.

“Losses” shall mean any and all claims, suits, liabilities (including, without
limitation, strict liabilities, but excluding consequential damages), actions,
proceedings, obligations, debts, damages, losses, costs, expenses, fines,
penalties, charges, fees, expenses, judgments, awards, amounts paid in
settlement of whatever kind or nature (including but not limited to reasonable
attorneys’ fees and other costs of defense).

11


--------------------------------------------------------------------------------


“Management Agreement” shall mean, with respect to any Individual Property, the
management agreement entered into by and between Property Guarantor and Manager,
pursuant to which the Manager is to provide management and other services with
respect to such Individual Property, or, if the context requires, the
Replacement Management Agreement executed in accordance with the terms and
provisions of this Agreement.

“Manager” shall mean College Park Management, LLC, a Florida limited liability
company, or, if the context requires, a Qualified Manager who is managing the
Properties or any Individual Property in accordance with the terms and
provisions of this Agreement.

“Material Adverse Effect” shall mean any event or condition that has a material
adverse effect on (a) the financial condition or business of Borrower or its
ability to perform its obligations under the Loan Documents, (b) the financial
condition or business of the Encumbered Property Subsidiaries as a whole or
their ability to perform their obligations under their existing loan documents
or other contractual obligations as a whole, (c) the use, occupancy, operation
or value of (including the net operating income) the Encumbered Properties as a
whole, (d) the validity or enforceability of any Loan Document, (e) the
validity, enforceability or priority of Lender’s security interest in the
Collateral.

“Material Subsidiary” shall mean a subsidiary of Borrower or the Trust that has
a significant amount of assets or equity or is important to the operations of
Borrower to the extent not legally or contractually prohibited to guaranty the
loan, including, but not limited to each Mezzanine Subsidiary, College Park
Investments LLC, College Park Management, LLC, College Park Management TRS,
Inc., GMH Military Housing, LLC and GMH Military Housing Investments, LLC, GMH
Communities TRS, Inc., GMH Communities GP Trust and GMH Communities Services,
Inc.

“Material Subsidiary Guaranty” shall mean that certain payment and performance
guaranty executed and delivered by Material Subsidiary to Lender in connection
with the Loan.

“Maturity Date” shall mean the Initial Maturity Date, as such date may be
extended pursuant to Section 2.2.1(b) hereof, or such other date on which the
final payment of the principal of the Note becomes due and payable as therein or
herein provided, whether at such stated maturity date, by declaration of
acceleration, or otherwise.

“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or in the other Loan Documents, under the laws of such State or
States whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

“Mezzanine Allocated Loan Amount” shall mean, for the Mezzanine Collateral, the
amount set forth on Schedule B attached hereto.

“Mezzanine Asset Owner” shall mean the single member limited liability company
that owns a Mezzanine Asset and each of which is 100% owned by the related
Mezzanine Subsidiary, as each Mezzanine Asset Owner is listed on Schedule B
attached hereto.

12


--------------------------------------------------------------------------------


“Mezzanine Assets” shall mean the properties, listed on Schedule B hereto, each
which is indirectly owned by a Mezzanine Subsidiary.

“Mezzanine Collateral” shall have the meaning set forth in Section 2.5(a).

“Mezzanine Collateral Release Price” shall mean, as to any applicable Individual
Property, 100% of the Mezzanine Value for such Mezzanine Collateral.

“Mezzanine Property Guarantor” shall mean individually or collectively, as the
context may require, Savoy Village Associates Intermediate, LLC, Croyden Avenue
Associates Intermediate, LLC, Monks Road Associates Intermediate, LLC, South
Carolina Associates Intermediate, LLC, Reno Associates Intermediate, LLC, Denton
Associates Intermediate, LLC and Lankford Drive Associates Intermediate, LLC.

“Mezzanine Property Guaranty” shall mean, that certain payment and performance
guaranty executed and delivered by the Mezzanine Property Guarantor to Lender in
connection with the Loan.

“Mezzanine Subsidiary” or “Mezzanine Subsidiaries” shall mean individually or
collectively, as the context may require, Clarizz Boulevard Associates
Intermediate, LLC, Lakeside Associates Intermediate, LLC, Urbana Associates
Intermediate, LLC, Red Mile Road Associates Intermediate, LLC, Burbank Drive
Associates Intermediate III, LLC, Commons Drive Associates Intermediate, LLC,
Abbott Road Associates Intermediate, LLC, Campus View Drive Associates
Intermediate, LLC, Alexander Road Associates Intermediate, LLC, Brown Road
Associates Intermediate, LLC, Keller Boulevard Associates Intermediate, LLC.

“Mezzanine Value” shall mean for the Mezzanine Collateral, the value for the
Mezzanine Collateral as it relates to each Mezzanine Asset as set forth on
Schedule B attached hereto.

“Military Housing Projects” shall mean privatized military housing projects in
the United States owned and/or operated by Borrower or Subsidiary of Borrower,
with an average remaining ground lease term for all Military Housing Projects,
taken as a whole, being forty (40) years or greater, and “Military Housing
Project” means any one of the Military Housing Projects.

“Monthly Debt Service Payment Amount” shall mean a monthly payment of interest
only calculated in accordance with the terms hereof.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Net Proceeds” shall have the meaning set forth in ‎Section 6.4(b) hereof.

“Net Proceeds Deficiency” shall have the meaning set forth in ‎Section
6.4(b)(vi) hereof.

“Net Profit” shall mean, in connection with any Capital Event, (a) if relating
to a Casualty or Condemnation, Net Proceeds less the amount of Net Proceeds
utilized and/or made available by Lender (or the applicable mortgage lender) to
Borrower, Property Guarantor,

13


--------------------------------------------------------------------------------


Mezzanine Asset Owner or Encumbered Property Subsidiary to restore the
applicable Individual Property, Mezzanine Asset or Encumbered Property, as the
case may be, and (b) for all other Capital Events, an amount equal to the gross
proceeds received by Borrower, Mezzanine Subsidiary or Encumbered Property
Subsidiary or any Affiliate thereof in connection therewith, less all reasonable
and customary costs and expenses incurred in connection therewith.

“Non-U.S. Entity” shall have the meaning set forth in Section 2.2.8 hereof.

“Note” shall mean that certain promissory note of even date herewith in the
original principal amount of Two Hundred Fifty Million and 00/100 Dollars
($250,000,000.00), made by Borrower in favor of Lender, as the same may be
amended, restated, replaced, extended, renewed, supplemented, severed, split, or
otherwise modified pursuant to a written agreement signed by the parties thereto
from time to time.

“Notice of Borrowing” shall mean a notice signed by a Responsible Officer of
Borrower in the form attached hereto as Exhibit B.

“O&M Program” shall mean, with respect to each Individual Property, Mezzanine
Asset or Encumbered Property listed on Schedule D hereof, if any, that certain
operations and maintenance program developed by Borrower or Property Guarantor
and approved by Lender, as the same may be amended, replaced, supplemented or
otherwise modified from time to time pursuant to an agreement executed by the
parties thereto from time to time.

“Obligations” shall mean Borrower’s obligation to pay the Debt and perform its
obligations under the Note, this Agreement and the other Loan Documents.

“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed on behalf of Borrower by a Responsible Officer.

“Other Charges” shall mean all maintenance charges, impositions other than
Taxes, and any other charges, including, without limitation, vault charges and
license fees for the use of vaults, chutes and similar areas adjoining any
Individual Property, now or hereafter levied or assessed or imposed against such
Individual Property or any part thereof.

“Payment Date” shall mean the first (1st ) day of each calendar month during the
term of the Loan or, if such day is not a Business Day, the immediately
preceding Business Day.

“Permitted Encumbrances” shall mean, with respect to an Individual Property,
collectively, (a) the Liens and security interests created by the Loan
Documents, (b) all Liens, encumbrances and other matters (i) disclosed in the
Title Insurance Policy relating to such Individual Property or any part thereof
or (ii) shown on the Survey, (c) Liens, if any, for Taxes imposed by any
Governmental Authority not yet delinquent, (d) such other title and survey
exceptions as Lender has approved or may approve in writing in Lender’s
reasonable discretion, and (e) easements, restrictions, covenants, reservations
and rights consented to by Lender pursuant to 5.2.10(f) hereof.

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, State, county or

14


--------------------------------------------------------------------------------


municipal government or any bureau, department or agency thereof and any
fiduciary acting in such capacity on behalf of any of the foregoing.

“Personal Property” shall have the meaning set forth in Article 1 of the
Security Instrument with respect to each Individual Property.

“Physical Conditions Report” shall mean, with respect to each Individual
Property, a structural engineering report prepared by a company satisfactory to
Lender regarding the physical condition of such Individual Property,
satisfactory in form and substance to Lender in its sole discretion.

“Plan” shall mean an employee benefit plan (as defined in section 3(3) of ERISA)
whether or not subject to ERISA or a plan or other arrangement within the
meaning of section 4975 of the Code.

“Plan Assets” shall mean assets of a Plan within the meaning of section 29
C.F.R. section 2510.3-101 or similar law.

“Pledge Agreement” shall mean the Pledge Agreement dated the date hereof made by
Borrower and each of the pledgors named therein, as the same may be amended,
supplemented or otherwise modified from time to time.

“Policies” shall have the meaning set forth in ‎Section 6.1(b) hereof.

“Prepayment Date” shall have the meaning set forth in Section ‎2.3.1(a) hereof.

“Prime Rate” shall mean, on a particular date, a rate per annum equal to the
rate of interest published in The Wall Street Journal as the “prime rate”, as in
effect on such day, with any change in the prime rate resulting from a change in
said prime rate to be effective as of the date of the relevant change in said
prime rate; provided, however, that if more than one prime rate is published in
The Wall Street Journal for a day, the average of the prime rates shall be used;
provided, further, however, that the Prime Rate (or the average of the prime
rates) will be rounded to the nearest 1/16 of 1% or, if there is no nearest 1/16
of 1%, to the next higher 1/16 of 1%.  In the event that The Wall Street Journal
should cease or temporarily interrupt publication, then the Prime Rate shall
mean the daily average prime rate published in another business newspaper, or
business section of a newspaper, of national standing chosen by Lender.  If The
Wall Street Journal resumes publication, the substitute index will immediately
be replaced by the prime rate published in The Wall Street Journal.  In the
event that a prime rate is no longer generally published or is limited,
regulated or administered by a governmental or quasi-governmental body, then
Lender shall select a comparable interest rate index which is readily available
to Borrower and verifiable by Borrower but is beyond the control of Lender,
provided, however, that such comparable index is used by Lender for borrowers
similarly situated to Borrower.  Lender shall give Borrower prompt written
notice of its choice of a substitute index and when the change became
effective.  Such substitute index will also be rounded to the nearest 1/16 of 1%
or, if there is no nearest 1/16 of 1%, to the next higher 1/16 of 1%.  The
determination of the Prime Rate by Lender shall be conclusive and binding absent
manifest error.

“Prohibited Person” shall mean any Person:

15


--------------------------------------------------------------------------------


(a)           listed in the Annex to, or otherwise subject to the provisions of,
the Executive Order No. 13224 on Terrorist Financing, effective September 24,
2001, and relating to Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (the “Executive
Order”);

(b)           that is owned or controlled by, or acting for or on behalf of, any
person or entity that is listed to the Annex to, or is otherwise subject to the
provisions of, the Executive Order;

(c)           with whom Lender is prohibited from dealing or otherwise engaging
in any transaction by any terrorism or money laundering law, including the
Executive Order;

(d)           who commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order;

(e)           that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control at its official website,
http://www.treas.gov.ofac/t11sdn.pdf or at any replacement website or other
replacement official publication of such list; or

(f)            who is an Affiliate of or affiliated with a Person listed above.

“Properties” shall mean, collectively, each and every Individual Property which
is subject to the terms of this Agreement.

“Property” shall mean, as the context may require, the Properties or an
Individual Property.

“Property Guarantor” shall mean individually and collectively Savoy Village
Associates, LLC, Croyden Avenue Associates, LLC, Monks Road Associates, LLC,
South Carolina Associates, LLC, Reno Associates, LLC, Denton Associates, LLC and
Lankford Drive Associates, LLC, the owners of the Properties.

“Property Guaranty” shall mean, that certain payment and performance guaranty,
dated as of the date hereof, executed and delivered by Property Guarantor to
Lender in connection with the Loan.

“Provided Information” shall have the meaning set forth in Section 9.1(a)
hereof.

“Qualified Manager” shall mean a (A) reputable and experienced professional
management organization (a) which manages student housing of quality and similar
size to the Properties (exclusive of the Properties) and (b) prior to whose
employment as manager of any Individual Property or Mezzanine Asset such
employment shall have been approved by Lender, which approval shall not be
unreasonably withheld or delayed and (c) such other management organization
reasonably acceptable to Lender.  Notwithstanding the foregoing, any Manager
replaced at the direction of the Lender pursuant to the terms hereof shall no
longer be deemed a Qualified Manager.

16


--------------------------------------------------------------------------------


“Rating Agencies” shall mean each of S&P, Moody’s, and Fitch, and any other
nationally-recognized statistical rating agency which has rated the Securities.

“Refinancing” shall have the meaning set forth in the definition of “Capital
Event”.

“Related Party” shall mean any Guarantor and any of their respective Affiliates.

“Release” of any Hazardous Materials shall mean any release, deposit, discharge,
emission, leaking, spilling, seeping, migrating, injecting, pumping, pouring,
emptying, escaping, dumping, disposing or other movement of Hazardous Materials.

“Release Price” shall mean, as to any applicable Individual Property, 100% of
the Allocated Value for such Individual Property.

“Rents” shall have the meaning set forth in Article 1 of the Security Instrument
with respect to each Individual Property.

“Replacement Management Agreement” shall mean, collectively, (a) either (i) a
management agreement with a Qualified Manager substantially in the same form and
substance as the Management Agreement, or (ii) a management agreement with a
Qualified Manager, which management agreement shall be reasonably acceptable to
Lender in form and substance; and (b) a conditional assignment of management
agreement substantially in the form of the Assignment of Management Agreement
(or such other form reasonably acceptable to Lender), executed and delivered to
Lender by Borrower and such Qualified Manager at Borrower’s expense.

“Responsible Officer” means with respect to a Person, any duly authorized
officer, member, partner, shareholder or other equity owner of such Person.

“Restoration” shall mean the repair and restoration of an Individual Property
after a Casualty or Condemnation as nearly as possible to the condition the
Individual Property was in immediately prior to such Casualty or Condemnation,
with such alterations as may be reasonably approved by Lender.

“Restricted Party” shall mean Borrower, Trust, each Material Subsidiary, each
Property Guarantor, each Mezzanine Property Guarantor, each Mezzanine Asset
Owner or any shareholder, partner, member or non-member manager, or any direct
or indirect legal or beneficial owner of, any of the foregoing, but excluding
any limited partner in Borrower and the holder of any interest in the Trust.

“S&P” shall mean Standard & Poor’s Ratings Services, a division of McGraw-Hill,
Inc.

“Sale or Pledge” shall mean a voluntary or involuntary sale, conveyance,
transfer or pledge of a direct or indirect legal or beneficial interest.

“Securities Act” shall have the meaning set forth in ‎Section 9.2(a) hereof.

17


--------------------------------------------------------------------------------


“Security Agreement” shall mean that certain Security Agreement dated as of the
date hereof executed and delivered by College Park Management TRS, Inc., a
Delaware corporation, GMH Military Housing, LLC, a Delaware limited liability
company, GMH Communities TRS, Inc., a Delaware corporation, GMH Military Housing
Investments LLC, a Delaware limited liability company, College Park Investments
LLC, a Delaware limited liability company and College Park Management, LLC, a
Florida limited liability company, collectively as pledgors, to and for the
benefit of Lender, as secured party, and relating to the Cash Flow Collateral.

“Security Instrument” shall mean, with respect to each Individual Property, that
certain first priority Mortgage (or Deed of Trust or Deed to Secure Debt, as
applicable) and Security Agreement, executed and delivered by Property Guarantor
as security for the Guaranty and encumbering such Individual Property, as the
same may be amended, restated, replaced, supplemented or otherwise modified
pursuant to a written instrument signed by the parties thereto from time to
time.

“Servicer” shall have the meaning set forth in Section 9.3 hereof.

“Servicing Agreement” shall have the meaning set forth in Section 9.3 hereof.

“Severed Loan Documents” shall have the meaning set forth in Section 8.2(c)
hereof.

“Shareholders’ Equity” shall mean as of any date of determination for any
Person, consolidated shareholders’ equity of such Person as that date determined
in accordance with GAAP.

“Special Purpose Entity” shall mean, (a) as to each Property Guarantor, an
entity that satisfies the requirements of Section 3.6 of the related Security
Instrument, (b) as to each Mezzanine Subsidiary, an entity that satisfies the
requirements of Section 19 of the Pledge Agreement, (c) as to each Mezzanine
Asset Owner and Mezzanine Property Guarantor, an entity that satisfies the
requirements of Section 6.1 of the Loan Agreement to which such entity is a
party to with Bank of America, N.A. on the date hereof and (d) as to each
Encumbered Property Subsidiary, an entity that satisfies criteria similar to
that which is set forth in Section 3.6 of each Security Instrument and which is
included in each such Encumbered Property Subsidiary’s loan documents
encumbering the related Encumbered Property.

“State” shall mean, with respect to an Individual Property, the State or
Commonwealth in which such Individual Property or any part thereof is located.

“Student Housing Projects” shall mean real estate properties operated as student
housing in the United States owned by Borrower or a Subsidiary of Borrower, and
“Student Housing Project” means any one of the Student Housing Projects.

“Subsidiary” shall mean as to any Person, a corporation, partnership or other
entity of which shares of stock or other ownership interests having ordinary
voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such

18


--------------------------------------------------------------------------------


corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person.  Unless otherwise qualified,
all references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall
refer to a Subsidiary or Subsidiaries of the Borrower.

“Survey” shall mean, with respect to an Individual Property, a survey prepared
by a surveyor licensed in the State where such Individual Property is located
and reasonably satisfactory to Lender and the company or companies issuing the
Title Insurance Policies, and containing a certification of such surveyor
reasonably satisfactory to Lender.

“Synthetic Lease” shall mean as to any Person, the monetary obligation under any
synthetic, off-balance sheet, tax retention or tax leveraged lease.

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents or similar charges, now or hereafter levied or
assessed or imposed against any Individual Property or part thereof.

“Tenant” shall mean any Person leasing, subleasing or otherwise occupying any
portion of the Property under a Lease or other occupancy agreement with
Borrower.

“Title Insurance Policy” shall mean, with respect to each Individual Property,
an ALTA mortgagee title insurance policy in a form reasonably acceptable to
Lender (or, if an Individual Property is located in a State which does not
permit the issuance of such ALTA policy, such form as shall be permitted in such
State and acceptable to Lender) issued with respect to such Individual Property
and insuring the lien of the Security Instrument encumbering such Individual
Property.

“Transfer” shall have the meaning set forth in Section 5.2.10(a) hereof.

“Trust” shall mean GMH Communities Trust, a Maryland real estate investment
trust.

“Trust Guaranty” shall mean that certain payment and performance guaranty
executed and delivered by Trust to Lender in connection with the Loan.

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State in which an Individual Property is located.


SECTION 1.2             PRINCIPLES OF CONSTRUCTION.

All references to sections and schedules are to sections and schedules in or to
this Agreement unless otherwise specified.  All uses of the word “including”
shall mean “including, without limitation” unless the context shall indicate
otherwise.  Unless otherwise specified, the words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement.  Unless otherwise specified, all meanings attributed to defined terms
herein shall be equally applicable to both the singular and plural forms of the
terms so defined.

19


--------------------------------------------------------------------------------


ARTICLE II

GENERAL TERMS


SECTION 2.1             LOAN COMMITMENT; DISBURSEMENT TO BORROWER.

2.1.1          Agreement to Lend and Borrow.

Subject to and upon the terms and conditions set forth herein, Lender hereby
agrees to make and Borrower hereby agrees to accept the Initial Advance on the
Closing Date.

2.1.2          Revolving Loan.

Subject to the terms and conditions set forth herein, the Lender agrees to make
the Loan available to the Borrower in the aggregate principal amount of up to
Two Hundred Fifty Million Dollars ($250,000,000).  The Borrower may borrow such
amounts in cash, at any time or from time to time in accordance with the terms
of this Agreement, but only until the earliest to occur of (a) ten (10) days
before the Maturity Date or (b) such earlier date that the Loan may be
accelerated as provided in Section 8.2 hereof. Amounts repaid may be reborrowed
upon satisfaction of the requirements of Section 2.1.5 hereof.

2.1.3          The Note, Security Instruments and Loan Documents.

The Loan shall be evidenced by the Note and secured by the Pledge Agreement, the
Guaranty and the other Loan Documents.

2.1.4          Use of Proceeds.

The proceeds of an initial advance of $                  (“Initial Advance”)
will be used by Borrower as follows: (i) to repay any existing indebtedness of
Borrower including, without limitation the Credit Agreement dated November 8,
2004 as amended (the “Credit Agreement”) and all costs and expenses necessary to
repay all obligations under the Credit Agreement in full, (ii) to acquire, or
cause two of the Mezzanine Asset Owners to acquire the Mezzanine Assets being
acquired on the date hereof and (iii) to pay costs and expenses incurred in
connection with the closing of the Loan. Borrower shall deliver a Notice of
Borrowing to Lender in connection with the Initial Advance.

2.1.5          Additional Advances.

Subsequent to the date of this Agreement and during the term of the Loan,
Borrower may request one or more additional advances for the payment of (a)
general working capital costs of the Borrower pursuant to the Sources and Uses
Statement attached as Schedule E or otherwise approved by Lender in its sole
discretion, (b) 4th quarter dividends for 2006 in an aggregate amount not to
exceed $17,500,000.00 and (c) to pay 3rd quarter dividends for 2006 in an
aggregate amount not to exceed $17,500,000.00, in each case as approved by
Lender in its sole and absolute discretion (each such advance, an “Additional
Advance”).  Such Additional Advances may be requested by Borrower and shall be
made, upon three (3) Business Days’ notice provided that Borrower has satisfied
the following conditions: (i) no Event of Default or

20


--------------------------------------------------------------------------------


Default exists as of the date of the request or the date the Additional Advance
is funded, (ii) Borrower has submitted to Lender a Notice of Borrowing and (iii)
Borrower shall have delivered an Officer’s Certificate certifying that Borrower
is in compliance with each of the covenants in Section 5.3 as of the date that
the Additional Advance is funded, that no Default or Event of Default exists and
that the Additional Advance is being made for the purposes set forth in clauses
(a) – (c) of Section 2.1.5 of this Agreement.

2.1.6          Minimum Amounts of Additional Advances and Maximum Number of
Tranches. 

With regard to the Loan as a whole, Lender may require that all Additional
Advances shall be in a minimum amount of $1,000,000.00.  Borrower shall not have
the right to have more than five (5) distinct Interest Periods, in the
aggregate, in respect of the Loan (including all Additional Advances to date) in
effect at any one time.

2.1.7          Loan Allocations.

Borrower and Lender agree that the amount of the Loan allocated to the Mezzanine
Collateral being pledged with respect to each Mezzanine Asset Owner is the
Mezzanine Allocated Loan Amount set forth on Schedule B attached hereto. 
Borrower and Lender agree that the amount of the Loan allocated to each
Individual Property is the Allocated Value set forth on Schedule A attached
hereto.

2.1.8          Contributions to Certain Subsidiaries.

Borrower hereby represents, warrants and covenants to and for the benefit of the
Lender that it will contribute (a) directly or indirectly to the  applicable
Property Guarantor, a portion of the proceeds of the Loan in the amount of the
Allocated Value for the Individual Property that such Property Guarantor owns,
and such Property Owner shall be permitted to distribute such funds as permitted
under its operating agreement and as may be directed by the Mezzanine Property
Guarantor as the managing member of the Property Guarantor, including the
distribution of funds back to the Borrower's main deposit account for which
funds from all properties owned and operated by the Borrower are held, and (b)
directly or indirectly to the applicable Mezzanine Asset Owner a portion of the
proceeds of the Loan in the amount of the Allocated Loan Amount for the
Mezzanine Asset that such Mezzanine Asset Owner is acquiring at the direction of
the Mezzanine Subsidiary as its sole member.


SECTION 2.2             INTEREST; EXTENSION OPTIONS; LOAN PAYMENTS; LATE PAYMENT
CHARGE.

2.2.1          Payments.

(a)           Interest.  Interest on the outstanding principal balance of the
Loan shall accrue from the Closing Date through but excluding the Maturity Date
at the Applicable Interest Rate.  Interest shall be payable monthly in arrears
on each Payment Date.  Any change in the Prime Rate shall be automatically
effective as of the day on which such change in rate occurs.  Each determination
of an interest rate by Lender pursuant to any provision of this Agreement shall
be conclusive and binding on Borrower in the absence of manifest error.

21


--------------------------------------------------------------------------------


(b)           Extension of the Initial Maturity Date.  Borrower shall have the
option to extend the term of the Loan beyond the Initial Maturity Date for
either (x) a term of three (3) months (“Extension Option One”) to a date which
is the earlier of (1) July 2, 2007 and (2) the date specified in writing by
Borrower which shall not be later than the date that is three (3) months from
the Initial Maturity Date (such date in (1) or (2) is the “Option One Maturity
Date”) or (y) for a term of six (6) months (“Extension Option Two”) to October
2, 2007 (each such date, the “Extended Maturity Date” and the period from the
Initial Maturity Date through the Extended Maturity Date is the “Extension
Term”). Borrower may exercise Extension Option One, upon satisfaction of the
following terms and conditions:

(i)            Borrower shall have entered into a definitive purchase and sale
agreement, asset purchase agreement or merger agreement (or similar agreement
for the direct or indirect acquisition of the assets (or a substantial portion
thereof) of Borrower) with an unaffiliated third party (except that investors in
such third party may include existing limited partners in the Borrower and
shareholders in the Trust) (the “Acquiror”) pursuant to which the Acquiror has
committed to the purchase and acquisition of Borrower or all or substantially
all of Borrower’s assets or the equity interests in Borrower (any of the
foregoing, an “Acquisition Transaction”);

(ii)           the Acquisition Transaction shall have been approved by the Board
of Trustees of the Trust;

(iii)          the Acquisition Transaction shall not be subject to any financial
contingencies or the ability of the Acquiror to obtain financing;

(iv)          the Acquisition Transaction shall only be subject to shareholder,
governmental and regulatory approval, to the extent applicable to such
Acquisition Transaction;

(v)           Borrower shall have made an announcement to the general public of
the Acquisition Transaction;

(vi)          Lender shall have determined in its sole discretion based on a
sources and uses statement for the Acquisition Transaction, that (a) if the
Acquisition Transaction is in the form of a sale of assets in exchange for cash,
the proceeds of the Acquisition Transaction shall be sufficient to pay the
Obligations in full or (b) if the Acquisition Transaction is to be consummated
by the delivery of some other form of consideration other than cash (i.e., a
stock-for-stock or cash-for-stock merger), Lender receives confirmation
acceptable to Lender that upon consummation of the Acquisition Transaction the
Loan will be repaid in full;

(vii)         no Event of Default shall have occurred and be continuing at the
time Extension Option One is exercised nor on the date that the Extension Term
commences;

22


--------------------------------------------------------------------------------


(viii)        Borrower shall notify Lender of its election to extend the Initial
Maturity Date as aforesaid not earlier than ninety (90) days and no later than
fifteen (15) days prior to the Initial Maturity Date;

(ix)           Borrower shall have delivered to Lender an Officer’s Certificate
in form reasonably acceptable to the Lender certifying that no Event of Default
exists, such Officer’s Certificate to be delivered not later than five (5)
Business Days from the date that conditions (i)-(vi) above are satisfied;

(x)            Borrower and Lender shall execute and deliver to each other any
documents reasonably required to evidence the Extension Term, together with any
opinions reasonably required by Lender in connection therewith (which opinions
shall be in substantially the same form as the opinions delivered in connection
with the closing of the Loan), documents to be delivered not later than five (5)
Business Days from the date that conditions (i)-(vi) above are satisfied; and

(xi)           each of the representations and warranties set forth in the Loan
Documents shall be true and correct as of the first day of the Extension Term
and shall be deemed remade as of the first day of the Extension Term.

In the event (y) that Extension Option One is not exercised or the requirements
set forth in clauses (i)-(xi) above are not satisfied on or prior to the Initial
Maturity Date or (z) that Extension Option One has been exercised by Borrower
and the Acquisition Transaction has not been consummated, Borrower may exercise
Extension Option Two, upon satisfaction of the following terms and conditions,
provided, that, Extension Option Two shall have a term of three (3) months if
Extension Option Two is being exercised pursuant to clause (z) immediately
preceding:

(A)          No Event of Default shall have occurred and be continuing at the
time Extension Option Two is exercised nor on the date that the Extension Term
commences;

(B)           Borrower shall notify Lender of its election to extend the
Maturity Date as aforesaid not earlier than ninety (90) days and no later than
fifteen (15) days prior to the later of the Initial Maturity Date or the Option
One Maturity Date, as the case may be;

(C)           Borrower shall have delivered to Lender an Officer’s Certificate
in form reasonably acceptable to the Lender certifying that no Event of Default
exists;

(D)          Borrower and Lender shall execute and deliver to each other any
documents reasonably required to evidence the Extension Term, together with any
opinions reasonably required by Lender in connection therewith (which opinions
shall be in substantially the same form as the opinions delivered in connection
with the closing of the Loan);

23


--------------------------------------------------------------------------------


(E)           Borrower shall have paid to Lender a fee in an amount equal to
2.00% of the outstanding principal balance of the Loan as of the Initial
Maturity Date or the Option One Maturity Date, as the case may be;

(F)           each of the representations and warranties set forth in the Loan
Documents shall be true and correct as of the first day of the Extension Term
and shall be deemed remade as of the first day of the Extension Term; and

(G)           Borrower shall enter into definitive documentation with Lender
setting up a lockbox and cash management system acceptable to Lender in its sole
and absolute discretion subject, however, to existing cash management
arrangements that the Encumbered Property Subsidiaries and Mezzanine Asset
Owners are subject to at such time pursuant to their respective mortgage loan
documents.

Notwithstanding any notice given from Borrower to extend the Initial Maturity
Date as provided for herein, Borrower may at any time prior to the later of the
Initial Maturity Date or the Option One Maturity Date, as the case may be,
terminate the applicable extension notice without penalty or premium by
delivering written notice to Lender, provided, that Borrower shall pay to Lender
all of Lender’s reasonable out-of-pocket costs and expenses associated with the
anticipated extension.

All references in this Agreement and in the other Loan Documents to the Maturity
Date shall mean the applicable Extended Maturity Date in the event that either
Extension Option One or Extension Option Two Option is exercised.

In no event shall the Extended Maturity Date be later than October 2, 2007.

2.2.2          Interest Calculation.

Interest on the outstanding principal balance of the Loan shall be calculated by
multiplying (a) the actual number of days elapsed in the period for which the
calculation is being made by (b) a daily rate equal to the Applicable Interest
Rate divided by three hundred sixty (360) by (c) the outstanding principal
balance.

2.2.3          Eurodollar Rate Unascertainable; Illegality; Increased Costs.

(a)           (i)  In the event that Lender shall have determined (which
determination shall be conclusive and binding upon Borrower absent manifest
error) that by reason of circumstances affecting the interbank eurodollar
market, adequate and reasonable means do not exist for ascertaining LIBOR, then
Lender shall forthwith give, as soon as reasonably practicable, notice by
telephone of such determination, to Borrower at least five (5) Business Days
prior to the last day of the related Interest Period, with a written
confirmation of such determination promptly thereafter.  If such timely notice
is given, the Loan shall bear interest at the Adjusted Prime Rate beginning on
the first day of the next succeeding Interest Period. (ii) If, pursuant to the
terms of this Section ‎2.2.3(a),  the Loan is bearing interest at the Adjusted
Prime Rate and Lender shall determine (which determination shall be conclusive
and binding upon Borrower absent manifest error)

24


--------------------------------------------------------------------------------


that the event(s) or circumstance(s) which resulted in such conversion shall no
longer be applicable, Lender shall give notice thereof to Borrower by telephone
of such determination, confirmed in writing, to Borrower as soon as reasonably
practical, but in no event later than five (5) Business Days prior to the last
day of the then current Interest Period.  If such timely notice is given, the
Loan shall bear interest at the Eurodollar Rate beginning on the first day of
the next succeeding Interest Period.  Notwithstanding any provision of this
Agreement to the contrary, in no event shall Borrower have the right to elect to
have the Loan bear interest at either the Eurodollar Rate or the Adjusted Prime
Rate.

(b)           If any requirement of law or any change therein or in the
interpretation or application thereof, shall hereafter make it unlawful for
Lender in good faith to make or maintain the portion of the Loan bearing
interest at the Eurodollar Rate, (I) the obligation of Lender hereunder to make
the Loan bearing interest at the Eurodollar Rate shall be canceled forthwith and
(II) the Loan shall automatically bear interest at the Adjusted Prime Rate on
the next succeeding Payment Date or within such earlier period as required by
Applicable Law.  Borrower hereby agrees promptly to pay Lender (within ten (10)
Business Days of Lender’s written demand therefor), any additional amounts
necessary to compensate Lender for any reasonable costs incurred by Lender in
making any conversion in accordance with this Agreement, including, without
limitation, any interest or fees payable by Lender to lenders of funds obtained
by it in order to make or maintain the Loan hereunder.  Upon written demand from
Borrower, Lender shall demonstrate in reasonable detail the circumstances giving
rise to Lender’s determination and the calculation substantiating the Adjusted
Prime Rate and any additional third-party costs incurred by Lender in making the
conversion.  Lender’s written notice of such costs, as certified to Borrower,
shall be conclusive absent manifest error.

(c)           In the event that any change in any requirement of any Applicable
Law or in the interpretation or application thereof, or compliance in good faith
by Lender with any request or directive (whether or not having the force of law)
hereafter issued from any Governmental Authority which is generally applicable
to all Lenders subject to such Governmental Authority’s jurisdiction:

(i)            shall hereafter impose, modify or hold applicable any reserve,
special deposit, compulsory loan or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, advances or loans by,
or other credit extended by, or any other acquisition of funds by, any office of
Lender which is not otherwise included in the determination of LIBOR hereunder;

(ii)           shall, if the Loan is then bearing interest at the Eurodollar
Rate, hereafter have the effect of reducing the rate of return on Lender’s
capital as a consequence of its obligations hereunder to a level below that
which Lender could have achieved but for such adoption, change or compliance
(taking into consideration Lender’s policies with respect to capital adequacy)
by any amount deemed by Lender to be material; or

25


--------------------------------------------------------------------------------


(iii)          shall, if the Loan is then bearing interest at the Eurodollar
Rate, hereafter impose on Lender any other condition, the result of which is to
increase the cost to Lender of making, renewing or maintaining loans or
extensions of credit or to reduce any amount receivable hereunder;

then, in any such case, Borrower shall promptly pay Lender (within ten (10) days
of Lender’s written demand therefor), any additional amounts necessary to
compensate Lender for such additional cost or reduced amount receivable which
Lender deems to be material.  If Lender becomes entitled to claim any additional
amounts pursuant to this Section ‎2.2.3(c), Lender shall provide Borrower with
written notice specifying in reasonable detail the event or circumstance by
reason of which it has become so entitled and the additional amount required to
fully compensate Lender for such additional cost or reduced amount.  A
certificate as to any additional costs or amounts payable pursuant to the
foregoing sentence submitted by Lender to Borrower shall be conclusive absent
manifest error.  This provision shall survive payment of the Note and the
satisfaction of all other obligations of Borrower under the Note, this Agreement
and the other Loan Documents.

(d)           Borrower agrees to indemnify Lender and to hold Lender harmless
from any actual third-party out-of-pocket loss or expense which Lender sustains
or incurs as a consequence of (I) any default by Borrower in payment of the
principal of or interest on the Loan while bearing interest at the Eurodollar
Rate, including, without limitation, any such loss or expense arising from
interest or fees payable by Lender to lenders of funds obtained by it in order
to maintain the Eurodollar Rate, (II) any prepayment (whether voluntary or
mandatory) of the Loan on a day that is not the day immediately following the
last day of an Interest Period with respect thereto and (III) the conversion
(for any reason whatsoever, whether voluntary or involuntary) of the Applicable
Interest Rate from the Eurodollar Rate to the Adjusted Prime Rate with respect
to any portion of the outstanding principal amount of the Loan then bearing
interest at the Eurodollar Rate on a date other than the day immediately
following the last day of an Interest Period (the amounts referred to in clauses
(I), (II) and (III) are herein referred to collectively as the “Breakage
Costs”).  This provision shall survive payment of the Note and the satisfaction
of all other obligations of Borrower under this Agreement and the other Loan
Documents.

2.2.4          Payment on Maturity Date.

Borrower shall pay to Lender on the Maturity Date the outstanding principal
balance, all accrued and unpaid interest thereon, and all other amounts due
hereunder and under the Note, the Security Instruments and the other Loan
Documents.

2.2.5          Payments after Default.

Upon the occurrence and during the continuance of an Event of Default, (a)
interest on the outstanding principal balance of the Loan and, to the extent
permitted by Applicable Law, overdue interest and other amounts due in respect
of the Loan, shall accrue at the Default Rate, calculated from the date such
payment was due without regard to any grace or cure periods contained herein and
(b) interest at the Default Rate shall be computed from the

26


--------------------------------------------------------------------------------


occurrence of the default until the actual receipt and collection of the Debt
(or that portion thereof that is then due).  To the extent permitted by
Applicable Law, interest at the Default Rate shall be added to the Debt, shall
itself accrue interest at the same rate as the Loan and shall be secured by the
Pledge Agreement and the Guaranty.  This paragraph shall not be construed as an
agreement or privilege to extend the date of the payment of the Debt, nor as a
waiver of any other right or remedy accruing to Lender by reason of the
occurrence of any Event of Default.

2.2.6          Late Payment Charge.

If any principal, interest or any other sums due under the Loan Documents (other
than the payment of principal due on the Maturity Date) is not paid by Borrower
on the date on which it is due, Borrower shall pay to Lender upon demand an
amount equal to the lesser of four percent (4%) of such unpaid sum or the
maximum amount permitted by Applicable Law in order to defray the expense
incurred by Lender in handling and processing such delinquent payment and to
compensate Lender for the loss of the use of such delinquent payment.  Any such
amount shall be secured by the Pledge Agreement, the Guaranty and the other Loan
Documents to the extent permitted by Applicable Law.

2.2.7          Usury Savings.

This Agreement and the Note are subject to the express condition that at no time
shall Borrower be obligated or required to pay interest on the principal balance
of the Loan at a rate which could subject Lender to either civil or criminal
liability as a result of being in excess of the Maximum Legal Rate.  If, by the
terms of this Agreement or the other Loan Documents, Borrower is at any time
required or obligated to pay interest on the principal balance due hereunder at
a rate in excess of the Maximum Legal Rate, the Applicable Interest Rate or the
Default Rate, as the case may be, shall be deemed to be immediately reduced to
the Maximum Legal Rate and all previous payments in excess of the Maximum Legal
Rate shall be deemed to have been payments in reduction of principal and not on
account of the interest due hereunder.  All sums paid or agreed to be paid to
Lender for the use, forbearance, or detention of the sums due under the Loan,
shall, to the extent permitted by Applicable Law, be amortized, prorated,
allocated, and spread throughout the full stated term of the Loan until payment
in full so that the rate or amount of interest on account of the Loan does not
exceed the Maximum Legal Rate of interest from time to time in effect and
applicable to the Loan for so long as the Loan is outstanding.

2.2.8          Indemnified Taxes.

(a)           All payments made by Borrower hereunder shall be made free and
clear of, and without reduction for or on account of, Indemnified Taxes,
excluding (i) Indemnified Taxes measured by Lender’s net income, and franchise
taxes imposed on it, by the jurisdiction under the laws of which Lender is
resident or organized, or any political subdivision thereof, (ii) taxes measured
by Lender’s overall net income, and franchise taxes imposed on it, by the
jurisdiction of Lender’s applicable lending office or any political subdivision
thereof or in which Lender is resident or engaged in business, and (iii)
withholding taxes imposed by the United States of America, any state,
commonwealth, protectorate territory or any political subdivision or taxing
authority

27


--------------------------------------------------------------------------------


thereof or therein as a result of the failure of Lender which is a Non-U.S.
Entity to comply with the terms of paragraph (b) below.  If any non excluded
Indemnified Taxes are required to be withheld from any amounts payable to Lender
hereunder, the amounts so payable to Lender shall be increased to the extent
necessary to yield to Lender (after payment of all non excluded Indemnified
Taxes) interest or any such other amounts payable hereunder at the rate or in
the amounts specified hereunder.  Whenever any non excluded Indemnified Tax is
payable pursuant to Applicable Law by Borrower, Borrower shall send to Lender an
original official receipt showing payment of such non excluded Indemnified Tax
or other evidence of payment reasonably satisfactory to Lender.  Borrower hereby
indemnifies Lender for any incremental taxes, interest or penalties that may
become payable by Lender which may result from any failure by Borrower to pay
any such non excluded Indemnified Tax when due to the appropriate taxing
authority or any failure by Borrower to remit to Lender the required receipts or
other required documentary evidence.

(b)           In the event that Lender or any successor and/or assign of Lender
is not incorporated under the laws of the United States of America or a state
thereof (a “Non-U.S. Entity”) Lender agrees that, prior to the first date on
which any payment is due such entity hereunder, it will deliver to Borrower two
duly completed copies of United States Internal Revenue Service Form W-8BEN or
W-8ECI or successor applicable form, as the case may be, certifying in each case
that such entity is entitled to receive payments under the Note, without
deduction or withholding of any United States federal income taxes.  Each entity
required to deliver to Borrower a Form W-8BEN or W-8ECI pursuant to the
preceding sentence further undertakes to deliver to Borrower two further copies
of such forms, or successor applicable forms, or other manner of certification,
as the case may be, on or before the date that any such form expires (which, in
the case of the Form W-8ECI, is the last day of each U.S. taxable year of the
Non-U.S. Entity) or becomes obsolete or after the occurrence of any event
requiring a change in the most recent form previously delivered by it to
Borrower, and such other extensions or renewals thereof as may reasonably be
requested by Borrower, certifying in the case of a Form W-8BEN or W-8ECI that
such entity is entitled to receive payments under the Note without deduction or
withholding of any United States federal income taxes, unless in any such case
an event (including, without limitation, any change in treaty, law or
regulation) has occurred prior to the date on which any such delivery would
otherwise be required which renders all such forms inapplicable or which would
prevent such entity from duly completing and delivering any such form with
respect to it and such entity advises Borrower that it is not capable of
receiving payments without any deduction or withholding of United States federal
income tax.


SECTION 2.3             PREPAYMENTS.

2.3.1          Voluntary Prepayments.

Except as otherwise expressly provided herein, Borrower shall have the right to
prepay the Loan in whole or in part at any time provided that:

28


--------------------------------------------------------------------------------


(a)           Borrower shall provide prior written notice to Lender specifying
the date (the “Prepayment Date”) upon which the prepayment is to be made, which
notice shall be delivered to Lender not less than five (5) days prior to such
payment; and

(b)           Borrower shall pay to Lender, simultaneously with such prepayment,
(i) all accrued and unpaid interest calculated at the Applicable Interest Rate
on the amount of principal being prepaid through and including the Prepayment
Date (or if the Prepayment Date is a Payment Date, excluding the Prepayment Date
if such payment is made in accordance with Section 2.3.4 hereof), (ii) Breakage
Costs, if any, without duplication of any sums paid pursuant to the preceding
clause (i); and (iii) upon repayment of the Loan as a whole, all other sums then
due under this Agreement, the Note or the other Loan Documents.

If a notice of prepayment is given by Borrower to Lender pursuant to this
Section 2.3.1, the amount designated for prepayment and all other sums required
under this Section 2.3.1 shall be due and payable on the Prepayment Date. 
Notwithstanding any notice of prepayment given by Borrower, Borrower may at any
time prior to the Prepayment Date terminate the applicable prepayment notice
without penalty or premium by delivering written notice to Lender, provided,
that Borrower shall pay to Lender all of Lender’s reasonable out-of-pocket costs
and expenses associated with the anticipated prepayment. 

2.3.2          Mandatory Prepayments.

(a)           On each date on which Borrower actually receives any Net Proceeds,
if Lender is not obligated and elects not to make such Net Proceeds available to
Borrower for the restoration of the Property pursuant to Section 6.4, Borrower
shall prepay the outstanding principal balance of the Note in an amount equal to
one hundred percent (100%) of such Net Proceeds not made available by Lender for
restoration and Lender shall apply such Net Proceeds to the reduction of the
Debt when received.  To the extent Net Proceeds not made available by Lender for
restorations with respect to an Individual Property are less than the Allocated
Value for such Individual Property, any amount so applied against the Debt shall
be deemed credited against the Allocated Value for such Individual Property.

(b)           On each date on which Borrower, any Mezzanine Subsidiary,
Mezzanine Asset Owner or Encumbered Property Subsidiary actually receives any
Capital Proceeds (other than Capital Proceeds received with respect to the
Refinancing of (i) the Encumbered Property referred to as “University Crossings”
located in Philadelphia, Pennsylvania and (ii) the Mezzanine Assets referred to
as Orchard Trails and The Enclave II and located in Orono, Maine and Bowling
Green, Ohio, respectively), Borrower shall, without limiting the provisions of
Sections 2.4 and 2.5 hereof, prepay the outstanding principal balance of the
Note in an amount equal to one hundred percent (100%) of such Capital Proceeds,
provided, that, with respect to Capital Proceeds received in connection with a
sale or Refinance of an Encumbered Property, such Capital Proceeds shall not be
less than, and Borrower shall prepay the Loan in the minimum amount of, the
applicable Encumbered Property Allocated Value.  Lender shall apply all such
Capital Proceeds to the reduction of the Debt on the date received if

29


--------------------------------------------------------------------------------


received prior to 2:00 p.m., Charlotte, North Carolina time, or on the first
(1st) Business Day following the date of its receipt thereof if received after
2:00 p.m., Charlotte, North Carolina time.

(c)           On the closing date of an Acquisition Transaction, the Debt shall
be repaid in full notwithstanding that the Maturity Date may not yet have
occurred.

2.3.3          Making of Payments.

Each payment by Borrower hereunder or under the Note shall be made in funds
settled through the New York Clearing House Interbank Payments System or other
funds immediately available to Lender by 2:00 p.m., Charlotte, North Carolina
time, on or prior to the date such payment is due, to Lender by deposit to such
account as Lender may designate by written notice to Borrower, which notice
shall include wire transfer instructions and shall be delivered to Borrower at
least five (5) Business Days prior to any change becoming effective.  Whenever
any payment hereunder or under the Note shall be stated to be due on a day which
is not a Business Day, such payment shall be made on the first Business Day
preceding such scheduled due date.

2.3.4          Application of Prepayments.

All prepayments received pursuant to ‎Section 2.3 shall be applied first, to
interest on the outstanding principal balance being prepaid that accrued through
and including the Prepayment Date, and second, to the payments of principal due
under the Loan in the inverse order of maturity.


SECTION 2.4             PROHIBITION ON SALE OF INDIVIDUAL PROPERTY(IES). 

Borrower shall not permit any Property Guarantor to sell the Individual Property
that it owns unless and until each of the following conditions are satisfied:

(a)           Borrower and the related Property Guarantor shall provide Lender
with at least twenty (20) days but no more than sixty (60) days prior written
notice of its request to obtain a release of the Individual Property. 
Notwithstanding any notice given from Borrower and the related Property
Guarantor to request a release of an Individual Property, Borrower may at any
time prior to the actual release of such Individual Property terminate the
applicable request notice without penalty or premium by delivering written
notice to Lender, provided, that Borrower shall pay to Lender all of Lender’s
reasonable actual out-of-pocket costs and expenses associated with the
anticipated release;

(b)           Lender shall have received a wire transfer of immediately
available federal funds in an amount equal to the greater of (x) the applicable
Release Price and (y) Capital Proceeds with respect to such Individual Property,
less any proceeds of casualty or condemnation retained by Lender for the
applicable Individual Property, together with (i) all accrued and unpaid
interest calculated at the Applicable Interest Rate on the amount of principal
being prepaid through and including the Prepayment Date, (ii) Breakage Costs, if
any, without duplication of any sums paid pursuant to the

30


--------------------------------------------------------------------------------


preceding clause (i); and (iii) all other sums due under this Agreement, the
Note or the other Loan Documents in connection with a partial prepayment;

(c)           Borrower shall submit to Lender, not less than five (5) Business
Days prior to the date of such release, a release of Lien of the applicable
Security Instrument  for such Individual Property for execution by Lender.  Such
release shall be in a form appropriate in each State in which the Individual
Property is located and shall contain standard provisions, if any, protecting
the rights of the releasing lender.  In addition, Borrower shall provide all
other documentation Lender reasonably requires to be delivered by Borrower in
order to evidence compliance with the requirements set forth in this Section
2.4.  In the event that Borrower fails to provide Lender such release of Lien,
Lender shall, upon satisfaction of all the other requirements set forth in this
subsection (c), deliver to Borrower such release in such form reasonably
acceptable to Lender;

(d)           In the event that the applicable Mezzanine Property Guarantor
owning an interest in the applicable Property Guarantor obtaining a release of
the Lien of the related Security Instrument shall continue to own an interest in
any other Property Guarantor owning any Individual Property still encumbered by
a Security Instrument (after giving effect to such release), such Mezzanine
Property Guarantor shall transfer any interest it owns in the applicable
Borrower obtaining such release to a Person other than Borrower or Mezzanine
Property Guarantor;

(e)           Lender shall have received payment of all Lender’s reasonable
third-party costs and expenses and reasonable counsel fees and disbursements
incurred in connection with the release of the Individual Property from the lien
of the related Security Instrument and the review and approval of the documents
and information required to be delivered in connection therewith; and

(f)            In the event the Individual Property is being released in
connection with a Refinancing of such Individual Property, Borrower shall have
paid to Lender a fee in the amount of one percent (1%) of the principal amount
of the Loan being repaid if such Refinancing is not funded or placed by Lender
or an Affiliate of Lender.


SECTION 2.5             PROHIBITION ON SALE OF MEZZANINE ASSETS. 

Borrower shall not permit any Mezzanine Subsidiary to cause or permit the
applicable Mezzanine Asset Owner to sell such Mezzanine Asset unless and until
each of the following conditions are satisfied:

(a)           Borrower and the related Mezzanine Subsidiary shall provide Lender
with at least twenty (20) days but no more than sixty (60) days prior written
notice of its request to obtain a release of the pledge of the direct or
indirect equity interests in any Mezzanine Subsidiary, Mezzanine Property
Guarantor or Mezzanine Asset Owner (any such collateral, the “Mezzanine
Collateral”) related to a Mezzanine Asset that is the subject of a Capital
Event.  Notwithstanding any notice given from Borrower and a Mezzanine
Subsidiary to request a release of Mezzanine Collateral, Borrower may at

31


--------------------------------------------------------------------------------


any time prior to the actual release of such Mezzanine Collateral terminate the
applicable request notice without penalty or premium by delivering written
notice to Lender, provided, that Borrower shall pay to Lender all of Lender’s
reasonable actual out-of-pocket costs and expenses associated with the
anticipated release of the Mezzanine Collateral;

(b)           Lender shall have received a wire transfer of immediately
available federal funds in an amount equal to the greater of (x) the applicable
Mezzanine Collateral Release Price and (y) the Capital Proceeds with respect to
such Mezzanine Asset, together with (i) all accrued and unpaid interest
calculated at the Applicable Interest Rate on the amount of principal being
prepaid through and including the Prepayment Date, (ii) Breakage Costs, if any,
without duplication of any sums paid pursuant to the preceding clause (i); and
(iii) all other sums due under this Agreement, the Note or the other Loan
Documents in connection with a partial prepayment;

(c)           Borrower shall provide all other documentation Lender reasonably
requires to be delivered by Borrower in order to evidence compliance with the
requirements set forth in this Section 2.5.  Lender shall, upon satisfaction of
all the other requirements set forth in this Section 2.5, deliver to Borrower a
release of the Mezzanine Collateral, such release to be in form reasonably
acceptable to Lender; and

(d)           Lender shall have received payment of all Lender’s reasonable
third-party costs and expenses and reasonable counsel fees and disbursements
incurred in connection with the release of the Individual Property from the lien
of the related Security Instrument and the review and approval of the documents
and information required to be delivered in connection therewith.


SECTION 2.6             NO OFFSETS. 

The Borrower hereby waives the right to assert a counterclaim in any action or
proceeding brought against it by Lender or their agents or otherwise to offset
any obligations to make the payments required by the Loan Documents.  No failure
by Lender to perform any of its obligations hereunder shall be a valid defense
to, or result in any offset against, any payments which Borrower is obligated to
make under any of the Loan Documents.  The Obligations of Borrower under this
Agreement and the other Loan Documents shall not be reduced, discharged or
released because or by reason of any existing or future offset, claim or defense
of Borrower, or any other party, against the Lender by reason of the Lender's
failure to perform its obligations under this Agreement, including, without
limitation, the failure of the Lender to fund any Additional Advance.  The
Borrower hereby acknowledges the Borrower shall have no claim against any
subsequent holder of the funded portion of the Loan for any Additional Advance
not funded by the Lender. 

32


--------------------------------------------------------------------------------



ARTICLE III


RESERVED


ARTICLE IV


REPRESENTATIONS AND WARRANTIES


SECTION 4.1             BORROWER REPRESENTATIONS.

Borrower for itself and for each Key Entity (where applicable in this Article
IV) represents and warrants that:


4.1.1        ORGANIZATION.

Each of the Key Entities and the Encumbered Property Subsidiaries is duly
organized and is validly existing and in good standing in the jurisdiction in
which it is organized, with requisite power and authority to transact the
businesses in which it is now engaged.  Each Key Entity possesses all rights,
licenses, permits and authorizations, governmental or otherwise, necessary to
entitle it to transact the businesses in which it is now engaged.  Each
Encumbered Property Subsidiary possesses all rights, licenses, permits and
authorizations, governmental or otherwise, necessary to entitle it to transact
the businesses in which it is now engaged, except to the extent such failure is
not reasonably likely to have a Material Adverse Effect.  Attached hereto as
Schedule 4.1.1 is a true, correct and complete organizational chart of Borrower,
each of the Key Entities, and each of the Encumbered Property Subsidiaries.


4.1.2        PROCEEDINGS.

Each of the Key Entities has taken all necessary action to authorize the
execution, delivery and performance of this Agreement and the other Loan
Documents to the extent such Key Entity is a party thereto.  This Agreement and
the other Loan Documents have been duly executed and delivered by or on behalf
of each of the Key Entities, to the extent such Key Entity is a party thereto.


4.1.3        NO CONFLICTS.

The execution, delivery and performance of this Agreement and the other Loan
Documents by Borrower and the Key Entities that are a party thereto will not
conflict with or result in a breach of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any Lien,
charge or encumbrance (other than pursuant to the Loan Documents) upon any of
the property or assets of such Key Entity pursuant to the terms of any
indenture, mortgage, deed of trust, loan agreement, partnership agreement,
management agreement, or other agreement or instrument to which such Key Entity
is a party or by which any of such Key Entity’s property or assets is subject,
nor will such action result in any violation of the provisions of any statute or
any order, rule or regulation of any court or governmental agency or body having
jurisdiction over a Key Entity or any of the Properties or Mezzanine Assets or
any of any Key Entity’s other assets, or any license or other approval required
to operate the

33


--------------------------------------------------------------------------------


Properties or Mezzanine Assets, and any consent, approval, authorization, order,
registration or qualification of or with any Governmental Authority required for
the execution, delivery and performance by each Key Entity (to the extent a
party thereto) of this Agreement or any other Loan Documents have been obtained
and is in full force and effect.


4.1.4        LITIGATION.

As of the date hereof, except as set forth on Schedule 4.1.4 attached hereto,
there are no actions, suits or proceedings at law or in equity by or before any
Governmental Authority or other agency now pending or threatened in writing
against or affecting (i) any Key Entity or any Individual Property or Mezzanine
Asset which are, individually or in the aggregate,  reasonably likely to
materially adversely affect the financial condition or business of any Key
Entity or the condition or ownership of any Individual Property, Mezzanine Asset
or Encumbered Property, and (ii) any of the Encumbered Property Subsidiaries or
Encumbered Properties which are, individually or in the aggregate, reasonably
likely to have a Material Adverse Effect on the financial condition or business
of the Encumbered Property Subsidiaries or the condition or ownership of the
Encumbered Properties.


4.1.5        AGREEMENTS.

No Key Entity is in default in any material respect in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any agreement or instrument to which it is a party or by which such
Key Entity or any of the Properties or Mezzanine Assets is bound which might
materially and adversely affect any Key Entity or any Individual Property or
Mezzanine Asset.  No Encumbered Property Subsidiary is in default in any
material respect in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any agreement or instrument to
which it is a party or by which such Encumbered Property Subsidiary or
Encumbered Property is bound which might have a Material Adverse Effect on the
Encumbered Property Subsidiaries or the Encumbered Properties.  Borrower has no
material financial obligation under any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which Borrower is a party or by
which Borrower or any Property Guarantor, Mezzanine Asset Owner, Individual
Property or Mezzanine Asset is otherwise bound, other than (a) obligations
incurred in the ordinary course of the operation of such Individual Property or
Mezzanine Asset, (b) obligations set forth in the Permitted Encumbrances and (c)
obligations under the Loan Documents.  No Key Entity has any material financial
obligation under any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which such Key Entity is a party or by which such Key
Entity or any Mezzanine Asset is otherwise bound, other than (a) obligations
incurred in the ordinary course of the operation of such Individual Property or
Mezzanine Asset and (b) obligations of such Key Entity under the Loan Documents
or the loan documents with respect to the related Mezzanine Asset which have
been disclosed to Lender prior to the date hereof.  No Encumbered Property
Subsidiary has any material financial obligation under any indenture, mortgage,
deed of trust, loan agreement or other agreement or instrument to which such
Encumbered Property Subsidiary is a party or by which such Encumbered Property
Subsidiary or any related Encumbered Property is otherwise bound, other than (a)
obligations incurred in the ordinary course of the operation of such Encumbered
Property and (b) obligations of such Encumbered Property Subsidiary under the
loan documents with respect to the related Encumbered Property

34


--------------------------------------------------------------------------------


which have been disclosed to Lender prior to the date hereof, and except to the
extent would not have a Material Adverse Effect.


4.1.6        SOLVENCY.

Borrower (a) has not entered into the transaction or executed the Note, this
Agreement or any other Loan Documents with the actual intent to hinder, delay or
defraud any creditor and (b) has received reasonably equivalent value in
exchange for its obligations under the Loan Documents.  Giving effect to the
Loan, the fair saleable value of Borrower’s assets exceeds and will, immediately
following the making of the Loan, exceed Borrower’s total liabilities,
including, without limitation, subordinated, unliquidated, disputed and
contingent liabilities.  Borrower’s assets do not and, immediately following the
making of the Loan will not, constitute unreasonably small capital to carry out
its business as conducted or as proposed to be conducted.  Borrower does not
intend to incur debt and liabilities (including contingent liabilities and other
commitments) beyond its ability to pay such debt and liabilities as they mature
(taking into account the timing and amounts of cash to be received by Borrower
and the amounts to be payable on or in respect of obligations of Borrower).  No
petition under the Bankruptcy Code or similar state bankruptcy or insolvency law
has been filed against Borrower or any constituent Person in the last seven (7)
years, and neither Borrower nor any constituent Person in the last seven (7)
years has ever made an assignment for the benefit of creditors or taken
advantage of any insolvency act for the benefit of debtors.  Borrower is not
contemplating either the filing of a petition by it under the Bankruptcy Code or
similar state bankruptcy or insolvency law or the liquidation of all or a major
portion of Borrower’s assets or property, and Borrower has no knowledge of any
Person contemplating the filing of any such petition against it.


4.1.7        OFAC.

Borrower represents and warrants that no Key Entity, no Encumbered Property
Subsidiary nor any Guarantor nor any of their respective Affiliates is a
Prohibited Person, and each Key Entity, Encumbered Property Subsidiary and
Guarantor and their respective Affiliates are in full compliance with all
applicable orders, rules, regulations and recommendations of The Office of
Foreign Assets Control of the U.S. Department of the Treasury.


4.1.8        NO PLAN ASSETS.

Borrower is not a Plan, and none of the assets of Borrower constitute or will
constitute “Plan Assets” of one or more Plans.  In addition, (a) Borrower is not
a “governmental plan” within the meaning of Section 3(32) of ERISA and (b)
transactions by or with Borrower are not subject to State statutes regulating
investment of, and fiduciary obligations with respect to, governmental plans
similar to the provisions of Section 406 of ERISA or Section 4975 of the Code
currently in effect, which prohibit or otherwise restrict the transactions
contemplated by this Agreement.


4.1.9        COMPLIANCE.

Each Key Entity and each of the Properties and the Mezzanine Assets and the use
thereof comply in all material respects with all applicable Legal Requirements,
including, without limitation, all Environmental Laws, building and zoning
ordinances and codes. Each

35


--------------------------------------------------------------------------------


Encumbered Property Subsidiary and each Encumbered Property and the use thereof
comply in all material respects with all applicable Legal Requirements,
including, without limitation, all Environmental Laws, building and zoning
ordinances and codes except to the extent and such non-compliance would not have
a Material Adverse Effect. No Key Entity is in default or violation of any
order, writ, injunction, decree or demand of any Governmental Authority which
could have a material adverse affect on any Key Entity or any of the Properties
or the Mezzanine Assets.  None of the Encumbered Property Subsidiaries are in
default or violation of any order, writ, injunction, decree or demand of any
Governmental Authority which is reasonably likely to have a Material Adverse
Effect.  There has not been committed by any Key Entity or to Borrower’s
knowledge, any other Person in occupancy of or involved with the operation or
use of the Properties or the Mezzanine Assets any act or omission affording the
federal government or any other Governmental Authority the right of forfeiture
as against any of the Individual Properties or the Mezzanine Assets or any part
thereof or any monies paid in performance of Borrower’s obligations under any of
the Loan Documents.  There has not been committed by any Encumbered Property
Subsidiary any act or omission affording the federal government or any other
Governmental Authority the right of forfeiture as against any of the Encumbered
Properties or any part thereof or any monies paid in performance of Borrower’s
obligations under any of the Loan Documents, except to the extent would not have
a Material Adverse Effect.


4.1.10      FINANCIAL INFORMATION.

All financial data, including, without limitation, the consolidated statements
of cash flow and consolidated income and operating expense, that have been
delivered to Lender in respect of any of the Key Entities and any of the
Encumbered Property Subsidiaries (i) are true, complete and correct in all
material respects, (ii) accurately represent the financial condition of the
applicable Key Entities or Encumbered Property Subsidiaries, as applicable, as
of the date of such reports, and (iii) have, if applicable, been prepared in
accordance with GAAP (subject, as to any interim statements, to year-end
adjustments and the absence of footnotes) throughout the periods covered, except
as disclosed therein.  Except for Permitted Encumbrances, (i) no Key Entity has
any contingent liabilities, liabilities for taxes, unusual forward or long-term
commitments or unrealized or anticipated losses from any unfavorable commitments
that are known to Borrower and reasonably likely to have a materially adverse
effect on any Individual Property or Mezzanine Asset or the operation thereof as
residential buildings containing other appurtenant and related uses, and (ii)
none of the Encumbered Property Subsidiaries has any contingent liabilities,
liabilities for taxes, unusual forward or long-term commitments or unrealized or
anticipated losses from any unfavorable commitments that are known to Borrower
and, individually or in the aggregate, are reasonably likely to have a
materially adverse effect on the Encumbered Properties, taken as a whole, or the
operation thereof as residential buildings containing other appurtenant and
related uses, except as referred to or reflected in said financial statements. 
Since the date of such financial statements, there has been no material adverse
change in the financial condition, operations or business of any Key Entity from
that set forth in such entity’s financial statements, and there has been no
material adverse change in the financial condition, operations or business of
the Encumbered Property Subsidiaries, taken as a whole, from that set forth in
such entities’ financial statements.

36


--------------------------------------------------------------------------------


4.1.11      Condemnation.

No Condemnation or other similar proceeding has been commenced or, is threatened
or contemplated in writing with respect to all or any portion of any Individual
Property, Mezzanine Asset or Encumbered Property or for the relocation of
roadways providing access to any Individual Property, Mezzanine Asset or
Encumbered Property.


4.1.12      FEDERAL RESERVE REGULATIONS.

No part of the proceeds of the Loan will be used for the purpose of purchasing
or acquiring any “margin stock” within the meaning of Regulation U of the Board
of Governors of the Federal Reserve System or for any other purpose which would
be inconsistent with such Regulation U or any other Regulations of such Board of
Governors, or for any purposes prohibited by Legal Requirements or by the terms
and conditions of this Agreement or the other Loan Documents.


4.1.13      UTILITIES AND PUBLIC ACCESS.

(A)           EACH TENANT-OCCUPIED INDIVIDUAL PROPERTY AND MEZZANINE ASSET HAS
RIGHTS OF ACCESS TO PUBLIC WAYS AND IS SERVED BY PUBLIC WATER, SEWER, SANITARY
SEWER AND STORM DRAIN FACILITIES ADEQUATE TO SERVICE SUCH INDIVIDUAL PROPERTY OR
MEZZANINE ASSET, AS THE CASE MAY BE, FOR ITS RESPECTIVE INTENDED USES.  ALL
PUBLIC UTILITIES NECESSARY OR CONVENIENT TO THE FULL USE AND ENJOYMENT OF EACH
INDIVIDUAL PROPERTY AND MEZZANINE ASSET ARE LOCATED EITHER IN THE PUBLIC
RIGHT-OF-WAY ABUTTING EACH INDIVIDUAL PROPERTY OR  MEZZANINE ASSET (WHICH ARE
CONNECTED SO AS TO SERVE EACH INDIVIDUAL PROPERTY OR  MEZZANINE ASSET, AS THE
CASE MAY BE, WITHOUT PASSING OVER OTHER PROPERTY) OR IN RECORDED EASEMENTS
SERVING EACH INDIVIDUAL PROPERTY OR MEZZANINE ASSET.  ALL ROADS NECESSARY FOR
THE USE OF EACH INDIVIDUAL PROPERTY, MEZZANINE ASSET AND ENCUMBERED PROPERTY FOR
THEIR CURRENT RESPECTIVE PURPOSES HAVE BEEN COMPLETED, ARE PHYSICALLY OPEN AND
ARE DEDICATED TO PUBLIC USE AND HAVE BEEN ACCEPTED BY ALL GOVERNMENTAL
AUTHORITIES.

(B)           EACH TENANT-OCCUPIED ENCUMBERED PROPERTY HAS RIGHTS OF ACCESS TO
PUBLIC WAYS AND IS SERVED BY PUBLIC WATER, SEWER, SANITARY SEWER AND STORM DRAIN
FACILITIES ADEQUATE TO SERVICE SUCH ENCUMBERED PROPERTY FOR ITS INTENDED USES
EXCEPT TO THE EXTENT ANY FAILURE TO HAVE SUCH RIGHTS AND SERVICE WOULD NOT HAVE
A MATERIAL ADVERSE EFFECT.  ALL PUBLIC UTILITIES NECESSARY OR CONVENIENT TO THE
FULL USE AND ENJOYMENT OF EACH ENCUMBERED PROPERTY ARE LOCATED EITHER IN THE
PUBLIC RIGHT OF WAY ABUTTING EACH ENCUMBERED PROPERTY (WHICH ARE CONNECTED SO AS
TO SERVE EACH ENCUMBERED PROPERTY WITHOUT PASSING OVER OTHER PROPERTY) OR IN
RECORDED EASEMENTS SERVING EACH ENCUMBERED PROPERTY EXCEPT TO THE EXTENT THAT
SUCH FAILURE FOR SUCH UTILITIES TO BE SO LOCATED WOULD NOT HAVE A MATERIAL
ADVERSE EFFECT.


4.1.14      NOT A FOREIGN PERSON.

Borrower is not a “foreign person” within the meaning of §1445(f)(3) of the
Code.

37


--------------------------------------------------------------------------------


4.1.15      Separate Lots.

Each Individual Property is comprised of one (1) or more parcels which
constitute a separate tax lot or lots and does not constitute a portion of any
other tax lot not a part of such Individual Property.


4.1.16      ASSESSMENTS.

As of the date hereof, to the best of Borrower’s knowledge, there are no pending
or proposed special or other assessments for public improvements or otherwise
affecting any Individual Property, nor are there any contemplated improvements
to any Individual Property that may result in such special or other assessments.


4.1.17      ENFORCEABILITY.

The Loan Documents are not subject to any right of rescission, set-off,
counterclaim or defense by any Key Entity that is a party thereto, including the
defense of usury, and no Key Entity has asserted any right of rescission,
set-off, counterclaim or defense with respect thereto.


4.1.18      NO PRIOR ASSIGNMENT.

There are no prior assignments of the Leases or any portion of the Rents due and
payable or to become due and payable which are presently outstanding.


4.1.19      INSURANCE.

Borrower has obtained and has delivered to Lender insurance abstracts and
certificates of insurance reasonably acceptable to Lender, reflecting the
insurance coverages, amounts and other requirements set forth in this
Agreement.  Borrower, and to the best of Borrower’s knowledge, no other Person,
has done, by act or omission, anything which would materially impair the
coverage of any such policy.


4.1.20      USE OF PROPERTY.

Each Individual Property is substantially used exclusively for student housing.
Each Mezzanine Asset is substantially used exclusively for student housing.


4.1.21      CERTIFICATE OF OCCUPANCY; LICENSES.

Each Key Entity, to the extent the owner of a property, has obtained and shall
keep and maintain all material certifications, permits, licenses and approvals,
including without limitation, certificates of completion and occupancy permits
required for the legal use, occupancy and operation of each Individual Property,
Mezzanine Asset and Encumbered Property  by the applicable Key Entity as student
housing and other appurtenant and related uses.

38


--------------------------------------------------------------------------------


4.1.22      Flood Zone.

Either (a) none of the Improvements on any Individual Property or Mezzanine
Asset are located in an area as identified by the Federal Emergency Management
Agency as an area having special flood hazards or (b) the flood insurance
required pursuant to ‎Section 6.1(a)(vii) is in full force and effect with
respect to each such Individual Property or Mezzanine Asset. To Borrower’s
knowledge, either (a) none of the Improvements on any Encumbered Property are
located in an area as identified by the Federal Emergency Management Agency as
an area having special flood hazards or (b) the flood insurance required by the
related Encumbered Property Subsidiary’s mortgage loan documents is in full
force and effect.


4.1.23      PHYSICAL CONDITION.

(A)           EACH INDIVIDUAL PROPERTY AND MEZZANINE ASSET, INCLUDING, WITHOUT
LIMITATION, ALL BUILDINGS, IMPROVEMENTS, PARKING FACILITIES, SIDEWALKS, STORM
DRAINAGE SYSTEMS, ROOFS, PLUMBING SYSTEMS, HVAC SYSTEMS, FIRE PROTECTION
SYSTEMS, ELECTRICAL SYSTEMS, EQUIPMENT, ELEVATORS, EXTERIOR SIDINGS AND DOORS,
LANDSCAPING, IRRIGATION SYSTEMS AND ALL STRUCTURAL COMPONENTS, ARE IN GOOD
CONDITION, ORDER AND REPAIR IN ALL MATERIAL RESPECTS.  THERE EXISTS NO
STRUCTURAL OR OTHER MATERIAL DEFECTS OR DAMAGES IN ANY INDIVIDUAL PROPERTY OR
MEZZANINE ASSET, WHETHER LATENT OR OTHERWISE AND NEITHER BORROWER NOR ANY
MEZZANINE ASSET OWNER HAS RECEIVED WRITTEN NOTICE FROM ANY INSURANCE COMPANY OR
BONDING COMPANY OF ANY DEFECTS OR INADEQUACIES, WHETHER LATENT OR OTHERWISE, IN
ANY INDIVIDUAL PROPERTY OR MEZZANINE ASSET, OR ANY PART THEREOF, WHICH WOULD
MATERIALLY ADVERSELY AFFECT THE INSURABILITY OF THE SAME OR CAUSE THE IMPOSITION
OF EXTRAORDINARY PREMIUMS OR CHARGES THEREON OR OF ANY TERMINATION OR THREATENED
TERMINATION OF ANY POLICY OF INSURANCE OR BOND.  EACH INDIVIDUAL PROPERTY AND
MEZZANINE ASSET IS FREE FROM DAMAGE COVERED BY FIRE OR OTHER CASUALTY
INSURANCE.  NO SUBSTANTIAL CONSTRUCTION IS CURRENTLY BEING PERFORMED AT ANY
INDIVIDUAL PROPERTY OR MEZZANINE ASSET OTHER THAN ROUTINE MAINTENANCE AND
REPAIRS.

(B)           EACH ENCUMBERED PROPERTY, INCLUDING, WITHOUT LIMITATION, ALL
BUILDINGS, IMPROVEMENTS, PARKING FACILITIES, SIDEWALKS, STORM DRAINAGE SYSTEMS,
ROOFS, PLUMBING SYSTEMS, HVAC SYSTEMS, FIRE PROTECTION SYSTEMS, ELECTRICAL
SYSTEMS, EQUIPMENT, ELEVATORS, EXTERIOR SIDINGS AND DOORS, LANDSCAPING,
IRRIGATION SYSTEMS AND ALL STRUCTURAL COMPONENTS, ARE IN GOOD CONDITION, ORDER
AND REPAIR IN ALL MATERIAL RESPECTS EXCEPT WHERE SUCH FAILURE WOULD NOT HAVE A
MATERIAL ADVERSE EFFECT.  THERE EXISTS NO STRUCTURAL OR OTHER MATERIAL DEFECTS
OR DAMAGES IN ANY ENCUMBERED PROPERTY WHICH WOULD BE REASONABLY LIKELY TO HAVE A
MATERIAL ADVERSE EFFECT, WHETHER LATENT OR OTHERWISE AND NO BORROWER NOR ANY
ENCUMBERED PROPERTY SUBSIDIARY HAS RECEIVED WRITTEN NOTICE FROM ANY INSURANCE
COMPANY OR BONDING COMPANY OF ANY DEFECTS OR INADEQUACIES, WHETHER LATENT OR
OTHERWISE, IN THE ENCUMBERED PROPERTIES TAKEN AS A WHOLE WHICH WOULD BE
REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT, MATERIALLY AND ADVERSELY
THE INSURABILITY OF THE SAME AS A WHOLE OR CAUSE THE IMPOSITION OF EXTRAORDINARY
PREMIUMS OR CHARGES THEREON OR OF ANY TERMINATION OR THREATENED TERMINATION OF
ANY POLICY OF INSURANCE OR BOND RELATED TO THE ENCUMBERED PROPERTIES TAKEN AS A
WHOLE.  EACH ENCUMBERED PROPERTY IS FREE FROM DAMAGE COVERED BY FIRE OR OTHER
CASUALTY INSURANCE EXCEPT ANY SUCH DAMAGE THAT IS NOT REASONABLY LIKELY TO HAVE
A MATERIAL ADVERSE EFFECT.

39


--------------------------------------------------------------------------------


NO SUBSTANTIAL CONSTRUCTION IS CURRENTLY BEING PERFORMED AT ANY ENCUMBERED
PROPERTY OTHER THAN ROUTINE MAINTENANCE AND REPAIRS EXCEPT TO THE EXTENT SUCH
CONSTRUCTION IS NOT REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.

4.1.24         BOUNDARIES.

All of the material improvements which were included in determining the
appraised value of each Individual Property, Mezzanine Asset and Encumbered
Property lie wholly within the boundaries and building restriction lines of such
Individual Property, Mezzanine Asset or Encumbered Property, (b) no improvements
on adjoining properties encroach upon such Individual Property, Mezzanine Asset
or Encumbered Property, and (c) no easements or other encumbrances upon the
applicable Individual Property, Mezzanine Asset or Encumbered Property encroach
upon any of the improvements located thereon, in each case that is reasonably
likely to have a Material Adverse Effect.

4.1.25         LEASES.

(A)           MEZZANINE ASSET OWNER AND PROPERTY GUARANTOR ARE THE OWNERS AND
LESSORS OF LANDLORD’S INTEREST IN THE LEASES.  NO PERSON HAS ANY POSSESSORY
INTEREST IN ANY INDIVIDUAL PROPERTY OR MEZZANINE ASSET OR RIGHT TO OCCUPY THE
SAME EXCEPT UNDER AND PURSUANT TO THE PROVISIONS OF THE LEASES OR THE PERMITTED
ENCUMBRANCES.  AS OF THE DATE HEREOF, THE CURRENT LEASES ARE IN FULL FORCE AND
EFFECT AND THERE ARE NO MATERIAL DEFAULTS BY MEZZANINE ASSET OWNER AND PROPERTY
GUARANTOR OR, TO BORROWER’S KNOWLEDGE ANY TENANT UNDER ANY LEASE, AND, THERE ARE
NO CONDITIONS THAT, WITH THE PASSAGE OF TIME OR THE GIVING OF NOTICE, OR BOTH,
WOULD CONSTITUTE A MATERIAL DEFAULT UNDER ANY LEASE.  NOT MORE THAN 10% OF THE
RENTS AT ANY INDIVIDUAL PROPERTY HAVE BEEN PAID MORE THAN FOUR (4) MONTHS IN
ADVANCE OF ITS DUE DATE.  AS OF THE DATE HEREOF, THERE ARE NO OFFSETS OR
DEFENSES TO THE PAYMENT OF ANY PORTION OF THE RENTS.  AS OF THE DATE HEREOF, ALL
WORK REQUIRED (IF ANY) TO BE PERFORMED BY MEZZANINE ASSET OWNER OR PROPERTY
GUARANTOR UNDER EACH LEASE AS OF THE DATE HEREOF HAS BEEN PERFORMED IN ALL
MATERIAL RESPECTS AS REQUIRED AND HAS BEEN ACCEPTED BY THE APPLICABLE TENANT,
AND ANY PAYMENTS, FREE RENT, PARTIAL RENT, REBATE OF RENT OR OTHER PAYMENTS,
CREDITS, ALLOWANCES OR ABATEMENTS REQUIRED TO BE GIVEN BY MEZZANINE ASSET OWNER
OR PROPERTY GUARANTOR TO ANY TENANT HAS ALREADY BEEN RECEIVED BY SUCH TENANT
EXCEPT TO THE EXTENT THE FAILURE OF THE FOREGOING REPRESENTATION TO BE TRUE IS
NOT REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.  AS OF THE DATE HEREOF,
THERE HAS BEEN NO PRIOR SALE, TRANSFER OR ASSIGNMENT, HYPOTHECATION OR PLEDGE OF
MEZZANINE ASSET OWNER’S OR PROPERTY GUARANTOR’S INTEREST IN ANY LEASE OR OF THE
RENTS RECEIVED THEREIN WHICH IS STILL IN EFFECT.  NO TENANT UNDER ANY LEASE HAS
A CURRENTLY EFFECTIVE OPTION (OR AN OPTION THAT WILL TAKE EFFECT IN THE FUTURE)
PURSUANT TO SUCH LEASE OR OTHERWISE TO PURCHASE ALL OR ANY PART OF THE LEASED
PREMISES OR THE BUILDING OF WHICH THE LEASED PREMISES ARE A PART.  NO TENANT
UNDER ANY LEASE HAS A CURRENTLY EFFECTIVE RIGHT (OR A RIGHT THAT WILL TAKE
EFFECT IN THE FUTURE) OF FIRST OFFER OR REFUSAL TO PURCHASE ALL OR ANY PART OF
THE LEASED PREMISES OR THE BUILDING OF WHICH THE LEASED PREMISES ARE A PART.  TO
THE BEST OF BORROWER’S KNOWLEDGE, NO HAZARDOUS MATERIALS HAVE BEEN DISPOSED,
STORED OR TREATED BY ANY TENANT UNDER ANY LEASE ON OR ABOUT THE LEASED PREMISES
IN VIOLATION OF ENVIRONMENTAL LAW NOR DOES MEZZANINE ASSET OWNER OR PROPERTY
GUARANTOR HAVE ANY KNOWLEDGE OF ANY TENANT’S INTENTION TO USE ITS LEASED
PREMISES FOR

40


--------------------------------------------------------------------------------


ANY ACTIVITY WHICH, DIRECTLY OR INDIRECTLY, INVOLVES THE USE, GENERATION,
TREATMENT, STORAGE, DISPOSAL OR TRANSPORTATION OF ANY HAZARDOUS MATERIALS,
EXCEPT THOSE THAT ARE BOTH (I) IN COMPLIANCE WITH CURRENT ENVIRONMENTAL LAWS AND
WITH PERMITS ISSUED PURSUANT THERETO (IF SUCH PERMITS ARE REQUIRED), AND (II)
EITHER (A) IN AMOUNTS NOT IN EXCESS OF THAT NECESSARY TO OPERATE, CLEAN, REPAIR
AND MAINTAIN THE APPLICABLE INDIVIDUAL PROPERTY OR MEZZANINE ASSET OR EACH
TENANT’S RESPECTIVE BUSINESS AT SUCH INDIVIDUAL PROPERTY OR MEZZANINE ASSET AS
SET FORTH IN THEIR RESPECTIVE LEASES, (B) HELD BY A TENANT FOR SALE TO THE
PUBLIC IN ITS ORDINARY COURSE OF BUSINESS, OR (C) FULLY DISCLOSED TO AND
APPROVED BY LENDER IN WRITING PURSUANT TO THE ENVIRONMENTAL REPORTS DELIVERED TO
LENDER IN CONNECTION WITH THE LOAN.


4.1.26      SURVEY.

To the best of Borrower’s knowledge, the Survey for each Individual Property
delivered to Lender in connection with this Agreement does not fail to reflect
any material matter affecting such Individual Property or the title thereto.


4.1.27      EMBARGOED PERSON.

As of the date hereof and at all times throughout the term of the Loan,
including after giving effect to any Transfers permitted pursuant to the Loan
Documents, (a) none of the funds or other assets of any Key Entity, Encumbered
Property Subsidiary or Guarantor constitute property of, or are beneficially
owned, directly or indirectly, by any person, entity or government subject to
trade restrictions under U.S. law, including but not limited to, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders
or regulations promulgated thereunder with the result that the investment in
Borrower, any Key Entity, Encumbered Property Subsidiary or Guarantor, as
applicable (whether directly or indirectly), is prohibited by law or the Loan
made by the Lender is in violation of law (“Embargoed Person”); (b) no Embargoed
Person has any interest of any nature whatsoever in any Key Entity, Encumbered
Property Subsidiary or Guarantor or any Affiliate thereof, as applicable, with
the result that the investment in any Key Entity, Encumbered Property Subsidiary
or Guarantor, as applicable (whether directly or indirectly), is prohibited by
law or the Loan is in violation of law; and (c) none of the funds of any Key
Entity, Encumbered Property Subsidiary or Guarantor, as applicable, have been
derived from any unlawful activity with the result that the investment in any
Key Entity or Guarantor, as applicable (whether directly or indirectly), is
prohibited by law or the Loan is in violation of law.


4.1.28      FILING AND RECORDING TAXES.

All mortgage, mortgage recording, stamp, intangible or other similar tax
required to be paid by any Person under applicable Legal Requirements currently
in effect in connection with the execution, delivery, recordation, filing,
registration, perfection or enforcement of any of the Loan Documents, including,
without limitation, the Security Instruments, have been paid.


4.1.29      COVENANT COMPLIANCE.

On  the date hereof Borrower has delivered to Lender an Officer’s Certificate
pursuant to which Borrower certified to Lender Borrower’s compliance with each
of the

41


--------------------------------------------------------------------------------


covenants set forth in Sections 5.3 and 5.4 hereof calculated on a proforma
basis for the year ending December 31, 2006 and which was accompanied by all
applicable financial calculations (the “Compliance Statement”).  Borrower
represents and warrants to Lender that all information and certifications set
forth in the Compliance Statement are complete, true and correct as of the date
hereof.  In connection with any Compliance Certificate required to be delivered
pursuant to this Agreement, such Compliance Certificate may exclude any updates
of representations and warranties as to proforma calculations of financial
covenant compliance.


4.1.30      MANAGEMENT AGREEMENT.

The Management Agreements are in full force and effect and there is no default
thereunder by any party thereto and no event has occurred that, with the passage
of time and/or the giving of notice would constitute a default thereunder.


4.1.31      ILLEGAL ACTIVITY.

No portion of any Individual Property or any Mezzanine Asset has been purchased
with proceeds of any illegal activity.


4.1.32      NO CHANGE IN FACTS OR CIRCUMSTANCES; DISCLOSURE.

All information submitted by Borrower or any other Key Entity to Lender and in
all financial statements, rent rolls, reports, certificates and other documents
submitted in connection with the Loan or in satisfaction of the terms thereof
are, as of the date hereof, accurate, complete and correct in all material
respects.  No statement of fact made by Borrower or any Key Entity in this
Agreement or in any of the other Loan Documents contains any untrue statement of
a material fact or omits to state any material fact necessary to make statements
contained herein or therein not misleading in any material respect.  There has
been no material adverse change in any condition, fact, circumstance or event
that would make any such information inaccurate, incomplete or otherwise
misleading in any material respect or that otherwise materially and adversely
affects or might materially and adversely affect the use, operation or value of
the Properties, the Mezzanine Assets or the Encumbered Properties or the
business operations or the financial condition of Borrower or any Guarantor. 
Borrower has not failed to disclose any material fact that is reasonably likely
to have a material adverse effect on the financial condition of Borrower or any
Key Entity or the condition or ownership of any Individual Property, Mezzanine
Asset or Encumbered Property.


4.1.33      INVESTMENT COMPANY ACT.

Borrower is not (a) an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended; or (b) subject to any other federal or State law or regulation which
purports to restrict or regulate its ability to borrow money.

42


--------------------------------------------------------------------------------


4.1.34      Principal Place of Business; State of Organization.

Borrower’s principal place of business as of the date hereof is the address set
forth in the introductory paragraph of this Agreement.  Borrower’s
organizational identification number is 3806640.


4.1.35      SPECIAL PURPOSE ENTITIES.

Borrower shall cause each Property Guarantor, each Mezzanine Property Guarantor,
each Mezzanine Subsidiary, each Mezzanine Asset Owner and each Encumbered
Property Subsidiary to be, at all times, a Special Purpose Entity.


4.1.36      BUSINESS PURPOSES.

The Loan is solely for the general business purpose of Borrower, and is not for
personal, family, household, or agricultural purposes.


4.1.37      TAXES.

Each Key Entity has filed all material federal, State, county, municipal, and
city income and other tax returns required to have been filed by it and has paid
all taxes and related liabilities which have become due pursuant to such returns
or pursuant to any assessments received by it.  As of the date hereof, Borrower
knows of no basis for any additional assessment in respect of any such taxes and
related liabilities for prior years.


4.1.38      FORFEITURE.

No Key Entity nor to the best of Borrower’s knowledge any other Person in
occupancy of or involved with the operation or use any of the Properties,
Mezzanine Assets or Encumbered Properties has committed any act or omission
affording the federal government or any State or local government the right of
forfeiture as against any of the Properties, Mezzanine Assets or Encumbered
Properties or any part thereof or any monies paid in performance of Borrower’s
obligations under the Note, this Agreement or the other Loan Documents. 
Borrower hereby covenants and agrees not to commit, permit or suffer to exist
any act or omission affording such right of forfeiture.


4.1.39      ENVIRONMENTAL REPRESENTATIONS AND WARRANTIES.

Borrower represents and warrants, that: (a) there are no Hazardous Materials or
underground storage tanks in, on, or under any of the Properties or Mezzanine
Assets except those that are both (i) in compliance with current Environmental
Laws and with permits issued pursuant thereto (if such permits are required),
and (ii) either (A) in amounts not in excess of that necessary to operate,
clean, repair and maintain the applicable Individual Property or Mezzanine Asset
or each tenant’s respective business at such Individual Property or Mezzanine
Asset as set forth in their respective Leases, or (B) held by a tenant for sale
to the public in its ordinary course of business, (b) there are no past, present
or threatened Releases of Hazardous Materials in violation of any Environmental
Law and which would require remediation by a Governmental Authority in, on,
under or from any of the Properties or Mezzanine Assets (except to the extent

43


--------------------------------------------------------------------------------


such remediation has been approved by the applicable Governmental Authority);
(c) to Borrower’s knowledge there is no threat of any Release of Hazardous
Materials migrating to any of the Properties or Mezzanine Assets; (d) there is
no past or present non-compliance with current Environmental Laws, or with
permits issued pursuant thereto, in connection with any of the Properties or
Mezzanine Assets; (e) neither Borrower, nor any other Key Entity knows of, nor
has received, any written notice from any Person (including but not limited to a
Governmental Authority) relating to Hazardous Materials in, on, under or from
any of the Properties or Mezzanine Assets in violation of Environmental Laws;
and (f) each Key Entity has truthfully and fully provided to Lender, in writing,
any and all information of which it is aware relating to environmental
conditions in, on, under or from any of the Properties or Mezzanine Assets known
to any Key Entity or contained in any Key Entity’s files and records, including
but not limited to any reports relating to Hazardous Materials in, on, under or
migrating to or from any of the Properties, Mezzanine Assets or Encumbered
Properties and/or to the environmental condition of the Properties or Mezzanine
Assets.  Borrower represents and warrants that each of the representations and
warranties set forth in clause (a)-(f) above are true with respect to the
Encumbered Properties except to the extent that the failure of such
representation or warranty to be true is not reasonably likely to have a
Material Adverse Effect.


4.1.40      TAXPAYER IDENTIFICATION NUMBER.

Borrower’s United States taxpayer identification number is 20-1162699.


4.1.41      MILITARY CONTRACTS.

Borrower hereby represents and warrants to Lender that none of the contracts
related to the ownership, equity, management, development or construction that
Borrower or a Subsidiary of Borrower (including without limitation, GMH Military
Housing Development LLC, GMH Military Housing Construction LLC, GMH Military
Housing Management LLC and GMH Military Housing Investments LLC) is a party to,
or has an interest in, with respect to Military Housing Projects can be assigned
by such party to Lender as direct or indirect collateral for the Loan without
the consent or approval of third parties, which consent or approval has not been
obtained.


4.1.42      REPRESENTATIONS AND WARRANTIES WITH RESPECT TO ENCUMBERED PROPERTY
SUBSIDIARIES.

Borrower hereby represents and warrants to Lender that each of the
representations and warranties set forth in this Section 4.1 are true and
correct as to each Encumbered Property Subsidiary as if such representations and
warranties were specifically made as to each Encumbered Property Subsidiary
except to the extent that any such failure of the representation or warranty to
be true as to the Encumbered Property Subsidiaries would not have a Material
Adverse Effect.


SECTION 4.2             SURVIVAL OF REPRESENTATIONS.

Borrower agrees that all of the representations and warranties set forth in
‎Section 4.1 and elsewhere in this Agreement, the Pledge Agreement, the Security
Instruments and in the other Loan Documents shall survive for so long as any
amount remains owing to Lender under

44


--------------------------------------------------------------------------------


this Agreement or any of the other Loan Documents by Borrower or any Guarantor. 
All representations, warranties, covenants and agreements made in this Agreement
or in the other Loan Documents by Borrower or any Key Entity shall be deemed to
have been relied upon by Lender notwithstanding any investigation heretofore or
hereafter made by Lender or on its behalf.


ARTICLE V


BORROWER COVENANTS


SECTION 5.1             AFFIRMATIVE COVENANTS.

From the date hereof and until payment and performance in full of all
Obligations of Borrower under the Loan Documents, Borrower for itself and for
each Key Entity hereby covenants and agrees with Lender that:


5.1.1        EXISTENCE; COMPLIANCE WITH LEGAL REQUIREMENTS.

(A)           BORROWER SHALL CAUSE EACH KEY ENTITY TO DO OR CAUSE TO BE DONE ALL
THINGS NECESSARY TO PRESERVE, RENEW AND KEEP IN FULL FORCE AND EFFECT ITS
EXISTENCE, RIGHTS, LICENSES, PERMITS AND FRANCHISES, AND COMPLY, IN ALL MATERIAL
RESPECTS, WITH ALL LEGAL REQUIREMENTS APPLICABLE TO IT AND THE PROPERTIES, THE
MEZZANINE ASSETS AND ENCUMBERED PROPERTIES EXCEPT TO THE EXTENT THE FAILURE TO
DO SO WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE AFFECT ON THE
FINANCIAL CONDITION OR BUSINESS OF ANY KEY ENTITY OR THE CONDITION OR OWNERSHIP
OF ANY INDIVIDUAL PROPERTY, MEZZANINE ASSET OR ENCUMBERED PROPERTY.  THERE SHALL
NEVER BE COMMITTED BY ANY KEY ENTITY OR ANY AFFILIATE OF ANY KEY ENTITY IN
OCCUPANCY OF OR INVOLVED WITH THE OPERATION OR USE OF ANY INDIVIDUAL PROPERTY,
MEZZANINE ASSET OR ENCUMBERED PROPERTY ANY ACT OR OMISSION AFFORDING THE FEDERAL
GOVERNMENT OR ANY STATE OR LOCAL GOVERNMENT THE RIGHT OF FORFEITURE AGAINST ANY
INDIVIDUAL PROPERTY, MEZZANINE ASSET OR ENCUMBERED PROPERTY OR ANY PART THEREOF
OR ANY MONIES PAID IN PERFORMANCE OF BORROWER’S OBLIGATIONS UNDER ANY OF THE
LOAN DOCUMENTS.  EACH KEY ENTITY SHALL USE ITS BEST EFFORTS TO CAUSE NO OTHER
PERSON IN OCCUPANCY OF OR INVOLVED WITH THE OPERATION OR USE OF THE PROPERTIES,
THE MEZZANINE ASSETS AND ENCUMBERED PROPERTIES TO PERFORM ANY ACT OR OMISSION
AFFORDING THE FEDERAL GOVERNMENT OR ANY STATE OR LOCAL GOVERNMENT THE RIGHT OF
FORFEITURE AGAINST ANY INDIVIDUAL PROPERTY, MEZZANINE ASSET OR ENCUMBERED
PROPERTY OR ANY PART THEREOF OR ANY MONIES PAID IN PERFORMANCE OF BORROWER’S
OBLIGATIONS UNDER ANY OF THE LOAN DOCUMENTS.  BORROWER HEREBY COVENANTS AND
AGREES NOT TO COMMIT, PERMIT OR SUFFER TO EXIST ANY ACT OR OMISSION AFFORDING
SUCH RIGHT OF FORFEITURE. EACH KEY ENTITY SHALL KEEP THE PROPERTIES, THE
MEZZANINE ASSETS AND ENCUMBERED PROPERTIES IN GOOD WORKING ORDER AND REPAIR
(ORDINARY WEAR AND TEAR EXCEPTED), AND FROM TIME TO TIME MAKE, OR CAUSE TO BE
MADE, ALL COMMERCIALLY REASONABLY NECESSARY REPAIRS, RENEWALS, REPLACEMENTS,
BETTERMENTS AND IMPROVEMENTS THERETO.  BORROWER SHALL CAUSE EACH KEY ENTITY TO
OPERATE ANY INDIVIDUAL PROPERTY, MEZZANINE ASSET OR ENCUMBERED PROPERTY THAT IS
THE SUBJECT OF ANY O&M PROGRAM IN ACCORDANCE WITH THE TERMS AND PROVISIONS
THEREOF IN ALL MATERIAL RESPECTS.

45


--------------------------------------------------------------------------------


(B)           AFTER PRIOR WRITTEN NOTICE TO LENDER, BORROWER OR PROPERTY
GUARANTOR, AT ITS OWN EXPENSE, MAY CONTEST BY APPROPRIATE LEGAL PROCEEDING
PROMPTLY INITIATED AND CONDUCTED IN GOOD FAITH AND WITH DUE DILIGENCE, THE
VALIDITY OF ANY LEGAL REQUIREMENT, THE APPLICABILITY OF ANY LEGAL REQUIREMENT TO
BORROWER OR PROPERTY GUARANTOR OR ANY INDIVIDUAL PROPERTY OR ANY ALLEGED
VIOLATION OF ANY LEGAL REQUIREMENT, PROVIDED THAT (I) NO EVENT OF DEFAULT HAS
OCCURRED AND REMAINS UNCURED; (II) SUCH PROCEEDING SHALL BE PERMITTED UNDER AND
BE CONDUCTED IN ACCORDANCE WITH THE PROVISIONS OF ANY INSTRUMENT TO WHICH
BORROWER OR PROPERTY GUARANTOR IS SUBJECT AND SHALL NOT CONSTITUTE A DEFAULT
THEREUNDER AND SUCH PROCEEDING SHALL BE CONDUCTED IN ACCORDANCE WITH ALL
APPLICABLE LAWS; (III) NO INDIVIDUAL PROPERTY NOR ANY PART THEREOF OR INTEREST
THEREIN WILL BE IN DANGER OF BEING SOLD, FORFEITED, TERMINATED, CANCELLED OR
LOST; (IV) BORROWER OR PROPERTY GUARANTOR SHALL PROMPTLY UPON FINAL
DETERMINATION THEREOF COMPLY WITH ANY SUCH LEGAL REQUIREMENT DETERMINED TO BE
VALID OR APPLICABLE OR CURE ANY VIOLATION OF ANY LEGAL REQUIREMENT; (V) SUCH
PROCEEDING SHALL SUSPEND THE ENFORCEMENT OF THE CONTESTED LEGAL REQUIREMENT
AGAINST BORROWER OR PROPERTY GUARANTOR OR ANY INDIVIDUAL PROPERTY; AND
(VI) BORROWER OR PROPERTY GUARANTOR SHALL FURNISH SUCH SECURITY AS MAY BE
REQUIRED IN THE PROCEEDING, OR AS MAY BE REASONABLY REQUESTED BY LENDER, TO
INSURE COMPLIANCE WITH SUCH LEGAL REQUIREMENT, TOGETHER WITH ALL INTEREST AND
PENALTIES PAYABLE IN CONNECTION THEREWITH.  LENDER MAY APPLY ANY SUCH SECURITY
OR PART THEREOF, AS NECESSARY TO CAUSE COMPLIANCE WITH SUCH LEGAL REQUIREMENT AT
ANY TIME WHEN, IN THE REASONABLE JUDGMENT OF LENDER, THE VALIDITY, APPLICABILITY
OR VIOLATION OF SUCH LEGAL REQUIREMENT IS FINALLY ESTABLISHED OR ANY INDIVIDUAL
PROPERTY (OR ANY PART THEREOF OR INTEREST THEREIN) SHALL BE IN DANGER OF BEING
SOLD, FORFEITED, TERMINATED, CANCELLED OR LOST.

(C)           BORROWER SHALL NOT CAUSE OR PERMIT ANY MEZZANINE SUBSIDIARY OR
MEZZANINE ASSET OWNER TO CONTEST ANY LEGAL REQUIREMENT UNLESS SUCH CONTEST IS
CONDUCTED IN ACCORDANCE WITH, AND SUBJECT TO THE PROVISIONS OF, CLAUSE (B)
ABOVE.


5.1.2        TAXES AND OTHER CHARGES.

(A)           BORROWER SHALL PAY OR CAUSE PROPERTY GUARANTOR TO PAY ALL TAXES
AND OTHER CHARGES NOW OR HEREAFTER LEVIED OR ASSESSED OR IMPOSED AGAINST THE
PROPERTIES OR ANY PART THEREOF AS THE SAME BECOME DUE AND PAYABLE.  BORROWER OR
PROPERTY GUARANTOR SHALL FURNISH TO LENDER EVIDENCE FOR THE PAYMENT OF ALL
MATERIAL TAXES AND THE OTHER CHARGES PRIOR TO THE DATE THE SAME SHALL BECOME
DELINQUENT AND SHALL PROMPTLY DELIVER TO LENDER RECEIPTS EVIDENCING SUCH PAYMENT
AS SOON AS THEY BECOME AVAILABLE.  NEITHER BORROWER NOR PROPERTY GUARANTOR SHALL
SUFFER AND SHALL PROMPTLY CAUSE TO BE PAID AND DISCHARGED ANY LIEN OR CHARGE
WHATSOEVER WHICH MAY BE OR BECOME A LIEN OR CHARGE AGAINST THE PROPERTIES, AND
SHALL PROMPTLY PAY FOR ALL UTILITY SERVICES PROVIDED TO THE PROPERTIES FOR WHICH
BORROWER IS LIABLE.  AFTER PRIOR WRITTEN NOTICE TO LENDER, BORROWER OR PROPERTY
GUARANTOR, AT ITS OWN EXPENSE, MAY CONTEST BY APPROPRIATE LEGAL PROCEEDING,
PROMPTLY INITIATED AND CONDUCTED IN GOOD FAITH AND WITH DUE DILIGENCE, THE
AMOUNT OR VALIDITY OR APPLICATION IN WHOLE OR IN PART OF ANY TAXES OR OTHER
CHARGES, PROVIDED THAT (I) NO EVENT OF DEFAULT HAS OCCURRED AND REMAINS UNCURED;
(II) SUCH PROCEEDING SHALL BE PERMITTED UNDER AND BE CONDUCTED IN ACCORDANCE
WITH THE PROVISIONS OF ANY OTHER INSTRUMENT TO WHICH BORROWER OR PROPERTY
GUARANTOR IS SUBJECT AND SHALL NOT CONSTITUTE A DEFAULT THEREUNDER AND SUCH
PROCEEDING SHALL BE CONDUCTED IN ACCORDANCE WITH ALL

46


--------------------------------------------------------------------------------


APPLICABLE LAWS; (III) NO INDIVIDUAL PROPERTY NOR ANY PART THEREOF OR INTEREST
THEREIN WILL BE IN DANGER OF BEING SOLD, FORFEITED, TERMINATED, CANCELLED OR
LOST; (IV) BORROWER OR PROPERTY GUARANTOR SHALL PROMPTLY UPON FINAL
DETERMINATION THEREOF PAY THE AMOUNT OF ANY SUCH TAXES OR OTHER CHARGES,
TOGETHER WITH ALL COSTS, INTEREST AND PENALTIES WHICH MAY BE PAYABLE IN
CONNECTION THEREWITH; (V) SUCH PROCEEDING SHALL SUSPEND THE COLLECTION OF SUCH
CONTESTED TAXES OR OTHER CHARGES FROM THE APPLICABLE INDIVIDUAL PROPERTY; AND
(VI) BORROWER OR PROPERTY GUARANTOR SHALL FURNISH SUCH SECURITY AS MAY BE
REQUIRED IN THE PROCEEDING, OR AS MAY BE REASONABLY REQUESTED BY LENDER
(INCLUDING, WITHOUT LIMITATION, THE POSTING OF A BOND ACCEPTABLE TO LENDER), TO
INSURE THE PAYMENT OF ANY SUCH TAXES OR OTHER CHARGES, TOGETHER WITH ALL
INTEREST AND PENALTIES THEREON.  LENDER MAY APPLY SUCH SECURITY OR PART THEREOF
HELD BY LENDER AT ANY TIME WHEN, IN THE REASONABLE JUDGMENT OF LENDER, THE
VALIDITY OR APPLICABILITY OF SUCH TAXES OR OTHER CHARGES ARE ESTABLISHED OR ANY
INDIVIDUAL PROPERTY (OR PART THEREOF OR INTEREST THEREIN) SHALL BE IN DANGER OF
BEING SOLD, FORFEITED, TERMINATED, CANCELLED OR LOST OR THERE SHALL BE ANY
DANGER OF THE LIEN OF ANY SECURITY INSTRUMENT BEING PRIMED BY ANY RELATED LIEN.

(B)           BORROWER SHALL NOT SUFFER, NOR PERMIT ANY MEZZANINE SUBSIDIARY OR
MEZZANINE ASSET OWNER TO SUFFER, AND SHALL PROMPTLY CAUSE TO BE PAID AND
DISCHARGED, ANY LIEN OR CHARGE WHATSOEVER WHICH MAY BE OR BECOME A LIEN OR
CHARGE AGAINST ANY MEZZANINE ASSET, AND SHALL PROMPTLY PAY FOR ALL UTILITY
SERVICES PROVIDED TO THE MEZZANINE ASSETS FOR WHICH ANY MEZZANINE SUBSIDIARY OR
MEZZANINE ASSET OWNER IS LIABLE.  BORROWER SHALL NOT CAUSE OR PERMIT ANY
MEZZANINE SUBSIDIARY OR MEZZANINE ASSET OWNER TO CONTEST ANY TAXES OR OTHER
CHARGES UNLESS SUCH CONTEST IS CONDUCTED IN ACCORDANCE WITH, AND SUBJECT TO THE
PROVISIONS OF, CLAUSE (A) ABOVE.


5.1.3        LITIGATION.

After written receipt thereof by Borrower or any Key Entity, Borrower shall give
prompt written notice to Lender of any litigation or governmental proceedings
pending or threatened against any Key Entity or any Guarantor which might
materially adversely affect (the financial) condition or business of any Key
Entity or any Guarantor or the condition or ownership of any Individual
Property, Mezzanine Asset or Encumbered Property.


5.1.4        ACCESS TO PROPERTIES.

Borrower shall permit, and shall cause each applicable Key Entity to permit,
agents, representatives and employees of Lender to inspect the Properties,
Mezzanine Assets and Encumbered Properties, as the case may be, or any part
thereof at reasonable hours upon reasonable advance notice accompanied by a
representative of Borrower (if so elected by Borrower), subject to the rights of
tenants and parties under any applicable reciprocal easement agreement.


5.1.5        NOTICE OF DEFAULT.

Borrower shall promptly advise Lender of any material adverse change in any Key
Entity’s condition, financial or otherwise.

47


--------------------------------------------------------------------------------


5.1.6        Cooperate in Legal Proceedings.

Borrower shall cooperate fully with Lender with respect to any proceedings
before any court, board or other Governmental Authority which may in any way
materially adversely affect the rights of Lender hereunder or any rights
obtained by Lender under any of the other Loan Documents and, in connection
therewith, permit Lender, at its election, to participate in any such
proceedings.


5.1.7        AWARD AND INSURANCE BENEFITS.

Upon Lender’s reasonable request, Borrower shall cooperate, and cause each
Property Guarantor to cooperate, with Lender in obtaining for Lender the
benefits of any Awards or Insurance Proceeds lawfully or equitably payable in
connection with any Individual Property, and Lender shall be reimbursed for any
out-of-pocket expenses incurred in connection therewith (including reasonable
attorneys’ fees and disbursements, and the payment by Borrower or Property
Guarantor of the expense of an appraisal on behalf of Lender in case of Casualty
or Condemnation affecting any Individual Property or any part thereof) out of
such Award or Insurance Proceeds.


5.1.8        FURTHER ASSURANCES.

Borrower shall, and shall cause each Property Guarantor and Mezzanine
Subsidiary, at Borrower’s sole cost and expense, to:

(A)           FURNISH TO LENDER ALL INSTRUMENTS, DOCUMENTS, BOUNDARY SURVEYS,
FOOTING OR FOUNDATION SURVEYS, CERTIFICATES, PLANS AND SPECIFICATIONS,
APPRAISALS, TITLE AND OTHER INSURANCE REPORTS AND AGREEMENTS, AND EACH AND EVERY
OTHER DOCUMENT, CERTIFICATE, AGREEMENT AND INSTRUMENT REQUIRED TO BE FURNISHED
BY BORROWER OR PROPERTY GUARANTOR PURSUANT TO THE TERMS OF THE LOAN DOCUMENTS;

(B)           EXECUTE AND DELIVER TO LENDER SUCH DOCUMENTS, INSTRUMENTS,
CERTIFICATES, ASSIGNMENTS AND OTHER WRITINGS, AND DO SUCH OTHER ACTS NECESSARY
OR DESIRABLE, TO EVIDENCE, PRESERVE AND/OR PROTECT THE COLLATERAL AT ANY TIME
SECURING OR INTENDED TO SECURE THE OBLIGATIONS OF BORROWER UNDER THE LOAN
DOCUMENTS, AS LENDER MAY REASONABLY REQUIRE INCLUDING, WITHOUT LIMITATION, THE
AUTHORIZATION OF LENDER TO EXECUTE OR FILE AND/OR THE EXECUTION OR FILING BY
BORROWER, MEZZANINE SUBSIDIARY OR PROPERTY GUARANTOR OF UCC FINANCING STATEMENTS
AND THE EXECUTION AND DELIVERY OF ALL SUCH WRITINGS NECESSARY TO TRANSFER ANY
LIQUOR LICENSES INTO THE NAME OF LENDER OR ITS DESIGNEE AFTER THE OCCURRENCE AND
DURING THE CONTINUANCE OF ANY EVENT OF DEFAULT; AND

(C)           DO AND EXECUTE ALL AND SUCH FURTHER LAWFUL AND REASONABLE ACTS,
CONVEYANCES AND ASSURANCES FOR THE BETTER AND MORE EFFECTIVE CARRYING OUT OF THE
INTENTS AND PURPOSES OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS LENDER
SHALL REASONABLY REQUIRE FROM TIME TO TIME PROVIDED THE SAME IS CONSISTENT WITH
THE INTENT OF THE LOAN DOCUMENTS AND CREATES NO NEW OBLIGATIONS ON, OR LIABILITY
TO, BORROWER OR PROPERTY GUARANTOR OR MEZZANINE SUBSIDIARY OTHER THAN AS
INTENDED PURSUANT TO THE LOAN DOCUMENTS OR OTHERWISE TO A DE MINIMIS EXTENT.

48


--------------------------------------------------------------------------------


5.1.9        MORTGAGE AND INTANGIBLE TAXES.

Borrower shall pay or cause to be paid all State, county and municipal
recording, mortgage, intangible, and all other taxes imposed upon the execution
and recordation of the Security Instruments and/or upon the execution and
delivery of the Note, the Guaranty and the Pledge Agreement.


5.1.10      FINANCIAL REPORTING.

So long as the Debt shall remain unpaid or unsatisfied, Borrower shall:

(A)      DELIVER TO LENDER, IN FORM AND DETAIL SATISFACTORY TO LENDER:

(I)       AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN NINETY (90) DAYS AFTER
THE END OF EACH FISCAL YEAR OF THE TRUST, A CONSOLIDATED BALANCE SHEET OF THE
TRUST AS AT THE END OF SUCH FISCAL YEAR, AND THE RELATED CONSOLIDATED STATEMENTS
OF INCOME OR OPERATIONS, SHAREHOLDERS’ EQUITY AND CASH FLOWS FOR SUCH FISCAL
YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE
PREVIOUS FISCAL YEAR, ALL IN REASONABLE DETAIL AND PREPARED IN ACCORDANCE WITH
GAAP, SUCH CONSOLIDATED STATEMENTS TO BE AUDITED AND ACCOMPANIED BY A REPORT AND
OPINION OF AN INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT OF NATIONALLY RECOGNIZED
STANDING REASONABLY ACCEPTABLE TO THE LENDER, WHICH REPORT AND OPINION SHALL BE
PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED AUDITING STANDARDS AND SHALL NOT
BE SUBJECT TO ANY “GOING CONCERN” OR LIKE QUALIFICATION OR EXCEPTION OR ANY
QUALIFICATION OR EXCEPTION AS TO THE SCOPE OF SUCH AUDIT AND SUCH CONSOLIDATING
STATEMENTS TO BE CERTIFIED BY A RESPONSIBLE OFFICER OF THE TRUST TO THE EFFECT
THAT SUCH CONSOLIDATED STATEMENTS ARE FAIRLY STATED IN ALL MATERIAL RESPECTS
WHEN CONSIDERED IN RELATION TO THE CONSOLIDATED FINANCIAL STATEMENTS OF THE
TRUST;

(II)      AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN FORTY-FIVE (45) DAYS
AFTER THE END OF EACH OF THE FIRST THREE (3) FISCAL QUARTERS OF EACH FISCAL YEAR
OF THE TRUST, A CONSOLIDATED BALANCE SHEET OF THE TRUST AS AT THE END OF SUCH
FISCAL QUARTER, AND THE RELATED CONSOLIDATED STATEMENTS OF INCOME OR OPERATIONS
AND CASH FLOWS FOR SUCH FISCAL QUARTER AND FOR THE PORTION OF THE TRUST’S FISCAL
YEAR THEN ENDED, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR
THE CORRESPONDING FISCAL QUARTER OF THE PREVIOUS FISCAL YEAR AND THE
CORRESPONDING PORTION OF THE PREVIOUS FISCAL YEAR, ALL IN REASONABLE DETAIL,
SUCH CONSOLIDATED STATEMENTS TO BE CERTIFIED BY A RESPONSIBLE OFFICER OF THE
TRUST AS FAIRLY PRESENTING THE FINANCIAL CONDITION, RESULTS OF OPERATIONS AND
CASH FLOWS OF THE COMPANIES IN ACCORDANCE WITH GAAP, SUBJECT ONLY TO NORMAL
YEAR-END AUDIT ADJUSTMENTS AND THE ABSENCE OF FOOTNOTES AND SUCH CONSOLIDATING
STATEMENTS TO BE CERTIFIED BY A RESPONSIBLE OFFICER OF THE TRUST TO THE EFFECT
THAT SUCH STATEMENTS ARE FAIRLY STATED IN ALL MATERIAL RESPECTS WHEN CONSIDERED
IN RELATION TO THE CONSOLIDATED FINANCIAL STATEMENTS OF THE TRUST; AND

(III)     BORROWER WILL FURNISH, OR CAUSE TO BE FURNISHED, TO LENDER ON OR
BEFORE FORTY-FIVE (45) DAYS AFTER THE END OF EACH CALENDAR QUARTER THE FOLLOWING

49


--------------------------------------------------------------------------------


ITEMS, ACCOMPANIED BY AN OFFICER’S CERTIFICATE STATING THAT SUCH ITEMS ARE TRUE,
CORRECT, ACCURATE, AND COMPLETE AND FAIRLY PRESENT RESULTS OF THE OPERATIONS OF
PROPERTY GUARANTORS AND MEZZANINE ASSET OWNERS AND THE INDIVIDUAL PROPERTIES AND
THE MEZZANINE ASSETS (SUBJECT TO NORMAL YEAR-END ADJUSTMENTS): (I) A RENT ROLL
AND SALES REPORTS FROM RETAIL TENANTS FOR THE SUBJECT QUARTER, AS APPLICABLE,
ACCOMPANIED BY AN OFFICER’S CERTIFICATE WITH RESPECT THERETO AND (II) QUARTERLY
AND YEAR-TO-DATE OPERATING STATEMENTS PREPARED FOR EACH CALENDAR QUARTER NOTING
NET OPERATING INCOME, GROSS INCOME FROM OPERATIONS, AND OPERATING EXPENSES, AND
OTHER INFORMATION REQUESTED BY LENDER AND NECESSARY AND SUFFICIENT TO FAIRLY
REPRESENT THE RESULTS OF OPERATION OF THE PROPERTIES DURING SUCH CALENDAR
QUARTER AND CONTAINING A COMPARISON OF BUDGETED INCOME AND EXPENSES AND THE
ACTUAL INCOME AND EXPENSES, ALL IN FORM REASONABLY SATISFACTORY TO LENDER.

(IV)    BORROWER WILL FURNISH, OR CAUSE TO BE FURNISHED, TO LENDER ON OR BEFORE
FORTY-FIVE (45) DAYS AFTER THE END OF EACH CALENDAR QUARTER A LISTING OF ALL
PROPERTIES DIRECTLY OR INDIRECTLY OWNED BY BORROWER, ANY KEY ENTITY AND ANY
ENCUMBERED PROPERTY SUBSIDIARY CERTIFIED BY A RESPONSIBLE OFFICER OF BORROWER.

(B)           CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS
REFERRED TO IN CLAUSE (A)(I), A CERTIFICATE OF ITS INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS CERTIFYING SUCH FINANCIAL STATEMENTS AND STATING THAT IN MAKING THE
EXAMINATION NECESSARY THEREFOR NO KNOWLEDGE WAS OBTAINED OF ANY DEFAULT UNDER
THE FINANCIAL COVENANTS SET FORTH HEREIN OR, IF ANY SUCH DEFAULT SHALL EXIST,
STATING THE NATURE AND STATUS OF SUCH EVENT;

(C)           CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS
REFERRED TO IN CLAUSE (A), A DULY COMPLETED COMPLIANCE CERTIFICATE CERTIFYING
BORROWER’S COMPLIANCE WITH THE COVENANTS SET FORTH IN SECTIONS 5.3 AND 5.4
ACCOMPANIED BY ALL CALCULATIONS NECESSARY TO MAKE SUCH COMPLIANCE
CERTIFICATIONS;

(D)           PROMPTLY AFTER ANY REQUEST BY LENDER, COPIES OF ANY DETAILED AUDIT
REPORTS, MANAGEMENT LETTERS OR RECOMMENDATIONS SUBMITTED TO THE BOARD OF
DIRECTORS (OR THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS) OF THE TRUST BY
INDEPENDENT ACCOUNTANTS IN CONNECTION WITH THE ACCOUNTS OR BOOKS OF THE
COMPANIES, OR ANY AUDIT OF ANY OF THEM;

(E)           PROMPTLY AFTER THE SAME ARE AVAILABLE, COPIES OF EACH ANNUAL
REPORT, PROXY OR FINANCIAL STATEMENT OR OTHER REPORT OR COMMUNICATION SENT TO
THE STOCKHOLDERS OF THE TRUST OR BORROWER, AND COPIES OF ALL ANNUAL, REGULAR,
PERIODIC AND SPECIAL REPORTS AND REGISTRATION STATEMENTS WHICH THE TRUST OR
BORROWER MAY FILE OR BE REQUIRED TO FILE WITH THE SEC UNDER SECTION 13 OR 15(D)
OF THE SECURITIES EXCHANGE ACT OF 1934; AND

(F)            PROMPTLY, SUCH ADDITIONAL INFORMATION REGARDING THE BUSINESS,
FINANCIAL OR CORPORATE AFFAIRS OF THE COMPANIES, OR COMPLIANCE WITH THE TERMS OF
THE LOAN DOCUMENTS, AS LENDER MAY FROM TIME TO TIME REASONABLY REQUEST.


5.1.11      BUSINESS AND OPERATIONS.

Borrower and Key Entity will continue in all material respects to engage in the
businesses presently conducted by it as and to the extent the same are necessary
for the

50


--------------------------------------------------------------------------------


ownership, maintenance, management and operation of the Properties, the
Mezzanine Assets and the Encumbered Properties.  Borrower shall cause each Key
Entity to remain in good standing under the laws of each jurisdiction to the
extent required to continue to conduct its business as the same is conducted on
the date hereof, except to the extent the failure to do so would not reasonably
be expected to have a material adverse affect on the financial condition or
business of such Key Entity or the condition or ownership of any Individual
Property, Mezzanine Asset or Encumbered Property.  Borrower shall cause each
Individual Property and Mezzanine Asset to be in compliance with Applicable Laws
except to the extent the failure to do so would not be reasonably likely to have
a Material Adverse Effect.


5.1.12      COSTS OF ENFORCEMENT.

In the event (a) that the Security Instrument encumbering the Property is
foreclosed in whole or in part or that the Security Instrument is, following the
occurrence of an Event of Default, put into the hands of an attorney for
collection, suit, action or foreclosure, (b) of the foreclosure of any mortgage
prior to or subsequent to the Security Instrument encumbering the Property in
which proceeding Lender is made a party, (c) that the Pledge Agreement
encumbering the Mezzanine Collateral is foreclosed in whole or in part or the
subject of a UCC Sale or that the Pledge Agreement is, following the occurrence
of an Event of Default, put into the hands of an attorney for collection, suit,
action or foreclosure or (d) of the bankruptcy, insolvency, rehabilitation or
other similar proceeding in respect of any Key Entity or an assignment by a Key
Entity for the benefit of its creditors, Borrower, its successors or assigns,
shall be chargeable with and agrees to pay all costs of collection and defense,
including reasonable attorneys’ fees and costs, incurred by Lender or Borrower
in connection therewith and in connection with any appellate proceeding or post
judgment action involved therein, together with all required service or use
taxes.


5.1.13      ESTOPPEL STATEMENT.

(A)           AFTER REQUEST BY LENDER, BORROWER SHALL WITHIN TEN (10) BUSINESS
DAYS FURNISH LENDER WITH A STATEMENT, DULY ACKNOWLEDGED AND CERTIFIED, SETTING
FORTH (I) THE AMOUNT OF THE ORIGINAL PRINCIPAL AMOUNT OF THE NOTE, (II) THE
UNPAID PRINCIPAL AMOUNT OF THE NOTE, (III) THE APPLICABLE INTEREST RATE OF THE
NOTE, (IV) THE DATE INSTALLMENTS OF INTEREST AND/OR PRINCIPAL WERE LAST PAID,
(V) TO THE BEST OF BORROWER’S KNOWLEDGE, ANY OFFSETS OR DEFENSES TO THE PAYMENT
OF THE DEBT, AND (VI) THAT THE NOTE, THIS AGREEMENT, THE SECURITY INSTRUMENTS
AND THE OTHER LOAN DOCUMENTS ARE VALID, LEGAL AND BINDING OBLIGATIONS AND HAVE
NOT BEEN MODIFIED OR IF MODIFIED, GIVING PARTICULARS OF SUCH MODIFICATION.

(B)           AFTER REQUEST BY BORROWER, LENDER SHALL WITHIN TEN (10) BUSINESS
DAYS FURNISH BORROWER WITH A STATEMENT, DULY ACKNOWLEDGED AND CERTIFIED, SETTING
FORTH (I) THE AMOUNT OF THE ORIGINAL PRINCIPAL AMOUNT OF THE NOTE, (II) THE
UNPAID PRINCIPAL AMOUNT OF THE NOTE, (III) THE APPLICABLE INTEREST RATE OF THE
NOTE, (IV) THE DATE INSTALLMENTS OF INTEREST AND/OR PRINCIPAL WERE LAST PAID AND
(IV) THAT THE NOTE, THIS AGREEMENT, THE SECURITY INSTRUMENT HAVE NOT BEEN
MODIFIED OR IF MODIFIED, GIVING PARTICULARS OF SUCH MODIFICATION.

51


--------------------------------------------------------------------------------



5.1.14      LOAN PROCEEDS.

Borrower shall use the proceeds of the Loan received by it on the Closing Date
only for the purposes set forth in Section ‎2.1.4 and Section 2.1.5.


5.1.15      PERFORMANCE BY BORROWER.

Borrower shall in a timely manner observe, perform and fulfill each and every
covenant, term and provision of each Loan Document executed and delivered by, or
applicable to, Borrower.


5.1.16      LEASING MATTERS.

(A)           PRIOR TO EXECUTION OF ANY LEASES OF SPACE IN THE IMPROVEMENTS
AFTER THE DATE HEREOF, BORROWER SHALL SUBMIT TO LENDER, FOR LENDER’S PRIOR
APPROVAL, WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD, A COPY OF THE FORM
LEASE EACH PROPERTY GUARANTOR PLANS TO USE IN LEASING SPACE IN THE IMPROVEMENTS
OR AT ANY INDIVIDUAL PROPERTY.  ALL SUCH LEASES OF SPACE IN THE IMPROVEMENTS OR
AT ANY INDIVIDUAL PROPERTY SHALL BE ON TERMS CONSISTENT WITH THE TERMS FOR
SIMILAR LEASES IN THE MARKET AREA OF THE PROPERTY, SHALL PROVIDE FOR MARKET
RENTS THEN PREVAILING IN THE MARKET AREA OF THE APPLICABLE INDIVIDUAL PROPERTY
OR MEZZANINE ASSET AND WITH RESPECT TO A SUBSTANTIAL PORTION OF SUCH LEASES,
SHALL BE FOR A TERM OF NOT LESS THAN SIX (6) MONTHS OR GREATER THAN ONE (1)
YEAR.  BORROWER SHALL ALSO SUBMIT TO LENDER FOR LENDER’S APPROVAL, WHICH
APPROVAL SHALL NOT BE UNREASONABLY WITHHELD, PRIOR TO THE EXECUTION THEREOF, ANY
PROPOSED LEASE OF THE IMPROVEMENTS OR ANY PORTION THEREOF THAT DIFFERS
MATERIALLY AND ADVERSELY FROM THE AFOREMENTIONED FORM LEASE.  BORROWER SHALL NOT
PERMIT AND PROPERTY GUARANTOR NOR ANY MEZZANINE ASSET OWNER TO EXECUTE ANY LEASE
FOR ALL OR A SUBSTANTIAL PORTION OF ANY INDIVIDUAL PROPERTY OR MEZZANINE ASSET,
EXCEPT FOR AN ACTUAL OCCUPANCY BY THE TENANT, LESSEE OR LICENSEE THEREUNDER, AND
SHALL AT ALL TIMES PROMPTLY AND FAITHFULLY PERFORM, OR CAUSE TO BE PERFORMED,
ALL OF THE COVENANTS, CONDITIONS AND AGREEMENTS CONTAINED IN ALL LEASES WITH
RESPECT TO ANY INDIVIDUAL PROPERTY OR MEZZANINE ASSET, NOW OR HEREAFTER
EXISTING, ON THE PART OF THE LANDLORD, LESSOR OR LICENSOR THEREUNDER TO BE KEPT
AND PERFORMED.  BORROWER SHALL FURNISH TO LENDER, WITHIN TEN (10) DAYS AFTER A
REQUEST BY LENDER TO DO SO, BUT IN ANY EVENT BY JANUARY 1 OF EACH YEAR, A
CURRENT RENT ROLL, CERTIFIED BY THE APPLICABLE PROPERTY GUARANTOR OR MEZZANINE
ASSET OWNER AS BEING TRUE AND CORRECT, CONTAINING THE NAMES OF ALL TENANTS WITH
RESPECT TO EACH INDIVIDUAL PROPERTY AND MEZZANINE ASSET, RESPECTIVELY, THE TERMS
OF THEIR RESPECTIVE LEASES, THE SPACES OCCUPIED AND THE RENTALS OR FEES PAYABLE
THEREUNDER AND THE AMOUNT OF EACH TENANT’S SECURITY DEPOSIT.  UPON THE REQUEST
OF LENDER, BORROWER SHALL CAUSE EACH PROPERTY GUARANTOR AND MEZZANINE ASSET
OWNER TO DELIVER TO LENDER A COPY OF EACH SUCH LEASE.  BORROWER SHALL NOT DO OR
SUFFER TO BE DONE, NOR PERMIT ANY PROPERTY GUARANTOR OR MEZZANINE ASSET OWNER TO
DO OR SUFFER TO BE DONE, ANY ACT, OR OMIT TO TAKE ANY ACTION, THAT MIGHT RESULT
IN A DEFAULT BY THE LANDLORD, LESSOR OR LICENSOR UNDER ANY SUCH LEASE OR ALLOW
THE TENANT THEREUNDER TO WITHHOLD PAYMENT OF RENT OR CANCEL OR TERMINATE SAME
AND SHALL NOT FURTHER ASSIGN ANY SUCH LEASE OR ANY SUCH RENTS.  BORROWER SHALL
CAUSE EACH PROPERTY GUARANTOR AND MEZZANINE ASSET OWNER, AT NO COST OR EXPENSE
TO LENDER, SHALL ENFORCE, SHORT OF TERMINATION, THE PERFORMANCE AND OBSERVANCE
OF EACH AND EVERY

52


--------------------------------------------------------------------------------


MATERIAL CONDITION AND COVENANT OF EACH OF THE PARTIES UNDER SUCH LEASES AND NO
PROPERTY GUARANTOR NOR MEZZANINE ASSET OWNER SHALL ANTICIPATE, DISCOUNT,
RELEASE, WAIVE, COMPROMISE OR OTHERWISE DISCHARGE ANY RENT PAYABLE UNDER ANY OF
THE LEASES EXCEPT IN THE NORMAL COURSE OF BUSINESS IN A MANNER WHICH IS
CONSISTENT WITH SOUND AND CUSTOMARY LEASING AND MANAGEMENT PRACTICES FOR SIMILAR
PROPERTIES IN THE COMMUNITY IN WHICH THE APPLICABLE INDIVIDUAL PROPERTY OR
MEZZANINE ASSET IS LOCATED.  NOTWITHSTANDING THE FOREGOING, AT ANY TIME AND FROM
TIME TO TIME, LENDER SHALL BE ENTITLED TO, AND BORROWER SHALL CAUSE EACH
PROPERTY GUARANTOR AND MEZZANINE ASSET OWNER TO GRANT THE LENDER THE RIGHT TO,
UNDERTAKE ANY AND ALL ACTION AS MAY BE REQUIRED (IN THE SOLE DISCRETION OF
LENDER) TO CURE ANY DEFAULT, OR EVENT WHICH WITH THE PASSAGE OF TIME FOLLOWING
ANY NOTICE AND CURE PERIOD SHALL CONSTITUTE A DEFAULT BY PROPERTY GUARANTOR OR
MEZZANINE ASSET OWNER, AS THE CASE MAY BE, UNDER SUCH LEASES.  NO PROPERTY
GUARANTOR OR MEZZANINE ASSET OWNER SHALL, WITHOUT THE PRIOR WRITTEN CONSENT OF
LENDER, MODIFY ANY OF THE LEASES, TERMINATE OR ACCEPT THE SURRENDER OF ANY
LEASES, WAIVE OR RELEASE ANY OTHER PARTY FROM THE PERFORMANCE OR OBSERVANCE OF
ANY OBLIGATION OR CONDITION UNDER SUCH LEASES EXCEPT IN THE NORMAL COURSE OF
BUSINESS IN A MANNER WHICH IS CONSISTENT WITH SOUND AND CUSTOMARY LEASING AND
MANAGEMENT PRACTICES FOR SIMILAR PROPERTIES IN THE COMMUNITY IN WHICH THE
APPLICABLE INDIVIDUAL PROPERTY OR MEZZANINE ASSET IS LOCATED.


5.1.17      MANAGEMENT AGREEMENT.

(A)           THE PROPERTIES AND MEZZANINE ASSETS ARE OPERATED UNDER THE TERMS
AND CONDITIONS OF THE MANAGEMENT AGREEMENTS.  IN NO EVENT SHALL THE MANAGEMENT
FEES UNDER ANY MANAGEMENT AGREEMENT (BUT EXCLUDING CONSTRUCTION, LEASING AND
ANCILLARY FEES) EXCEED 4% OF THE GROSS INCOME DERIVED FROM THE APPLICABLE
INDIVIDUAL PROPERTY OR MEZZANINE ASSET.  BORROWER SHALL CAUSE EACH PROPERTY
GUARANTOR AND EACH MEZZANINE ASSET OWNER TO (I) DILIGENTLY PERFORM AND OBSERVE
ALL OF THE MATERIAL TERMS, COVENANTS AND CONDITIONS OF THE MANAGEMENT
AGREEMENTS, ON THE PART OF PROPERTY GUARANTOR OR MEZZANINE ASSET OWNER, AS THE
CASE MAY BE, TO BE PERFORMED AND OBSERVED TO THE END THAT ALL THINGS SHALL BE
DONE WHICH ARE NECESSARY TO KEEP UNIMPAIRED THE RIGHTS OF PROPERTY GUARANTOR OR
MEZZANINE ASSET OWNER, UNDER THE MANAGEMENT AGREEMENTS AND (II) PROMPTLY NOTIFY
LENDER OF THE GIVING OF ANY NOTICE BY MANAGER TO PROPERTY GUARANTOR OR ANY
MEZZANINE ASSET OWNER OF ANY DEFAULT BEYOND ANY APPLICABLE NOTICE AND CURE
PERIOD BY BORROWER IN THE PERFORMANCE OR OBSERVANCE OF ANY OF THE TERMS,
COVENANTS OR CONDITIONS OF ANY MANAGEMENT AGREEMENT ON THE PART OF PROPERTY
GUARANTOR OR MEZZANINE ASSET OWNER TO BE PERFORMED AND OBSERVED AND DELIVER TO
LENDER A TRUE COPY OF EACH SUCH NOTICE.  NO PROPERTY GUARANTOR NOR MEZZANINE
ASSET OWNER SHALL SURRENDER ANY MANAGEMENT AGREEMENT, CONSENT TO THE ASSIGNMENT
BY THE MANAGER OF ITS INTEREST UNDER THE APPLICABLE MANAGEMENT AGREEMENT, OR
TERMINATE OR CANCEL ANY MANAGEMENT AGREEMENT, OR MODIFY, CHANGE, SUPPLEMENT,
ALTER OR AMEND ANY MANAGEMENT AGREEMENT, IN ANY MATERIAL RESPECT, EITHER ORALLY
OR IN WRITING.  IF PROPERTY GUARANTOR OR ANY MEZZANINE ASSET OWNER SHALL DEFAULT
IN THE PERFORMANCE OR OBSERVANCE OF ANY MATERIAL TERM, COVENANT OR CONDITION OF
ANY MANAGEMENT AGREEMENT ON THE PART OF PROPERTY GUARANTOR OR SUCH MEZZANINE
ASSET OWNER TO BE PERFORMED OR OBSERVED, THEN, WITHOUT LIMITING THE GENERALITY
OF THE OTHER PROVISIONS OF THIS AGREEMENT, LENDER SHALL HAVE THE RIGHT, BUT
SHALL BE UNDER NO OBLIGATION, TO PAY ANY

53


--------------------------------------------------------------------------------


SUMS AND TO PERFORM ANY ACT OR TAKE ANY ACTION AS MAY BE APPROPRIATE TO CAUSE
ALL THE TERMS, COVENANTS AND CONDITIONS OF ANY MANAGEMENT AGREEMENT ON THE PART
OF PROPERTY GUARANTOR OR MEZZANINE ASSET OWNER TO BE PERFORMED OR OBSERVED TO BE
PROMPTLY PERFORMED OR OBSERVED ON BEHALF OF PROPERTY GUARANTOR OR MEZZANINE
ASSET OWNER, AS THE CASE MAY BE, TO THE END THAT THE RIGHTS OF PROPERTY
GUARANTOR OR MEZZANINE ASSET OWNER, AS THE CASE MAY BE, IN, TO AND UNDER THE
MANAGEMENT AGREEMENTS SHALL BE KEPT UNIMPAIRED AND FREE FROM DEFAULT.  LENDER
AND ANY PERSON DESIGNATED BY LENDER SHALL HAVE, AND ARE HEREBY GRANTED, UPON
REASONABLE PRIOR NOTICE TO PROPERTY GUARANTOR AND MEZZANINE ASSET OWNER AND
SUBJECT TO THE RIGHTS OF TENANTS, THE RIGHT TO ENTER UPON THE APPLICABLE
INDIVIDUAL PROPERTY OR MEZZANINE ASSET AT ANY TIME AND FROM TIME TO TIME FOR THE
PURPOSE OF TAKING ANY SUCH ACTION.  IF THE MANAGER SHALL DELIVER TO LENDER A
COPY OF ANY NOTICE SENT TO PROPERTY GUARANTOR OR MEZZANINE ASSET OWNER OF
DEFAULT UNDER ANY MANAGEMENT AGREEMENT, SUCH NOTICE SHALL CONSTITUTE FULL
PROTECTION TO LENDER FOR ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY LENDER IN
GOOD FAITH, IN RELIANCE THEREON.  EXCEPT AS EXPRESSLY PROVIDED IN THE MANAGEMENT
AGREEMENTS, NEITHER PROPERTY GUARANTOR NOR MEZZANINE ASSET OWNER SHALL, AND
SHALL NOT PERMIT THE MANAGER TO, SUB-CONTRACT ANY OR ALL OF ITS MANAGEMENT
RESPONSIBILITIES UNDER ANY MANAGEMENT AGREEMENT TO A THIRD-PARTY WITHOUT THE
PRIOR WRITTEN CONSENT OF LENDER, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD, CONDITIONED OR DELAYED.  BORROWER SHALL CAUSE PROPERTY GUARANTOR AND
MEZZANINE ASSET OWNER TO, FROM TIME TO TIME, OBTAIN FROM THE MANAGER SUCH
CERTIFICATES OF ESTOPPEL WITH RESPECT TO COMPLIANCE BY PROPERTY GUARANTOR AND
MEZZANINE ASSET OWNER WITH THE TERMS OF THE APPLICABLE MANAGEMENT AGREEMENT AS
MAY BE REASONABLY REQUESTED BY LENDER.  ANY SUMS EXPENDED BY LENDER PURSUANT TO
THIS PARAGRAPH (I) SHALL BEAR INTEREST AT THE DEFAULT RATE FROM THE DATE SUCH
COST IS INCURRED TO THE DATE OF PAYMENT TO LENDER, (II) SHALL BE DEEMED TO
CONSTITUTE A PORTION OF THE DEBT, (III) SHALL BE SECURED BY THE LIEN OF THE
PLEDGE AGREEMENT AND SECURITY INSTRUMENTS AND THE OTHER LOAN DOCUMENTS AND (IV)
SHALL BE IMMEDIATELY DUE AND PAYABLE UPON DEMAND BY LENDER THEREFOR.

(B)           WITHOUT LIMITATION OF THE FOREGOING, BORROWER SHALL CAUSE PROPERTY
GUARANTOR AND MEZZANINE ASSET OWNER, UPON THE REQUEST OF LENDER, TO TERMINATE
ANY OR ALL OF THE MANAGEMENT AGREEMENTS AND REPLACE THE MANAGER, WITHOUT PENALTY
OR FEE, IF AT ANY TIME DURING THE LOAN: (A) ANY MANAGER SHALL BECOME INSOLVENT
OR A DEBTOR IN ANY BANKRUPTCY OR INSOLVENCY PROCEEDING, (B) THERE EXISTS AN
UNCURED EVENT OF DEFAULT OR (C) THERE EXISTS A MATERIAL EVENT OF DEFAULT BEYOND
ANY APPLICABLE NOTICE AND CURE PERIOD BY MANAGER UNDER ANY MANAGEMENT
AGREEMENT.  AT SUCH TIME AS THE MANAGER MAY BE REMOVED, A QUALIFIED MANAGER
SHALL ASSUME MANAGEMENT OF THE APPLICABLE INDIVIDUAL PROPERTY PURSUANT TO A
REPLACEMENT MANAGEMENT AGREEMENT.

(C)           NOTWITHSTANDING THE FOREGOING, BORROWER MAY PERMIT PROPERTY
GUARANTOR AND MEZZANINE ASSET OWNER TO TERMINATE ANY MANAGEMENT AGREEMENT IN
ACCORDANCE WITH ITS TERMS AND APPOINT A SUCCESSOR MANAGER UPON THIRTY (30) DAYS
PRIOR WRITTEN NOTICE TO LENDER, PROVIDED (I) THAT THE SUCCESSOR MANAGER IS A
QUALIFIED MANAGER AND (II) PROPERTY GUARANTOR OR MEZZANINE ASSET OWNER, AS THE
CASE MAY BE, AND THE SUCCESSOR MANAGER ENTER INTO A REPLACEMENT MANAGEMENT
AGREEMENT.

54


--------------------------------------------------------------------------------



5.1.18      ENVIRONMENTAL COVENANTS.

(A)           BORROWER COVENANTS AND AGREES THAT SO LONG AS THE LOAN IS
OUTSTANDING (I) ALL USES AND OPERATIONS ON OR OF THE PROPERTIES, WHETHER BY ANY
KEY ENTITY OR ANY OTHER PERSON, SHALL BE IN COMPLIANCE IN ALL MATERIAL RESPECTS
WITH ALL ENVIRONMENTAL LAWS AND PERMITS ISSUED PURSUANT THERETO; (II) THERE
SHALL BE NO RELEASES OF HAZARDOUS MATERIALS IN, ON, UNDER OR FROM ANY OF THE
PROPERTIES, MEZZANINE ASSETS OR ENCUMBERED PROPERTIES EXCEPT IN COMPLIANCE IN
ALL RESPECTS WITH ALL ENVIRONMENTAL LAWS; (III) THERE SHALL BE NO HAZARDOUS
MATERIALS IN, ON, OR UNDER ANY OF THE PROPERTIES, MEZZANINE ASSETS OR ENCUMBERED
PROPERTIES, EXCEPT THOSE THAT ARE BOTH (A) IN COMPLIANCE WITH ALL ENVIRONMENTAL
LAWS AND WITH PERMITS ISSUED PURSUANT THERETO, IF AND TO THE EXTENT REQUIRED,
AND (B) (1) IN AMOUNTS NOT IN EXCESS OF THAT NECESSARY TO OPERATE, CLEAN, REPAIR
OR MAINTAIN THE APPLICABLE INDIVIDUAL PROPERTY, MEZZANINE ASSET OR ENCUMBERED
PROPERTY OR (2) USED IN THE CONDUCT OF BUSINESS OF A TENANT OR A PRODUCT SOLD TO
THE PUBLIC PURSUANT TO THE OPERATIONS OF SUCH TENANT’S BUSINESS; (IV) BORROWER
SHALL KEEP, OR CAUSE TO BE KEPT, THE PROPERTIES, MEZZANINE ASSETS OR ENCUMBERED
PROPERTIES FREE AND CLEAR OF ALL LIENS AND OTHER ENCUMBRANCES IMPOSED PURSUANT
TO ANY ENVIRONMENTAL LAW, WHETHER DUE TO ANY ACT OR OMISSION OF ANY KEY ENTITY
OR ANY OTHER PERSON (THE “ENVIRONMENTAL LIENS”); (V) BORROWER SHALL, AND SHALL
CAUSE EACH KEY ENTITY TO, AT ITS SOLE COST AND EXPENSE, FULLY AND EXPEDITIOUSLY
COOPERATE IN ALL ACTIVITIES PURSUANT TO PARAGRAPH (B) BELOW, INCLUDING BUT NOT
LIMITED TO PROVIDING ALL RELEVANT INFORMATION AND MAKING KNOWLEDGEABLE PERSONS
AVAILABLE FOR INTERVIEWS; (VI) BORROWER SHALL, AND SHALL CAUSE EACH KEY ENTITY
TO, AT ITS SOLE COST AND EXPENSE, PERFORM ANY ENVIRONMENTAL SITE ASSESSMENT OR
OTHER INVESTIGATION OF ENVIRONMENTAL CONDITIONS IN CONNECTION WITH THE
PROPERTIES, MEZZANINE ASSETS OR ENCUMBERED PROPERTIES, PURSUANT TO ANY
REASONABLE WRITTEN REQUEST OF LENDER, UPON LENDER’S REASONABLE BELIEF THAT AN
INDIVIDUAL PROPERTY, MEZZANINE ASSET OR ENCUMBERED PROPERTY IS NOT IN FULL
COMPLIANCE WITH ALL ENVIRONMENTAL LAWS, AND SHARE WITH LENDER THE REPORTS AND
OTHER RESULTS THEREOF, AND LENDER AND OTHER INDEMNIFIED PARTIES SHALL BE
ENTITLED TO RELY ON SUCH REPORTS AND OTHER RESULTS THEREOF; (VII) BORROWER
SHALL, AND SHALL CAUSE EACH KEY ENTITY TO, AT ITS SOLE COST AND EXPENSE, COMPLY
WITH ALL REASONABLE WRITTEN REQUESTS OF LENDER TO (A) REASONABLY EFFECTUATE
REMEDIATION OF ANY HAZARDOUS MATERIALS IN, ON, UNDER OR FROM ANY INDIVIDUAL
PROPERTY, MEZZANINE ASSET OR ENCUMBERED PROPERTY; FOR WHICH REMEDIATION IS
REQUIRED PURSUANT TO ENVIRONMENTAL LAW AND (B) COMPLY WITH ANY ENVIRONMENTAL
LAW; (VIII) NEITHER BORROWER NOR ANY KEY ENTITY SHALL ALLOW ANY TENANT OR OTHER
USER OF ANY OF THE PROPERTIES, MEZZANINE ASSETS OR ENCUMBERED PROPERTIES TO
VIOLATE ANY ENVIRONMENTAL LAW; AND (IX) BORROWER SHALL, AND SHALL CAUSE EACH KEY
ENTITY TO, IMMEDIATELY NOTIFY LENDER IN WRITING AFTER IT HAS BECOME AWARE OF (A)
ANY PRESENCE OR RELEASE OR THREATENED RELEASES OF HAZARDOUS MATERIALS IN, ON,
UNDER, FROM OR MIGRATING TOWARDS ANY OF THE PROPERTIES, MEZZANINE ASSETS OR
ENCUMBERED PROPERTIES; (B) ANY NON COMPLIANCE WITH ANY APPLICABLE ENVIRONMENTAL
LAWS RELATED IN ANY WAY TO ANY OF THE PROPERTIES, MEZZANINE ASSETS OR ENCUMBERED
PROPERTIES; (C) ANY ACTUAL OR POTENTIAL ENVIRONMENTAL LIEN; (D) ANY REQUIRED OR
PROPOSED REMEDIATION OF ENVIRONMENTAL CONDITIONS RELATING TO ANY OF THE
PROPERTIES, MEZZANINE ASSETS OR ENCUMBERED PROPERTIES; AND (E) ANY WRITTEN OR
ORAL NOTICE OR OTHER COMMUNICATION OF WHICH BORROWER OR ANY KEY ENTITY BECOMES
AWARE FROM ANY SOURCE WHATSOEVER (INCLUDING BUT

55


--------------------------------------------------------------------------------


NOT LIMITED TO A GOVERNMENTAL AUTHORITY) RELATING IN ANY WAY TO HAZARDOUS
MATERIALS IN CONNECTION WITH THE PROPERTIES, MEZZANINE ASSETS OR ENCUMBERED
PROPERTIES.

(B)           UPON LENDER’S REASONABLE BELIEF THAT ANY INDIVIDUAL PROPERTY,
MEZZANINE ASSET OR ENCUMBERED PROPERTY DOES NOT COMPLY WITH ENVIRONMENTAL LAWS,
LENDER AND ANY OTHER PERSON DESIGNATED BY LENDER, INCLUDING BUT NOT LIMITED TO
ANY REPRESENTATIVE OF A GOVERNMENTAL AUTHORITY, AND ANY ENVIRONMENTAL
CONSULTANT, AND ANY RECEIVER APPOINTED BY ANY COURT OF COMPETENT JURISDICTION,
SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO ENTER UPON ANY PROPERTIES,
MEZZANINE ASSETS OR ENCUMBERED PROPERTIES AT ALL REASONABLE TIMES AND AFTER
REASONABLE NOTICE TO BORROWER OR THE APPLICABLE KEY ENTITY, SUBJECT TO THE
RIGHTS OF TENANTS, TO ASSESS ANY AND ALL ASPECTS OF THE ENVIRONMENTAL CONDITION
OF ANY INDIVIDUAL PROPERTY, MEZZANINE ASSET OR ENCUMBERED PROPERTY AND ITS USE,
INCLUDING BUT NOT LIMITED TO CONDUCTING ANY ENVIRONMENTAL ASSESSMENT OR AUDIT
(THE SCOPE OF WHICH SHALL BE DETERMINED IN LENDER’S SOLE AND ABSOLUTE
DISCRETION) AND TAKING SAMPLES OF SOIL, GROUNDWATER OR OTHER WATER, AIR, OR
BUILDING MATERIALS, AND CONDUCTING OTHER INVASIVE TESTING.  BORROWER SHALL
COOPERATE, AND SHALL CAUSE EACH KEY ENTITY TO COOPERATE, WITH AND PROVIDE ACCESS
TO LENDER AND ANY SUCH PERSON DESIGNATED BY LENDER.


5.1.19      ALTERATIONS.

Borrower shall cause Property Guarantor and Mezzanine Asset Owner to obtain
Lender’s prior written consent to any alterations to any improvements at any
Individual Property or Mezzanine Asset, which consent shall not be unreasonably
withheld, conditioned or delayed except with respect to alterations that may
have a material adverse effect on Borrower’s, Property Guarantor’s or Mezzanine
Asset Owner’s consolidated financial condition or the value of the related
Individual Property or Mezzanine Asset.  Notwithstanding the foregoing, Lender’s
consent shall not be required in connection with any alterations for any
Individual Property or Mezzanine Asset that (A) (i) do not adversely affect the
base building, core, shell or the structural integrity of any improvements
thereon, or (ii) would not have a material adverse effect on the Individual
Property or Mezzanine Asset or (iii) cost less than $50,000 or (B) relate to the
performance of tenant improvements on the Property required pursuant to the
terms of any Lease otherwise approved by Lender.


5.1.20      OFAC.

At all times throughout the term of the Loan, Borrower, Guarantor and their
respective Affiliates shall be in full compliance with all applicable orders,
rules, regulations and recommendations of The Office of Foreign Assets Control
of the U.S. Department of the Treasury.


5.1.21      O&M PROGRAM.

Borrower shall cause each Property Guarantor and Mezzanine Asset Owner to
covenant and agree to implement and follow the terms and conditions of any O&M
Program for each applicable Individual Property or Mezzanine Asset during the
term of the Loan, including any extension or renewal thereof.  Lender’s
requirement that Borrower shall cause Property

56


--------------------------------------------------------------------------------


Guarantor and Mezzanine Asset Owner to comply with the O&M Program shall not be
deemed to constitute a waiver or modification of any of Borrower’s covenants and
agreements with respect to Hazardous Materials or Environmental Laws.


5.1.22      COVENANTS WITH RESPECT TO ENCUMBERED PROPERTIES AND ENCUMBERED
PROPERTY SUBSIDIARIES.

Borrower hereby covenants for the benefit of Lender to cause each Encumbered
Property and each Encumbered Property Subsidiary, as the case may be, to comply
with the covenants set forth in this Section 5.1 as if such covenants were
specified to apply to each Encumbered Property and/or Encumbered Property
Subsidiary, as the case may be, except to the extent that any such failure of
the Borrower to cause such covenant compliance by an Encumbered Property and/or
Encumbered Property Subsidiary would not have a Material Adverse Effect.


SECTION 5.2             NEGATIVE COVENANTS.

From the date hereof until payment and performance in full of all Obligations of
Borrower under the Loan Documents, Borrower covenants and agrees with Lender
that it will not do, directly or indirectly, any of the following:


5.2.1        LIENS.

Subject to Borrower’s right to contest such Liens in the same manner relating to
Taxes set forth in Section 5.1.2, Borrower shall not create, incur, assume or
suffer to exist any Lien on any portion of any Individual Property or any
Mezzanine Asset or permit any such action to be taken, except for Permitted
Encumbrances.


5.2.2        DISSOLUTION.

Borrower shall not (a) engage in any dissolution, liquidation or consolidation
or merger with or into any other business entity, (b) transfer, lease or sell,
in one transaction or any combination of transactions, the assets or all or
substantially all of the assets of Borrower, (c) except as expressly permitted
under the Loan Documents, modify, amend, waive or terminate its organizational
documents or its qualification and good standing in any jurisdiction in any
material respect or (d) cause any Key Entity to (i) dissolve, wind up or
liquidate or take any action, or omit to take an action, as a result of which
the Key Entity would be dissolved, wound up or liquidated in whole or in part,
or (ii) except as expressly permitted under the Loan Documents, amend, modify,
waive or terminate the certificate of incorporation, bylaws or similar
organizational documents of the Key Entity, in each case, without obtaining the
prior written consent of Lender.


5.2.3        CHANGE IN BUSINESS.

Borrower shall not enter into any line of business other than its current
business (including providing services in connection therewith), or make any
material change in the scope or nature of its business objectives, purposes or
operations or undertake or participate in activities other than the continuance
of its present business to the extent it would reasonably be

57


--------------------------------------------------------------------------------


expected to have a material adverse affect on the financial condition or
business of Borrower.  Borrower shall not permit any Key Entity  to enter into
any line of business other than its current business (including providing
services in connection therewith), or make any material change in the scope or
nature of its business objectives, purposes or operations or undertake or
participate in activities other than the continuance of its present business to
the extent it would reasonably be expected to have a material adverse affect on
the financial condition or business of such Key Entity or the condition or
ownership of any Individual Property or Mezzanine Asset.


5.2.4        DEBT CANCELLATION.

Borrower shall not cancel or otherwise forgive or release any material claim or
debt (other than termination of Leases in accordance herewith or the settlement
of a dispute with a provider of materials or services in the ordinary course of
Borrower’s business) owed to Borrower by any Person, except for adequate
consideration and in the ordinary course of Borrower’s business.  Borrower shall
not permit any Key Entity to cancel or otherwise forgive or release any material
claim or debt (other than termination of Leases in accordance herewith or the
settlement of a dispute with a provider of materials or services in the ordinary
course of such Key Entity’s business) owed to such Key Entity by any Person,
except for adequate consideration and in the ordinary course of such Key
Entity’s business.


5.2.5        ZONING.

No Key Entity shall initiate or consent to any zoning reclassification of any
portion of any Individual Property or Mezzanine Asset or seek any variance under
any existing zoning ordinance or use or permit the use of any portion of any
Individual Property or Mezzanine Asset in any manner that could reasonably be
expected to result in the current use becoming a non conforming use under any
applicable zoning ordinance or any other Applicable Law without the prior
written consent of Lender, which consent shall not be unreasonably withheld,
conditioned or delayed.


5.2.6        NO JOINT ASSESSMENT.

Borrower shall not, nor permit any Property Guarantor or Mezzanine Asset Owner
to, suffer, permit or initiate the joint assessment of any Individual Property
or Mezzanine Asset with (a) any other real property constituting a tax lot
separate from such Individual Property or Mezzanine Asset, or (b) any portion of
such Individual Property or Mezzanine Asset which may be deemed to constitute
personal property, or any other procedure whereby the Lien of any taxes which
may be levied against such personal property shall be assessed or levied or
charged to such Individual Property or Mezzanine Asset.


5.2.7        NAME, IDENTITY, STRUCTURE, OR PRINCIPAL PLACE OF BUSINESS.

Borrower shall not change its name, identity (including its trade name or
names), or  principal place of business set forth in the introductory paragraph
of this Agreement, without, in each case, first giving Lender thirty (30) days
prior written notice.  Borrower shall not permit any Property Guarantor or
Mezzanine Subsidiary to change its name, identity (including its trade name or
names), or  principal place of business from that which exists on the date
hereof, without, in each case, first giving Lender thirty (30) days prior
written notice.  Borrower shall

58


--------------------------------------------------------------------------------


not change its corporate, partnership or other structure (except as expressly
permitted in Section 5.2.10), or the place of its organization as set forth in
Section ‎4.1.34, without, in each case, the consent of Lender.  Borrower shall
not permit any Property Guarantor or Mezzanine Subsidiary or Mezzanine Asset
Owner to change its corporate, partnership or other structure, or the place of
its organization, without, in each case, the consent of Lender. Upon Lender’s
request, Borrower shall execute and deliver, and cause each Property Guarantor
and Mezzanine Subsidiary to deliver, additional financing statements, security
agreements and other instruments which may be necessary to effectively evidence
or perfect Lender’s security interest in the Property or Mezzanine Collateral as
a result of such change of principal place of business or place of organization.


5.2.8        ERISA.

(A)           DURING THE TERM OF THE LOAN OR OF ANY OBLIGATION OR RIGHT
HEREUNDER, BORROWER SHALL NOT BE A PLAN AND NONE OF THE ASSETS OF BORROWER SHALL
CONSTITUTE PLAN ASSETS.

(B)           BORROWER FURTHER COVENANTS AND AGREES TO DELIVER TO LENDER SUCH
CERTIFICATIONS OR OTHER EVIDENCE FROM TIME TO TIME THROUGHOUT THE TERM OF THE
LOAN, AS REASONABLY REQUESTED BY LENDER REPRESENTS AND COVENANTS THAT (A)
BORROWER IS NOT AND DOES NOT MAINTAIN AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN
SECTION 3(3) OF ERISA, WHICH IS SUBJECT TO TITLE I OF ERISA, OR A “GOVERNMENTAL
PLAN” WITHIN THE MEANING OF SECTION 3(32) OF ERISA; (B) BORROWER IS NOT SUBJECT
TO STATE STATUTES REGULATING INVESTMENTS AND FIDUCIARY OBLIGATIONS WITH RESPECT
TO GOVERNMENTAL PLANS; AND (C) ONE OR MORE OF THE FOLLOWING CIRCUMSTANCES IS
TRUE:

(I)       EQUITY INTERESTS IN BORROWER ARE PUBLICLY OFFERED SECURITIES, WITHIN
THE MEANING OF 29 C.F.R. §2510.3 101(B)(2);

(II)      LESS THAN TWENTY-FIVE PERCENT (25%) OF EACH OUTSTANDING CLASS OF
EQUITY INTERESTS IN BORROWER ARE HELD BY “BENEFIT PLAN INVESTORS” WITHIN THE
MEANING OF 29 C.F.R. §2510.3 101(F)(2); OR

(III)     BORROWER QUALIFIES AS AN “OPERATING COMPANY” OR A “REAL ESTATE
OPERATING COMPANY” WITHIN THE MEANING OF 29 C.F.R. §2510.3 101(C) OR (E).


5.2.9        AFFILIATE TRANSACTIONS.

Borrower shall not enter into, or be a party to, any transaction with an
Affiliate of Borrower except in the ordinary course of business and on terms
which are fully disclosed to Lender in advance and are no less favorable to
Borrower or such Affiliate than would be obtained in a comparable arm’s-length
transaction with an unrelated third-party.


5.2.10      TRANSFERS.

(A)           BORROWER SHALL NOT (I) CAUSE OR PERMIT PROPERTY GUARANTOR NOR ANY
MEZZANINE ASSET OWNER TO SELL, CONVEY, MORTGAGE, GRANT, BARGAIN, ENCUMBER,
PLEDGE, ASSIGN, GRANT OPTIONS WITH RESPECT TO, OR OTHERWISE TRANSFER OR DISPOSE
OF (DIRECTLY OR

59


--------------------------------------------------------------------------------


INDIRECTLY, VOLUNTARILY OR INVOLUNTARILY, BY OPERATION OF LAW OR OTHERWISE, AND
WHETHER OR NOT FOR CONSIDERATION OR OF RECORD) ANY INDIVIDUAL PROPERTY OR ANY
MEZZANINE ASSET OR ANY PART THEREOF OR ANY LEGAL OR BENEFICIAL INTEREST THEREIN
OR (II) CAUSE OR PERMIT A SALE OR PLEDGE OF AN INTEREST IN ANY RESTRICTED PARTY
OTHER THAN INTEREST IN THE TRUST (COLLECTIVELY, A “TRANSFER”), OTHER THAN
PURSUANT TO LEASES OF SPACE IN THE IMPROVEMENTS TO TENANTS IN ACCORDANCE WITH
THE PROVISIONS OF SECTION ‎5.1.16 HEREOF.

(B)           A TRANSFER SHALL INCLUDE, BUT NOT BE LIMITED TO: (I) AN
INSTALLMENT SALES AGREEMENT WHEREIN PROPERTY GUARANTOR OR ANY MEZZANINE ASSET
OWNER AGREES TO SELL ONE OR MORE INDIVIDUAL PROPERTIES OR MEZZANINE ASSETS OR
ANY PART THEREOF FOR A PRICE TO BE PAID IN INSTALLMENTS; (II) AN AGREEMENT BY
ANY PROPERTY GUARANTOR OR ANY MEZZANINE ASSET OWNER LEASING ALL OR A SUBSTANTIAL
PART OF ANY INDIVIDUAL PROPERTY OR MEZZANINE ASSET FOR OTHER THAN ACTUAL
OCCUPANCY BY A TENANT THEREUNDER OR A SALE, ASSIGNMENT OR OTHER TRANSFER OF, OR
THE GRANT OF A SECURITY INTEREST IN, PROPERTY GUARANTOR’S OR MEZZANINE ASSET
OWNER’S RIGHT, TITLE AND INTEREST IN AND TO ANY LEASES OR ANY RENTS; (III) IF A
RESTRICTED PARTY IS A CORPORATION, ANY MERGER, CONSOLIDATION OR SALE OR PLEDGE
OF SUCH CORPORATION’S STOCK OR THE CREATION OR ISSUANCE OF NEW STOCK; (IV) IF A
RESTRICTED PARTY IS A LIMITED OR GENERAL PARTNERSHIP OR JOINT VENTURE, ANY
MERGER OR CONSOLIDATION OR THE CHANGE, REMOVAL, RESIGNATION OR ADDITION OF A
GENERAL PARTNER OR THE SALE OR PLEDGE OF THE PARTNERSHIP INTEREST OF ANY GENERAL
PARTNER OR LIMITED PARTNER OR ANY PROFITS OR PROCEEDS RELATING TO SUCH
PARTNERSHIP INTEREST, OR THE SALE OR PLEDGE OF LIMITED PARTNERSHIP INTERESTS OR
ANY PROFITS OR PROCEEDS RELATING TO SUCH LIMITED PARTNERSHIP INTERESTS OR THE
CREATION OR ISSUANCE OF NEW LIMITED PARTNERSHIP INTERESTS; (V) IF A RESTRICTED
PARTY IS A LIMITED LIABILITY COMPANY, ANY MERGER OR CONSOLIDATION OR THE CHANGE,
REMOVAL, RESIGNATION OR ADDITION OF A MANAGING MEMBER OR NON-MEMBER MANAGER (OR
IF NO MANAGING MEMBER, ANY MEMBER) OR THE SALE OR PLEDGE OF THE MEMBERSHIP
INTEREST OF A MANAGING MEMBER (OR IF NO MANAGING MEMBER, ANY MEMBER) OR ANY
PROFITS OR PROCEEDS RELATING TO SUCH MEMBERSHIP INTEREST, OR THE SALE OR PLEDGE
OF NON-MANAGING MEMBERSHIP INTERESTS OR THE CREATION OR ISSUANCE OF NEW
NON-MANAGING MEMBERSHIP INTERESTS; (VI) IF A RESTRICTED PARTY IS A TRUST OR
NOMINEE TRUST (OTHER THAN THE TRUST), ANY MERGER, CONSOLIDATION OR THE SALE OR
PLEDGE OF THE LEGAL OR BENEFICIAL INTEREST IN A RESTRICTED PARTY OR THE CREATION
OR ISSUANCE OF NEW LEGAL OR BENEFICIAL INTERESTS; OR (VII) THE REMOVAL OR THE
RESIGNATION OF THE MANAGER (INCLUDING, WITHOUT LIMITATION, AN AFFILIATED
MANAGER) OTHER THAN IN ACCORDANCE WITH SECTION ‎5.1.17 HEREOF.

(C)           LENDER SHALL NOT BE REQUIRED TO DEMONSTRATE ANY ACTUAL IMPAIRMENT
OF ITS SECURITY OR ANY INCREASED RISK OF DEFAULT HEREUNDER IN ORDER TO DECLARE
THE DEBT IMMEDIATELY DUE AND PAYABLE UPON A TRANSFER IN VIOLATION OF THIS
SECTION 5.2.10.  THIS PROVISION SHALL APPLY TO EVERY TRANSFER (OTHER THAN A
TAKING BY EMINENT DOMAIN) REGARDLESS OF WHETHER VOLUNTARY OR NOT, OR WHETHER OR
NOT LENDER HAS CONSENTED TO ANY PREVIOUS TRANSFER.

(D)           BORROWER MAY PERMIT PROPERTY GUARANTOR OR MEZZANINE ASSET OWNER,
WITH LENDER’S CONSENT, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD, GRANT
EASEMENTS, RESTRICTIONS, COVENANTS, RESERVATIONS AND RIGHTS OF WAY IN THE
ORDINARY COURSE OF BUSINESS FOR ACCESS, WATER AND SEWER LINES, TELEPHONE AND
TELEGRAPH LINES, ELECTRIC LINES OR OTHER UTILITIES OR FOR OTHER SIMILAR PURPOSES
OR OTHER PURPOSES (WHICH MAY

60


--------------------------------------------------------------------------------


INCLUDE AMENDMENTS TO EXISTING RECIPROCAL EASEMENT AGREEMENTS) REASONABLY
APPROVED BY LENDER, PROVIDED THAT NO SUCH ENCUMBRANCE OR AMENDMENT SET FORTH IN
THIS CLAUSE (D) SHALL MATERIALLY IMPAIR THE UTILITY, OPERATION AND USE OF THE
APPLICABLE INDIVIDUAL PROPERTY OR MEZZANINE ASSET OR OTHERWISE HAVE A MATERIAL
ADVERSE EFFECT ON THE APPLICABLE INDIVIDUAL PROPERTY OR MEZZANINE ASSET.  IN
CONNECTION WITH ANY SUCH GRANT PERMITTED PURSUANT TO THIS SECTION 5.2.10(D),
LENDER SHALL EXECUTE AND DELIVER ANY INSTRUMENT REASONABLY NECESSARY OR
APPROPRIATE TO SUBORDINATE THE LIEN OF THE SECURITY INSTRUMENT TO SUCH
EASEMENTS, RESTRICTIONS, COVENANTS, RESERVATIONS AND RIGHTS OF WAY OR OTHER
SIMILAR GRANTS UPON RECEIPT BY LENDER OF: (A) FIFTEEN (15) DAYS PRIOR WRITTEN
NOTICE THEREOF; (B) A COPY OF THE INSTRUMENT OR INSTRUMENTS OF SUCH GRANT; (C)
AN OFFICER’S CERTIFICATE STATING THAT SUCH GRANT DOES NOT MATERIALLY IMPAIR THE
UTILITY, OPERATION AND USE OF THE INDIVIDUAL PROPERTY OR MEZZANINE ASSET OR HAVE
A MATERIAL ADVERSE EFFECT ON THE CONSOLIDATED FINANCIAL CONDITION OR BUSINESS OF
BORROWER OR PROPERTY GUARANTOR’S OR MEZZANINE ASSET OWNER’S OR THE CONDITION OR
OWNERSHIP OF THE INDIVIDUAL PROPERTY OR MEZZANINE ASSET, AS THE CASE MAY BE; AND
(D) REIMBURSEMENT OF ALL OF LENDER’S REASONABLE OUT-OF-POCKET COSTS AND EXPENSES
INCURRED IN CONNECTION WITH SUCH GRANT.


5.2.11      LIMITATION ON DISTRIBUTIONS.

From and after the occurrence of an Event of Default specified in Section
8.1(a)(i), (a)(vi) or (a)(vii), Borrower shall not make any distributions of any
nature.


5.2.12      NEGATIVE COVENANTS WITH RESPECT TO ENCUMBERED PROPERTIES AND
ENCUMBERED PROPERTY SUBSIDIARIES.

Borrower hereby covenants for the benefit of Lender to cause each Encumbered
Property and each Encumbered Property Subsidiary, as the case may be, to comply
with the covenants set forth in this Section 5.2 as if such covenants were
specified to apply to each Encumbered Property and/or Encumbered Property
Subsidiary, as the case may be, except to the extent that any such failure of
the Borrower to cause such covenant compliance by an Encumbered Property and/or
Encumbered Property Subsidiary would not have a Material Adverse Effect.


SECTION 5.3             FINANCIAL AND REIT STATUS COVENANTS.

(A)           BORROWER SHALL MAINTAIN AT ALL TIMES A FIXED CHARGE COVERAGE RATIO
OF NOT LESS THAN 1.25 TO 1.00.  THE FIXED CHARGE COVERAGE RATIO SHALL BE
CALCULATED AS THE QUOTIENT OF (I) THE TRAILING TWELVE-MONTH NET OPERATING INCOME
AT OWNED STUDENT HOUSING PROJECTS NET OF A MANAGEMENT FEE REPRESENTING 3% OF
AGGREGATE STUDENT HOUSING REVENUE AND A TURNOVER EXPENSE OF THE GREATER OF (A)
$125 PER BED OR (B) ACTUAL TURNOVER EXPENSES INCURRED PER BED, LESS A CAPITAL
RESERVE OF $125 PER BED IN AGGREGATE, AND (II) THE SUM OF CONSOLIDATED INTEREST
CHARGES (EXCLUDING UNAMORTIZED UPFRONT FEES THAT SHALL BE RECORDED IN RESPECT TO
THE CREDIT AGREEMENT AND UPFRONT FEES THAT SHALL BE RECORDED PERTAINING TO THE
LOAN), PRINCIPAL AMORTIZATION AND PREFERRED DIVIDENDS OF THE BORROWER AND ANY OF
ITS SUBSIDIARY ENTITIES, AS CALCULATED OVER THE SAME TIME PERIOD. FOR ANY
PROPERTY OWNED LESS THAN ONE (1) YEAR THE TURNOVER EXPENSES AND CAPITAL RESERVE

61


--------------------------------------------------------------------------------


CALCULATION WILL BE PRORATED FOR THE NUMBER OF DAYS THE PROPERTY HAS BEEN OWNED
BY THE BORROWER OR ITS SUBSIDIARY.

(B)           BORROWER SHALL NOT PERMIT CONSOLIDATED TANGIBLE NET WORTH TO BE
LESS THAN $455,000,000.

(C)           BORROWER SHALL MAINTAIN A QUARTERLY MINIMUM AGGREGATE ADJUSTED
MANAGEMENT EBITDA OF $5,000,000.

(D)           AT ALL TIMES, THE TRUST (INCLUDING ITS ORGANIZATION AND METHOD OF
OPERATIONS AND THOSE OF ITS SUBSIDIARIES) SHALL QUALIFY AS A REIT.

All calculations of financial covenants shall be in accordance with GAAP and
shall be reported quarterly.


SECTION 5.4             LIMITATION ON INDEBTEDNESS. BORROWER AND ITS
SUBSIDIARIES SHALL NOT CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY INDEBTEDNESS
OR ISSUE ANY SHARES OR INTERESTS OF PREFERRED CAPITAL STOCK, EXCEPT:

(A)           INDEBTEDNESS OF THE BORROWER AND THE GUARANTORS UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS;

(B)           INDEBTEDNESS OF ANY GUARANTOR TO THE BORROWER;

(C)           INDEBTEDNESS OF AN ENTITY WHICH BECOMES A SUBSIDIARY AFTER THE
DATE HEREOF, PROVIDED THAT (I) SUCH INDEBTEDNESS EXISTED AT THE TIME SUCH ENTITY
BECAME A SUBSIDIARY AND WAS NOT CREATED IN ANTICIPATION THEREOF AND (II)
IMMEDIATELY AFTER GIVING EFFECT TO THE ACQUISITION OF SUCH CORPORATION BY THE
BORROWER NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING;

(D)           INDEBTEDNESS RELATING TO FUTURE PROPERTY ACQUISITIONS OR
REFINANCINGS OR EQUITY COMMITMENTS AS MAY BE BUDGETED ON A LENDER APPROVED
BASIS;

(E)           INDEBTEDNESS RELATING TO FINANCINGS OR REFINANCINGS RELATING TO
MILITARY HOUSING PROJECTS THAT ARE NON-RECOURSE TO BORROWER OR ITS SUBSIDIARIES
AND SUBJECT ONLY TO CUSTOMARY “BAD ACTS” GUARANTEES PROVIDED IN CONNECTION WITH
SUCH PROJECTS;

(F)            INDEBTEDNESS EXISTING AS OF THE DATE HEREOF RELATING TO STUDENT
HOUSING PROJECTS;

(G)           INDEBTEDNESS RELATING TO EXISTING EQUITY COMMITMENTS RELATED TO
MILITARY HOUSING PROJECTS NONE OF WHICH WILL BECOME PAYABLE PRIOR TO PAYMENT IN
FULL OF THE OBLIGATIONS; AND

(H)           INDEBTEDNESS RELATING TO ACQUISITIONS AND FINANCINGS  (INCLUDING
AMOUNTS) AND EQUITY COMMITMENTS (INCLUDING AMOUNTS) SPECIFIED ON  THE SOURCES
AND USES ATTACHED HERETO AS SCHEDULE E.

62


--------------------------------------------------------------------------------



ARTICLE VI


INSURANCE; CASUALTY; CONDEMNATION; REQUIRED REPAIRS


SECTION 6.1             INSURANCE.

(A)          BORROWER SHALL OBTAIN AND MAINTAIN, OR CAUSE TO BE MAINTAINED,
POLICIES FOR BORROWER, EACH PROPERTY GUARANTOR AND EACH INDIVIDUAL PROPERTY
(INDIVIDUALLY OR COLLECTIVELY, AS THE CONTEXT REQUIRES, AN “INSURED ASSET”)
PROVIDING AT LEAST THE FOLLOWING COVERAGES:

(I)            COMPREHENSIVE ALL RISK INSURANCE ON THE IMPROVEMENTS AND THE
PERSONAL PROPERTY, IN EACH CASE (A) IN AN AMOUNT EQUAL TO 100% OF THE “FULL
REPLACEMENT COST,” WHICH FOR PURPOSES OF THIS AGREEMENT SHALL MEAN ACTUAL
REPLACEMENT VALUE (EXCLUSIVE OF COSTS OF EXCAVATIONS, FOUNDATIONS, UNDERGROUND
UTILITIES AND FOOTINGS) WITH A WAIVER OF DEPRECIATION, (B) CONTAINING AN AGREED
AMOUNT ENDORSEMENT WITH RESPECT TO THE IMPROVEMENTS AND PERSONAL PROPERTY
WAIVING ALL CO-INSURANCE PROVISIONS; (C) PROVIDING FOR NO DEDUCTIBLE IN EXCESS
OF $50,000; AND (D) PROVIDING COVERAGE FOR CONTINGENT LIABILITY FROM OPERATION
OF BUILDING LAWS, DEMOLITION COSTS AND INCREASED COST OF CONSTRUCTION
ENDORSEMENTS TOGETHER WITH AN “ORDINANCE OR LAW COVERAGE” OR “ENFORCEMENT”
ENDORSEMENT IF ANY OF THE IMPROVEMENTS OR THE USE OF EACH INSURED ASSET SHALL AT
ANY TIME CONSTITUTE LEGAL NON-CONFORMING STRUCTURES OR USES;

(II)           COMMERCIAL GENERAL LIABILITY INSURANCE AGAINST CLAIMS FOR
PERSONAL INJURY, BODILY INJURY, DEATH OR PROPERTY DAMAGE OCCURRING UPON, IN OR
ABOUT EACH INSURED ASSET, SUCH INSURANCE (A) TO BE ON THE SO-CALLED “OCCURRENCE”
FORM WITH A GENERAL AGGREGATE LIMIT OF NOT LESS THAN $2,000,000 AND A PER
OCCURRENCE LIMIT OF NOT LESS THAN $1,000,000; (B) TO CONTINUE AT NOT LESS THAN
THE AFORESAID LIMIT; AND (C) TO COVER AT LEAST THE FOLLOWING HAZARDS: (1)
PREMISES AND OPERATIONS; (2) PRODUCTS AND COMPLETED OPERATIONS ON AN “IF ANY”
BASIS; (3) INDEPENDENT CONTRACTORS; (4) BLANKET CONTRACTUAL LIABILITY FOR ALL
WRITTEN AND ORAL CONTRACTS; AND (5) CONTRACTUAL LIABILITY COVERING THE
INDEMNITIES CONTAINED IN ARTICLE 10 OF THE SECURITY INSTRUMENTS TO THE EXTENT
THE SAME IS AVAILABLE;

(III)          BUSINESS INTERRUPTION/LOSS OF RENTS INSURANCE (A) WITH LOSS
PAYABLE TO LENDER; (B) COVERING ALL RISKS REQUIRED TO BE COVERED BY THE
INSURANCE PROVIDED FOR IN ‎SECTION 6.1(A)(I); (C) IN AN AMOUNT EQUAL TO 100% OF
THE PROJECTED GROSS INCOME FROM EACH INSURED ASSET (ON AN ACTUAL LOSS SUSTAINED
BASIS) FOR A PERIOD CONTINUING UNTIL THE RESTORATION OF THE INSURED ASSET IS
COMPLETED; THE AMOUNT OF SUCH BUSINESS INTERRUPTION/LOSS OF RENTS INSURANCE
SHALL BE DETERMINED PRIOR TO THE CLOSING DATE AND AT LEAST ONCE EACH YEAR
THEREAFTER BASED ON BORROWER’S, PROPERTY GUARANTOR’S OR MEZZANINE ASSET OWNER’S,
AS THE CASE MAY BE, REASONABLE ESTIMATE OF THE GROSS INCOME FROM EACH INSURED
ASSET FOR THE FULL CALENDAR YEAR PRIOR TO THE DATE THE AMOUNT OF SUCH INSURANCE
IS BEING DETERMINED, IN EACH CASE FOR THE SUCCEEDING EIGHTEEN (18) MONTH PERIOD
AND (D) CONTAINING AN EXTENDED PERIOD OF INDEMNITY ENDORSEMENT WHICH PROVIDES
THAT AFTER THE PHYSICAL LOSS TO THE

63


--------------------------------------------------------------------------------


IMPROVEMENTS AND THE PERSONAL PROPERTY HAS BEEN REPAIRED, THE CONTINUED LOSS OF
INCOME WILL BE INSURED UNTIL SUCH INCOME EITHER RETURNS TO THE SAME LEVEL IT WAS
AT PRIOR TO THE LOSS, OR THE EXPIRATION OF SIX (6) MONTHS FROM THE DATE THAT THE
APPLICABLE INSURED ASSET IS REPAIRED OR REPLACED AND OPERATIONS ARE RESUMED,
WHICHEVER FIRST OCCURS, AND NOTWITHSTANDING THAT THE POLICY MAY EXPIRE PRIOR TO
THE END OF SUCH PERIOD; SUBJECT TO THE RIGHTS OF ANY MORTGAGE LENDER ON A
MEZZANINE ASSET, ALL INSURANCE PROCEEDS PAYABLE TO LENDER PURSUANT TO THIS
‎SECTION 6.1(A)(III) SHALL BE HELD BY LENDER AND SHALL BE APPLIED TO THE
OBLIGATIONS SECURED HEREUNDER FROM TIME TO TIME DUE AND PAYABLE HEREUNDER AND
UNDER THE NOTE AND THIS AGREEMENT.  NOTHING HEREIN CONTAINED, HOWEVER, SHALL BE
DEEMED TO RELIEVE BORROWER OF ITS OBLIGATIONS TO PAY THE OBLIGATIONS SECURED
HEREUNDER ON THE RESPECTIVE DATES OF PAYMENT PROVIDED FOR IN THE NOTE AND THIS
AGREEMENT EXCEPT TO THE EXTENT SUCH AMOUNTS ARE ACTUALLY PAID OUT OF THE
PROCEEDS OF SUCH BUSINESS INTERRUPTION/LOSS OF RENTS INSURANCE.

(IV)          AT ALL TIMES DURING WHICH STRUCTURAL CONSTRUCTION, REPAIRS OR
ALTERATIONS ARE BEING MADE WITH RESPECT TO THE IMPROVEMENTS: (A) OWNER’S
CONTINGENT OR PROTECTIVE LIABILITY INSURANCE COVERING CLAIMS NOT COVERED BY OR
UNDER THE TERMS OR PROVISIONS OF THE INSURANCE PROVIDED FOR IN ‎SECTION
6.1(C)(II); AND (B) THE INSURANCE PROVIDED FOR IN ‎SECTION 6.1(A)(I) SHALL BE
WRITTEN IN A SO-CALLED BUILDER’S RISK COMPLETED VALUE FORM (1) ON A
NON-REPORTING BASIS, (2) AGAINST ALL RISKS INSURED AGAINST PURSUANT TO ‎SECTION
6.1(A)(I), (3) SHALL INCLUDE PERMISSION TO OCCUPY EACH INSURED ASSET, AND (4)
SHALL CONTAIN AN AGREED AMOUNT ENDORSEMENT WAIVING CO-INSURANCE PROVISIONS;

(V)           WORKERS’ COMPENSATION, SUBJECT TO THE STATUTORY LIMITS OF THE
STATE IN WHICH EACH INSURED ASSET IS LOCATED, AND EMPLOYER’S LIABILITY INSURANCE
WITH A LIMIT OF AT LEAST $1,000,000.00 PER ACCIDENT AND PER DISEASE PER
EMPLOYEE, AND $1,000,000.00 FOR DISEASE AGGREGATE IN RESPECT OF ANY WORK OR
OPERATIONS ON OR ABOUT EACH INSURED ASSET, OR IN CONNECTION WITH SUCH INSURED
ASSET OR ITS OPERATION (IF APPLICABLE);

(VI)          COMPREHENSIVE BOILER AND MACHINERY INSURANCE, IF APPLICABLE, IN
AMOUNTS AS SHALL BE REASONABLY REQUIRED BY LENDER ON TERMS CONSISTENT WITH THE
COMMERCIAL PROPERTY INSURANCE POLICY REQUIRED UNDER ‎SECTION 6.1(A)(I);

(VII)         IF ANY PORTION OF THE IMPROVEMENTS IS AT ANY TIME LOCATED IN AN
AREA IDENTIFIED BY THE SECRETARY OF HOUSING AND URBAN DEVELOPMENT OR ANY
SUCCESSOR THERETO AS AN AREA HAVING SPECIAL FLOOD HAZARDS PURSUANT TO THE
NATIONAL FLOOD INSURANCE ACT OF 1968, THE FLOOD DISASTER PROTECTION ACT OF 1973
OR THE NATIONAL FLOOD INSURANCE REFORM ACT OF 1994, AS EACH MAY BE AMENDED, OR
ANY SUCCESSOR LAW (THE “FLOOD INSURANCE ACTS”), FLOOD HAZARD INSURANCE OF THE
FOLLOWING TYPES AND IN THE FOLLOWING AMOUNTS (A) COVERAGE UNDER POLICIES ISSUED
PURSUANT TO THE FLOOD INSURANCE ACTS (THE “FLOOD INSURANCE POLICIES”) IN AN
AMOUNT EQUAL TO THE MAXIMUM LIMIT OF COVERAGE AVAILABLE FOR THE APPLICABLE
INSURED ASSET UNDER THE FLOOD INSURANCE ACTS, SUBJECT ONLY TO CUSTOMARY
DEDUCTIBLES UNDER SUCH POLICIES AND (B) COVERAGE UNDER SUPPLEMENTAL PRIVATE
POLICIES IN AN AMOUNT, WHICH WHEN

64


--------------------------------------------------------------------------------


ADDED TO THE COVERAGE PROVIDED UNDER THE FLOOD ACT POLICIES WITH RESPECT TO AN
INSURED ASSET, IS NOT LESS THAN THE ALLOCATED VALUE FOR SUCH INSURED ASSET;

(VIII)        IF REQUIRED BY LENDER, EARTHQUAKE, SINKHOLE AND MINE SUBSIDENCE
INSURANCE IN AMOUNTS EQUAL TO THE PROBABLE MAXIMUM LOSS OF EACH INSURED ASSET AS
DETERMINED BY LENDER IN ITS SOLE DISCRETION AND IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO LENDER, PROVIDED THAT THE INSURANCE PURSUANT TO THIS ‎SECTION
6.1(A)(VIII) HEREOF SHALL BE ON TERMS CONSISTENT WITH THE ALL RISK INSURANCE
POLICY REQUIRED UNDER ‎SECTION 6.1(A)(I) HEREOF;

(IX)          UMBRELLA LIABILITY INSURANCE IN AN AMOUNT NOT LESS THAN
SEVENTY-FIVE MILLION AND 00/100 DOLLARS ($75,000,000.00) PER OCCURRENCE ON TERMS
CONSISTENT WITH THE COMMERCIAL GENERAL LIABILITY INSURANCE POLICY REQUIRED UNDER
‎SECTION 6.1(A)(II) HEREOF;

(X)           INSURANCE AGAINST DAMAGE RESULTING FROM ACTS OF TERRORISM ON TERMS
CONSISTENT WITH THE COMMERCIAL PROPERTY INSURANCE POLICY REQUIRED UNDER
SUBSECTION (I) ABOVE AND ON TERMS CONSISTENT WITH THE COMMERCIAL GENERAL
LIABILITY INSURANCE REQUIRED UNDER SUBSECTION (II) ABOVE;

(XI)          SUCH OTHER INSURANCE AND IN SUCH AMOUNTS AS LENDER FROM TIME TO
TIME MAY REASONABLY REQUEST AGAINST SUCH OTHER INSURABLE HAZARDS WHICH AT THE
TIME ARE COMMONLY INSURED AGAINST FOR PROPERTY SIMILAR TO EACH INSURED ASSET
LOCATED IN OR AROUND THE REGION IN WHICH THE EACH INSURED ASSET IS LOCATED.

(B)           ALL INSURANCE PROVIDED FOR IN SECTION 6.1(A) HEREOF SHALL BE
OBTAINED UNDER VALID AND ENFORCEABLE POLICIES (THE “POLICIES” OR IN THE
SINGULAR, THE “POLICY”), IN SUCH FORMS AS MAY BE REASONABLY SATISFACTORY TO
LENDER, ISSUED BY FINANCIALLY SOUND AND RESPONSIBLE INSURANCE COMPANIES
AUTHORIZED TO DO BUSINESS IN THE STATE IN WHICH THE INSURED ASSET IS LOCATED AND
APPROVED BY LENDER.  THE POLICIES SHALL BE ISSUED BY FINANCIALLY SOUND AND
RESPONSIBLE INSURANCE COMPANIES AUTHORIZED TO DO BUSINESS IN THE STATE AND
HAVING A CLAIMS PAYING ABILITY RATING OF “BBB” OR BETTER BY S&P AND ITS
EQUIVALENT FROM EACH OF THE OTHER RATING AGENCIES AND/OR A GENERAL POLICY RATING
OF “A” OR BETTER AND A FINANCIAL CLASS OF VIII OR BETTER BY A.M. BEST COMPANY,
INC.  THE POLICIES DESCRIBED IN SECTION 6.1(A) SHALL DESIGNATE LENDER AND ITS
SUCCESSORS AND ASSIGNS AS ADDITIONAL INSUREDS, MORTGAGEES AND/OR LOSS PAYEE AS
DEEMED APPROPRIATE BY LENDER. TO THE EXTENT SUCH POLICIES ARE NOT AVAILABLE AS
OF THE CLOSING DATE, BORROWER SHALL DELIVER TO LENDER PRIOR TO THE CLOSING DATE
AN ACCORD 28 OR SIMILAR CERTIFICATE OF INSURANCE EVIDENCING THE COVERAGES AND
AMOUNTS REQUIRED HEREUNDER AND, UPON REQUEST OF LENDER AS SOON AS AVAILABLE
AFTER THE CLOSING DATE, CERTIFIED COPIES OF ALL POLICIES.  BORROWER SHALL
DELIVER TO LENDER WITHIN THIRTY (30) DAYS OF THE CLOSING DATE, THE FINAL
POLICIES REQUIRED TO BE MAINTAINED PURSUANT TO THIS ARTICLE 8.  NOT LESS THAN
TEN (10) DAYS PRIOR TO THE EXPIRATION DATES OF ANY INSURANCE COVERAGE IN PLACE
WITH RESPECT TO THE INSURED ASSET, BORROWER SHALL DELIVER TO LENDER AN ACCORD 28
OR SIMILAR CERTIFICATE, ACCOMPANIED BY EVIDENCE SATISFACTORY TO LENDER OF
PAYMENT OF THE PREMIUMS DUE IN CONNECTION THEREWITH (THE “INSURANCE PREMIUMS”),
AND AS SOON AS AVAILABLE THEREAFTER, CERTIFIED COPIES OF ALL RENEWAL POLICIES.

65


--------------------------------------------------------------------------------


(C)           ALL POLICIES PROVIDED FOR IN ‎SECTION 6.1(A) HEREOF SHALL CONTAIN
CLAUSES OR ENDORSEMENTS TO THE EFFECT THAT:

(I)       NO ACT OR NEGLIGENCE OF BORROWER OR ANYONE ACTING FOR BORROWER,
INCLUDING PROPERTY GUARANTOR OR MEZZANINE ASSET OWNER OR FAILURE TO COMPLY WITH
THE PROVISIONS OF ANY POLICY WHICH MIGHT OTHERWISE RESULT IN A FORFEITURE OF THE
INSURANCE OR ANY PART THEREOF, SHALL IN ANY WAY AFFECT THE VALIDITY OR
ENFORCEABILITY OF THE INSURANCE INSOFAR AS LENDER IS CONCERNED;

(II)      THE POLICIES SHALL NOT BE MATERIALLY CHANGED (OTHER THAN TO INCREASE
THE COVERAGE PROVIDED THEREBY) OR CANCELLED WITHOUT AT LEAST 30 DAYS’ WRITTEN
NOTICE TO LENDER AND ANY OTHER PARTY NAMED THEREIN AS AN INSURED;

(III)     EACH POLICY SHALL PROVIDE THAT THE ISSUERS THEREOF SHALL GIVE WRITTEN
NOTICE TO LENDER IF THE POLICY HAS NOT BEEN RENEWED THIRTY (30) DAYS PRIOR TO
ITS EXPIRATION; AND

(IV)    LENDER SHALL NOT BE LIABLE FOR ANY INSURANCE PREMIUMS THEREON OR SUBJECT
TO ANY ASSESSMENTS THEREUNDER.

(D)           BORROWER SHALL FURNISH OR CAUSE TO BE FURNISHED TO LENDER, ON OR
BEFORE THIRTY (30) DAYS AFTER THE CLOSE OF EACH OF BORROWER’S FISCAL YEARS, A
STATEMENT CERTIFIED BY BORROWER OR A SUBSIDIARY OF BORROWER OR A DULY AUTHORIZED
OFFICER OF BORROWER OF THE AMOUNTS OF INSURANCE MAINTAINED IN COMPLIANCE
HEREWITH, OF THE RISKS COVERED BY SUCH INSURANCE AND OF THE INSURANCE COMPANY OR
COMPANIES WHICH CARRY SUCH INSURANCE AND, IF REQUESTED BY LENDER, VERIFICATION
OF THE ADEQUACY OF SUCH INSURANCE BY AN INDEPENDENT INSURANCE BROKER OR
APPRAISER ACCEPTABLE TO LENDER.

(E)           IF AT ANY TIME LENDER IS NOT IN RECEIPT OF WRITTEN EVIDENCE THAT
ALL INSURANCE REQUIRED HEREUNDER IS IN FULL FORCE AND EFFECT, LENDER SHALL HAVE
THE RIGHT (SUBJECT TO THE RIGHTS OF THE MORTGAGE LENDER WITH RESPECT TO THE
MEZZANINE ASSETS), WITHOUT NOTICE TO BORROWER, PROPERTY GUARANTOR OR  MEZZANINE
ASSET OWNER TO OBTAIN SUCH INSURANCE AS REQUIRED PURSUANT TO THIS AGREEMENT, AND
ALL EXPENSES INCURRED BY LENDER IN CONNECTION WITH SUCH ACTION OR IN OBTAINING
SUCH INSURANCE AND KEEPING IT IN EFFECT SHALL BE PAID BY BORROWER TO LENDER UPON
DEMAND AND UNTIL PAID SHALL BE SECURED BY THE PLEDGE AGREEMENT AND SECURITY
INSTRUMENTS AND SHALL BEAR INTEREST AT THE DEFAULT RATE.  LENDER AGREES TO USE
COMMERCIALLY REASONABLE EFFORTS TO NOTIFY BORROWER, PROPERTY GUARANTOR OR
MEZZANINE ASSET OWNER, AS THE CASE MAY BE, IF IT IS EXERCISING ANY RIGHTS IT MAY
HAVE UNDER THIS SUBSECTION (E), PROVIDED, HOWEVER, ANY FAILURE TO DELIVER SUCH
NOTICE SHALL IN NO WAY AFFECT OR IMPAIR ANY RIGHTS LENDER MAY HAVE HEREUNDER.

(F)            IN THE EVENT OF A FORECLOSURE OF ANY OF THE SECURITY INSTRUMENTS,
OR OTHER TRANSFER OF TITLE TO ANY INSURED ASSET IN EXTINGUISHMENT IN WHOLE OR IN
PART OF THE DEBT ALL RIGHT, TITLE AND INTEREST OF BORROWER OR PROPERTY GUARANTOR
IN AND TO THE POLICIES THEN IN FORCE AND ALL PROCEEDS PAYABLE THEREUNDER SHALL
THEREUPON VEST IN THE PURCHASER AT SUCH FORECLOSURE OR LENDER OR OTHER
TRANSFEREE IN THE EVENT OF SUCH OTHER TRANSFER OF TITLE.

66


--------------------------------------------------------------------------------


(G)           BORROWER SHALL CAUSE EACH MEZZANINE ASSET OWNER AND ENCUMBERED
PROPERTY SUBSIDIARY TO MAINTAIN THE INSURANCE REQUIRED PURSUANT TO THE MORTGAGE
LOAN DOCUMENTS ENCUMBERING THE RELATED MEZZANINE ASSET AND ENCUMBERED PROPERTY.


SECTION 6.2             CASUALTY.

If an Insured Asset shall be damaged or destroyed, in whole or in part, by fire
or other casualty (a “Casualty”), Borrower shall give prompt notice or cause
prompt notice to be given of such damage to Lender and shall, taking into
account the time necessary to adjust the loss, obtain permits and enter into
restoration contracts, promptly commence and diligently prosecute the completion
of the Restoration of the Insured Asset as nearly as possible to the condition
the Insured Asset was in immediately prior to such Casualty, with such
alterations as may be reasonably approved by Lender and otherwise in accordance
with Section 6.4.  Subject to the Net Proceeds being made available by Lender
(or any mortgage lender with respect to the Mezzanine Assets), Borrower shall
pay, or cause Property Guarantor or Mezzanine Asset Owner to pay, all costs of
such Restoration whether or not such costs are covered by insurance, provided,
however, regardless of whether Net Proceeds available for Restoration, Borrower
shall cause Property Guarantor and Mezzanine Asset Owner to promptly commence
and diligently prosecute the removal and disposal of any debris, refuse or
hazards resulting from the Casualty and insure that the applicable Insured Asset
is in a safe condition.  Lender may, but shall not be obligated to make proof of
loss (subject to the rights of any mortgage lender with respect to the Mezzanine
Assets) if not made promptly by Borrower or Property Guarantor or Mezzanine
Asset Owner, as the case may be.


SECTION 6.3             CONDEMNATION.

Borrower shall promptly give Lender notice of the actual or threatened
commencement of any proceeding for the Condemnation of all or any part of any
Insured Asset and shall deliver to Lender copies of any and all papers served in
connection with such proceedings.  Lender may participate in any such
proceedings, and Borrower, Property Guarantor or Mezzanine Asset Owner, as the
case may be, shall from time to time deliver to Lender all instruments
reasonably requested by it to permit such participation.  Borrower, Property
Guarantor or Mezzanine Asset Owner, as the case may be, shall, at its expense,
diligently prosecute any such proceedings, and shall consult with Lender, its
attorneys and experts, and cooperate with them in the carrying on or defense of
any such proceedings.  Notwithstanding any taking by any public or quasi-public
authority through Condemnation or otherwise (including, but not limited to, any
transfer made in lieu of or in anticipation of the exercise of such taking),
Borrower shall continue to pay the Debt at the time and in the manner provided
for its payment in the Note and in this Agreement and the Debt shall not be
reduced until any Award due to Property Guarantor or Mezzanine Asset Owner shall
have been actually received and applied by Lender, after the deduction of
reasonable out-of-pocket expenses of collection, to the reduction or discharge
of the Debt.  Lender shall not be limited to the interest paid on the Award by
the condemning authority but shall be entitled to receive out of the Award
interest at the rate or rates provided herein or in the Note.  If any Insured
Asset or any portion thereof is taken by a condemning authority, Borrower shall
cause Property Guarantor and Mezzanine Asset Owner, as the case may be, to,
promptly commence and diligently prosecute the Restoration of the applicable
Insured Asset and otherwise comply with the provisions of

67


--------------------------------------------------------------------------------


‎Section 6.4.  If any Insured Asset is sold, through foreclosure or otherwise,
prior to the receipt by Lender of the Award, Lender shall have the right,
whether or not a deficiency judgment on the Note or under the Guaranty shall
have been sought, recovered or denied, to receive the Award, or a portion
thereof sufficient to pay the Debt.


SECTION 6.4             RESTORATION.

The following provisions shall apply in connection with the Restoration of any
Insured Asset:

(a)           If the Net Proceeds shall be less than $100,000 and the costs of
completing the Restoration shall be less than $100,000, the Net Proceeds will be
disbursed by Lender to Borrower or Property Guarantor upon receipt, provided
that all of the conditions set forth in Section 6.4(b)(i) are met and Borrower
delivers to Lender a written undertaking to expeditiously commence and to
complete the Restoration in accordance with the terms of this Agreement.

(b)           If the Net Proceeds are equal to or greater than $100,000 or the
costs of completing the Restoration is equal to or greater than $100,000 Lender
shall make the Net Proceeds available for the Restoration in accordance with the
provisions of this Section 6.4.  The term “Net Proceeds” shall mean:  (i) the
net amount of all insurance proceeds received by Lender pursuant to Section
6.1(a)(i), (iv), (vi), (vii), (viii) and (x) as a result of such damage or
destruction, after deduction of the reasonable out-of-pocket costs and expenses
(including, but not limited to, reasonable counsel fees), if any, in collecting
same (“Insurance Proceeds”), or (ii) the net amount of the Award, after
deduction of its reasonable out-of-pocket costs and expenses (including, but not
limited to, reasonable counsel fees), if any, in collecting same (“Condemnation
Proceeds”), whichever the case may be.

(i)       The Net Proceeds shall be made available to Borrower or to Property
Guarantor for Restoration provided that each of the following conditions are
met:

(A)          no Event of Default shall have occurred and be continuing;

(B)          (1) in the event the Net Proceeds are Insurance Proceeds, less than
thirty-five percent (35%) of the total floor area of the Improvements on the
Individual Property has been damaged, destroyed or rendered unusable as a result
of such Casualty or (2) in the event the Net Proceeds are Condemnation Proceeds,
less than fifteen percent (15%) of the land constituting the Individual Property
is taken, and such land is located along the perimeter or periphery of the
Individual Property, and less than ten percent (10%) of the floor area of the
Improvements is the subject of the Condemnation;

(C)          Leases covering in the aggregate at least seventy-five percent
(75%) of the total rentable space in the Property which has been demised under
executed and delivered Leases in effect as of the date of the

68


--------------------------------------------------------------------------------


occurrence of such Casualty or Condemnation, whichever the case may be, is in
effect as of such date shall remain in full force and effect during and after
the completion of the Restoration without abatement of rent beyond the time
required for Restoration;

(D)          BORROWER SHALL CAUSE PROPERTY GUARANTOR TO COMMENCE THE RESTORATION
AS SOON AS REASONABLY PRACTICABLE (BUT IN NO EVENT LATER THAN SIXTY (60) DAYS
AFTER SUCH CASUALTY OR CONDEMNATION, WHICHEVER THE CASE MAY BE, OCCURS) AND
SHALL DILIGENTLY PURSUE THE SAME TO SATISFACTORY COMPLETION IN COMPLIANCE WITH
ALL APPLICABLE LAWS, INCLUDING, WITHOUT LIMITATION, ALL APPLICABLE ENVIRONMENTAL
LAWS.  FOR PURPOSES OF THIS SUBSECTION (D), THE FILING FOR AN APPLICATION FOR A
BUILDING PERMIT FOR SUCH RESTORATION SHALL BE DEEMED COMMENCEMENT OF SUCH
RESTORATION;

(E)           LENDER SHALL BE REASONABLY SATISFIED THAT ANY OPERATING DEFICITS,
INCLUDING ALL SCHEDULED PAYMENTS OF PRINCIPAL AND INTEREST UNDER THE NOTE, WHICH
WILL BE INCURRED WITH RESPECT TO THE INDIVIDUAL PROPERTY AS A RESULT OF THE
OCCURRENCE OF ANY SUCH CASUALTY OR CONDEMNATION, WHICHEVER THE CASE MAY BE, WILL
BE COVERED OUT OF (1) THE NET PROCEEDS, (2) THE INSURANCE COVERAGE REFERRED TO
IN SECTION 6.1(A)(III), IF APPLICABLE, OR (3) BY OTHER FUNDS OF BORROWER;

(F)           LENDER SHALL BE REASONABLY SATISFIED THAT THE RESTORATION WILL BE
COMPLETED ON OR BEFORE THE EARLIEST TO OCCUR OF (1) THE EARLIEST DATE REQUIRED
FOR SUCH COMPLETION UNDER THE TERMS OF ANY LEASES WHICH ARE REQUIRED IN
ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 6.4(B) TO REMAIN IN EFFECT
SUBSEQUENT TO THE OCCURRENCE OF SUCH CASUALTY OR CONDEMNATION AND THE COMPLETION
OF THE RESTORATION, OR (2) SUCH TIME AS MAY BE REQUIRED UNDER APPLICABLE LAW IN
ORDER TO REPAIR AND RESTORE THE PROPERTY TO THE CONDITION IT WAS IN IMMEDIATELY
PRIOR TO SUCH CASUALTY OR CONDEMNATION OR (3) THE EXPIRATION OF THE INSURANCE
COVERAGE REFERRED TO IN SECTION 6.1(A)(III), UNLESS BORROWER HAS POSTED
REASONABLY ACCEPTABLE ADDITIONAL COLLATERAL WITH LENDER;

(G)           THE INDIVIDUAL PROPERTY AND THE USE THEREOF AFTER THE RESTORATION
WILL BE IN COMPLIANCE WITH AND PERMITTED UNDER ALL APPLICABLE LAWS;

(H)          SUCH CASUALTY OR CONDEMNATION, AS APPLICABLE, DOES NOT RESULT IN
THE TOTAL PERMANENT LOSS OF ACCESS TO THE INDIVIDUAL PROPERTY OR THE RELATED
IMPROVEMENTS;

(I)            BORROWER SHALL DELIVER, OR CAUSE TO BE DELIVERED, TO LENDER A
SIGNED DETAILED BUDGET APPROVED IN WRITING BY BORROWER’S ARCHITECT OR ENGINEER
STATING THE ENTIRE COST OF COMPLETING THE RESTORATION, WHICH BUDGET SHALL SHOW
THAT THE RESTORATION CAN BE COMPLETED FROM NET

69


--------------------------------------------------------------------------------


PROCEEDS AND CASH OR CASH EQUIVALENTS DEPOSITED BY BORROWER WITH LENDER;

(J)            THE NET PROCEEDS TOGETHER WITH ANY CASH OR CASH EQUIVALENT
DEPOSITED BY BORROWER WITH LENDER ARE SUFFICIENT IN LENDER’S REASONABLE
DISCRETION TO COVER THE COST OF THE RESTORATION; AND

(K)          THE MANAGEMENT AGREEMENT IN EFFECT AS OF THE DATE OF THE OCCURRENCE
OF SUCH CASUALTY OR CONDEMNATION, WHICHEVER THE CASE MAY BE, SHALL (1) REMAIN IN
FULL FORCE AND EFFECT DURING THE RESTORATION AND SHALL NOT OTHERWISE TERMINATE
AS A RESULT OF THE CASUALTY OR CONDEMNATION OR THE RESTORATION OR (2) IF
TERMINATED, SHALL HAVE BEEN REPLACED WITH A REPLACEMENT MANAGEMENT AGREEMENT
WITH A QUALIFIED MANAGER, PRIOR TO THE OPENING OR REOPENING OF THE APPLICABLE
INDIVIDUAL PROPERTY OR ANY PORTION THEREOF FOR BUSINESS WITH THE PUBLIC.

(II)      THE NET PROCEEDS SHALL BE HELD BY LENDER IN AN INTEREST-BEARING
ACCOUNT (WITH INTEREST ACCRUING FOR THE BENEFIT OF BORROWER) AND, UNTIL
DISBURSED IN ACCORDANCE WITH THE PROVISIONS OF THIS ‎SECTION 6.4(B) SHALL
CONSTITUTE ADDITIONAL SECURITY FOR THE DEBT AND OTHER OBLIGATIONS UNDER THE LOAN
DOCUMENTS.  THE NET PROCEEDS SHALL BE DISBURSED BY LENDER TO, OR AS DIRECTED BY,
BORROWER OR PROPERTY GUARANTOR FROM TIME TO TIME DURING THE COURSE OF THE
RESTORATION, UPON RECEIPT OF EVIDENCE REASONABLY SATISFACTORY TO LENDER THAT (A)
ALL MATERIALS INSTALLED AND WORK AND LABOR PERFORMED (EXCEPT TO THE EXTENT THAT
THEY ARE TO BE PAID FOR OUT OF THE REQUESTED DISBURSEMENT) TO THE DATE OF THE
REQUEST IN CONNECTION WITH THE RESTORATION HAVE BEEN PAID FOR IN FULL, AND (B)
THERE EXIST NO NOTICES OF PENDENCY, STOP ORDERS, MECHANIC’S OR MATERIALMAN’S
LIENS OR NOTICES OF INTENTION TO FILE SAME, OR ANY OTHER LIENS OR ENCUMBRANCES
OF ANY NATURE WHATSOEVER ON THE INDIVIDUAL PROPERTY WHICH HAVE NOT EITHER BEEN
FULLY BONDED TO THE REASONABLE SATISFACTION OF LENDER AND DISCHARGED OF RECORD
OR IN THE ALTERNATIVE FULLY INSURED TO THE REASONABLE SATISFACTION OF LENDER BY
THE TITLE COMPANY ISSUING THE TITLE INSURANCE POLICY.

(III)     ALL PLANS AND SPECIFICATIONS REQUIRED IN CONNECTION WITH THE
RESTORATION, SHALL BE SUBJECT TO PRIOR REVIEW AND ACCEPTANCE IN ALL RESPECTS BY
LENDER AND BY AN INDEPENDENT CONSULTING ENGINEER SELECTED BY LENDER (THE
“CASUALTY CONSULTANT”), SUCH REVIEW AND ACCEPTANCE SHALL NOT BE UNREASONABLY
WITHHELD, CONDITIONED OR DELAYED.  LENDER SHALL HAVE THE USE OF THE PLANS AND
SPECIFICATIONS AND THE BENEFIT OF ALL PERMITS, LICENSES AND APPROVALS REQUIRED
OR OBTAINED IN CONNECTION WITH THE RESTORATION.  THE IDENTITY OF THE
CONTRACTORS, SUBCONTRACTORS AND MATERIALMEN ENGAGED IN THE RESTORATION AS WELL
AS THE CONTRACTS UNDER WHICH THEY HAVE BEEN ENGAGED, SHALL BE SUBJECT TO PRIOR
REVIEW AND ACCEPTANCE BY LENDER AND THE CASUALTY CONSULTANT, SUCH REVIEW AND
ACCEPTANCE SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED.  ALL
REASONABLE COSTS AND EXPENSES INCURRED BY LENDER IN CONNECTION WITH MAKING THE
NET PROCEEDS AVAILABLE FOR THE RESTORATION INCLUDING, WITHOUT LIMITATION,

70


--------------------------------------------------------------------------------


REASONABLE COUNSEL FEES AND DISBURSEMENTS AND THE CASUALTY CONSULTANT’S FEES,
SHALL BE PAID BY BORROWER OR PROPERTY GUARANTOR.

(IV)    IN NO EVENT SHALL LENDER BE OBLIGATED TO MAKE DISBURSEMENTS OF THE NET
PROCEEDS IN EXCESS OF AN AMOUNT EQUAL TO THE COSTS ACTUALLY INCURRED FROM TIME
TO TIME FOR WORK IN PLACE AS PART OF THE RESTORATION, AS CERTIFIED BY THE
CASUALTY CONSULTANT, MINUS THE CASUALTY RETAINAGE.  THE TERM “CASUALTY
RETAINAGE” SHALL MEAN AN AMOUNT EQUAL TO TEN PERCENT (10%), OF THE HARD COSTS
ACTUALLY INCURRED FOR WORK IN PLACE AS PART OF THE RESTORATION, AS CERTIFIED BY
THE CASUALTY CONSULTANT, UNTIL THE RESTORATION HAS BEEN COMPLETED.  THE CASUALTY
RETAINAGE SHALL BE REDUCED TO FIVE PERCENT (5%) OF THE HARD COSTS INCURRED UPON
RECEIPT BY LENDER OF SATISFACTORY REASONABLY EVIDENCE THAT FIFTY PERCENT (50%)
OF THE RESTORATION HAS BEEN COMPLETED.  THE CASUALTY RETAINAGE SHALL IN NO
EVENT, AND NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH ABOVE IN THIS
SECTION 6.4(B), BE LESS THAN THE AMOUNT ACTUALLY HELD BACK BY BORROWER OR
PROPERTY GUARANTOR FROM CONTRACTORS, SUBCONTRACTORS AND MATERIALMEN ENGAGED IN
THE RESTORATION.  THE CASUALTY RETAINAGE SHALL NOT BE RELEASED UNTIL THE
CASUALTY CONSULTANT CERTIFIES TO LENDER THAT THE RESTORATION HAS BEEN
SUBSTANTIALLY COMPLETED IN ACCORDANCE WITH THE PROVISIONS OF THIS ‎SECTION
6.4(B) AND LENDER RECEIVES EVIDENCE SATISFACTORY TO LENDER THAT THE COSTS OF THE
RESTORATION HAVE BEEN PAID IN FULL OR WILL BE PAID IN FULL OUT OF THE CASUALTY
RETAINAGE; PROVIDED, HOWEVER, THAT LENDER WILL RELEASE THE PORTION OF THE
CASUALTY RETAINAGE BEING HELD WITH RESPECT TO ANY CONTRACTOR, SUBCONTRACTOR OR
MATERIALMAN ENGAGED IN THE RESTORATION AS OF THE DATE UPON WHICH THE CASUALTY
CONSULTANT CERTIFIES TO LENDER THAT THE CONTRACTOR, SUBCONTRACTOR OR MATERIALMAN
HAS SATISFACTORILY AND SUBSTANTIALLY COMPLETED ALL WORK AND HAS SUPPLIED ALL
MATERIALS IN ACCORDANCE WITH THE PROVISIONS OF THE CONTRACTOR’S, SUBCONTRACTOR’S
OR MATERIALMAN’S CONTRACT, THE CONTRACTOR, SUBCONTRACTOR OR MATERIALMAN DELIVERS
THE LIEN WAIVERS (OR SIMILAR RELEASES) AND EVIDENCE OF PAYMENT IN FULL OF ALL
SUMS DUE TO THE CONTRACTOR, SUBCONTRACTOR OR MATERIALMAN AS MAY BE REASONABLY
REQUESTED BY LENDER OR BY THE TITLE COMPANY ISSUING THE TITLE INSURANCE POLICY
FOR THE RELATED INDIVIDUAL PROPERTY, AND LENDER RECEIVES AN ENDORSEMENT TO SUCH
TITLE INSURANCE POLICY INSURING THE CONTINUED PRIORITY OF THE LIEN OF THE
RELATED SECURITY INSTRUMENT AND EVIDENCE OF PAYMENT OF ANY PREMIUM PAYABLE FOR
SUCH ENDORSEMENT.  IF REQUIRED BY LENDER, THE RELEASE OF ANY SUCH PORTION OF THE
CASUALTY RETAINAGE SHALL BE APPROVED BY THE SURETY COMPANY, IF ANY, WHICH HAS
ISSUED A PAYMENT OR PERFORMANCE BOND WITH RESPECT TO THE CONTRACTOR,
SUBCONTRACTOR OR MATERIALMAN.

(V)     LENDER SHALL NOT BE OBLIGATED TO MAKE DISBURSEMENTS OF THE NET PROCEEDS
MORE FREQUENTLY THAN ONCE EVERY CALENDAR MONTH.

(VI)    IF AT ANY TIME THE NET PROCEEDS OR THE UNDISBURSED BALANCE THEREOF SHALL
NOT, IN THE REASONABLE OPINION OF LENDER IN CONSULTATION WITH THE CASUALTY
CONSULTANT, IF ANY, BE SUFFICIENT TO PAY IN FULL THE BALANCE OF THE COSTS WHICH
ARE ESTIMATED BY THE CASUALTY CONSULTANT TO BE INCURRED IN CONNECTION WITH THE
COMPLETION OF THE RESTORATION, BORROWER SHALL DEPOSIT THE DEFICIENCY (THE “NET
PROCEEDS DEFICIENCY”) WITH LENDER BEFORE ANY FURTHER DISBURSEMENT OF THE NET

71


--------------------------------------------------------------------------------


PROCEEDS SHALL BE MADE.  THE NET PROCEEDS DEFICIENCY DEPOSITED WITH LENDER SHALL
BE HELD BY LENDER AND SHALL BE DISBURSED FOR COSTS ACTUALLY INCURRED IN
CONNECTION WITH THE RESTORATION ON THE SAME CONDITIONS APPLICABLE TO THE
DISBURSEMENT OF THE NET PROCEEDS, AND UNTIL SO DISBURSED PURSUANT TO THIS
‎SECTION 6.4(B) SHALL CONSTITUTE ADDITIONAL SECURITY FOR THE DEBT AND OTHER
OBLIGATIONS UNDER THE LOAN DOCUMENTS.

(VII)   THE EXCESS, IF ANY, OF THE NET PROCEEDS AND THE REMAINING BALANCE, IF
ANY, OF THE NET PROCEEDS DEFICIENCY DEPOSITED WITH LENDER AFTER THE CASUALTY
CONSULTANT CERTIFIES TO LENDER THAT THE RESTORATION HAS BEEN SUBSTANTIALLY
COMPLETED IN ACCORDANCE WITH THE PROVISIONS OF THIS ‎SECTION 6.4(B), AND THE
RECEIPT BY LENDER OF EVIDENCE REASONABLY SATISFACTORY TO LENDER THAT ALL COSTS
INCURRED IN CONNECTION WITH THE RESTORATION HAVE BEEN PAID IN FULL, SHALL BE
REMITTED BY LENDER TO BORROWER, PROVIDED NO EVENT OF DEFAULT SHALL HAVE OCCURRED
AND SHALL BE CONTINUING UNDER THE NOTE, THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS.

(C)           ALL NET PROCEEDS NOT REQUIRED (I) TO BE MADE AVAILABLE FOR THE
RESTORATION OR (II) TO BE RETURNED TO BORROWER AS EXCESS NET PROCEEDS PURSUANT
TO ‎SECTION 6.4(B)(VII) MAY BE RETAINED AND APPLIED BY LENDER TOWARD THE PAYMENT
OF THE DEBT WHETHER OR NOT THEN DUE AND PAYABLE IN SUCH ORDER, PRIORITY AND
PROPORTIONS AS LENDER IN ITS SOLE DISCRETION SHALL DEEM PROPER, OR, AT THE
DISCRETION OF LENDER, THE SAME MAY BE PAID, EITHER IN WHOLE OR IN PART, TO
BORROWER FOR SUCH PURPOSES AS LENDER SHALL APPROVE, IN ITS DISCRETION.  IF
LENDER SHALL RECEIVE AND RETAIN NET PROCEEDS, THE LIEN OF THE SECURITY
INSTRUMENTS SHALL BE REDUCED ONLY BY THE AMOUNT THEREOF RECEIVED AND RETAINED BY
LENDER AND ACTUALLY APPLIED BY LENDER IN REDUCTION OF THE DEBT IN ACCORDANCE
WITH SECTION 2.3.2 HEREOF.

(D)           BORROWER SHALL CAUSE EACH MEZZANINE ASSET OWNER AND ENCUMBERED
PROPERTY SUBSIDIARY TO COMPLY WITH THE RESTORATION REQUIREMENTS SET FORTH IN THE
MORTGAGE LOAN DOCUMENTS ENCUMBERING THE RELATED MEZZANINE ASSET AND ENCUMBERED
PROPERTY.


ARTICLE VII


[RESERVED]


ARTICLE VIII


DEFAULTS


SECTION 8.1             EVENT OF DEFAULT.

(A)           EACH OF THE FOLLOWING EVENTS SHALL CONSTITUTE AN EVENT OF DEFAULT
HEREUNDER (AN “EVENT OF DEFAULT”):

72


--------------------------------------------------------------------------------


(I)       IF (A) ANY REGULARLY SCHEDULED PAYMENT OF INTEREST OR PRINCIPAL
(INCLUDING THE PRINCIPAL AND INTEREST DUE ON THE MATURITY DATE) OR ANY DEPOSIT
TO ANY RESERVE ACCOUNT DESCRIBED HEREIN IS NOT PAID WITHIN THREE (3) BUSINESS
DAYS AFTER THE DATE THE SAME IS DUE AND PAYABLE OR (B) ANY OTHER PORTION OF THE
DEBT IS NOT PAID WITHIN FIVE (5) BUSINESS DAYS AFTER DEMAND THEREFORE (OR SUCH
LONGER PERIOD OF TIME EXPRESSLY PROVIDED FOR IN THE LOAN DOCUMENTS);

(II)      IF ANY OF THE TAXES ARE NOT PAID ON OR BEFORE THE DATE THE SAME BECOME
DELINQUENT UNLESS LENDER DETERMINES, IN ITS SOLE DISCRETION, THAT SUCH FAILURE
TO PAY TAXES IS NOT LIKELY TO HAVE A MATERIAL ADVERSE EFFECT;

(III)     IF THE POLICIES ARE NOT KEPT IN FULL FORCE AND EFFECT OR IF CERTIFIED
COPIES OF THE POLICIES ARE NOT DELIVERED TO LENDER ON REQUEST;

(IV)    IF ANY KEY ENTITY OR MEZZANINE PROPERTY GUARANTOR OR ANY OTHER PERSON
TRANSFERS OR ENCUMBERS ANY PORTION OF ANY INDIVIDUAL PROPERTY OR ANY MEZZANINE
COLLATERAL OR THE DIRECT OR INDIRECT INTERESTS IN ANY KEY ENTITY, MEZZANINE
PROPERTY GUARANTOR, MATERIAL SUBSIDIARY OR ENCUMBERED PROPERTY SUBSIDIARY IN
VIOLATION OF THE PROVISIONS OF SECTION ‎5.2.10 HEREOF;

(V)     IF ANY REPRESENTATION OR WARRANTY MADE BY BORROWER HEREIN OR IN ANY
OTHER LOAN DOCUMENT, OR IN ANY REPORT, CERTIFICATE, FINANCIAL STATEMENT OR OTHER
INSTRUMENT, AGREEMENT OR DOCUMENT FURNISHED TO LENDER SHALL HAVE BEEN FALSE OR
MISLEADING IN ANY MATERIAL RESPECT AS OF THE DATE THE REPRESENTATION OR WARRANTY
WAS MADE; PROVIDED, HOWEVER, AS TO ANY SUCH FALSE OR MISLEADING REPRESENTATION
OR WARRANTY WHICH WAS UNINTENTIONALLY SUBMITTED TO LENDER AND WHICH CAN BE MADE
TRUE AND CORRECT BY ACTION OF BORROWER, BORROWER SHALL HAVE A PERIOD OF TEN (10)
BUSINESS DAYS FOLLOWING WRITTEN NOTICE THEREOF FOR BORROWER TO UNDERTAKE AND
COMPLETE ALL ACTION NECESSARY TO MAKE SUCH REPRESENTATION, WARRANTY,
ACKNOWLEDGEMENT OR STATEMENT TRUE AND CORRECT AS AND WHEN MADE;

(VI)    IF ANY KEY ENTITY OR ANY GUARANTOR SHALL MAKE AN ASSIGNMENT FOR THE
BENEFIT OF CREDITORS;

(VII)   IF A RECEIVER, LIQUIDATOR OR TRUSTEE SHALL BE APPOINTED FOR ANY KEY
ENTITY OR ANY GUARANTOR OR IF ANY KEY ENTITY OR ANY GUARANTOR SHALL BE
ADJUDICATED A BANKRUPT OR INSOLVENT, OR IF ANY PETITION FOR BANKRUPTCY,
REORGANIZATION OR ARRANGEMENT PURSUANT TO THE BANKRUPTCY CODE, OR ANY SIMILAR
FEDERAL OR STATE LAW, SHALL BE FILED BY OR AGAINST, CONSENTED TO, OR ACQUIESCED
IN BY, ANY KEY ENTITY OR ANY GUARANTOR OR IF ANY PROCEEDING FOR THE DISSOLUTION
OR LIQUIDATION OF ANY KEY ENTITY OR ANY GUARANTOR SHALL BE INSTITUTED; PROVIDED,
HOWEVER, IF SUCH APPOINTMENT, ADJUDICATION, PETITION OR PROCEEDING WAS
INVOLUNTARY AND NOT CONSENTED TO BY ANY KEY ENTITY OR ANY GUARANTOR UPON THE
SAME NOT BEING DISCHARGED, STAYED OR DISMISSED WITHIN SIXTY (60) DAYS;

73


--------------------------------------------------------------------------------


(VIII)  IF BORROWER ATTEMPTS TO ASSIGN ITS RIGHTS UNDER THIS AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS OR ANY INTEREST HEREIN OR THEREIN IN CONTRAVENTION OF
THE LOAN DOCUMENTS;

(IX)     IF BORROWER BREACHES ANY OF ITS RESPECTIVE NEGATIVE COVENANTS CONTAINED
IN ‎SECTION 5.2;

(X)      IF BORROWER VIOLATES OR DOES NOT COMPLY WITH ANY OF THE PROVISIONS OF
SECTION 5.1.18 HEREOF;

(XI)     IF A DEFAULT BY BORROWER OR PROPERTY GUARANTOR OR MEZZANINE ASSET OWNER
HAS OCCURRED AND CONTINUES BEYOND ANY APPLICABLE CURE PERIOD UNDER ANY
MANAGEMENT AGREEMENT (OR ANY REPLACEMENT MANAGEMENT AGREEMENT) AND THE MANAGER
THEREUNDER DULY TERMINATES OR CANCELS SUCH MANAGEMENT AGREEMENT (OR ANY RELATED
REPLACEMENT MANAGEMENT AGREEMENT);

(XII)    IF ANY PROPERTY GUARANTOR OR MEZZANINE SUBSIDIARY IS NOT A SPECIAL
PURPOSE ENTITY UNLESS LENDER DETERMINES, IN ITS SOLE DISCRETION, THAT SUCH
FAILURE TO BE A SPECIAL PURPOSE ENTITY IS NOT LIKELY TO HAVE A MATERIAL ADVERSE
EFFECT;

(XIII)   IF ANY INDIVIDUAL PROPERTY OR MEZZANINE ASSET BECOMES SUBJECT TO ANY
MECHANIC’S, MATERIALMAN’S OR OTHER LIEN OTHER THAN A LIEN FOR LOCAL REAL ESTATE
TAXES AND ASSESSMENTS NOT THEN DUE AND PAYABLE AND THE LIEN SHALL REMAIN
UNDISCHARGED OF RECORD (BY PAYMENT, BONDING OR OTHERWISE) FOR A PERIOD OF SIXTY
(60) DAYS AFTER BORROWER, PROPERTY GUARANTOR, MEZZANINE ASSET OWNER OR MEZZANINE
SUBSIDIARY OBTAINS NOTICE THEREOF; PROVIDED, HOWEVER, IF ANY ACTION IS BROUGHT
TO ENFORCE SUCH LIEN, IT SHALL BE AN EVENT OF DEFAULT IF SUCH LIEN REMAINS
UNDISCHARGED OF RECORD (BY PAYMENT, BONDING OR OTHERWISE) FOR A PERIOD OF FIVE
(5) BUSINESS DAYS AFTER THE COMMENCEMENT OF SUCH ACTION;

(XIV)   IF ANY FEDERAL TAX LIEN OR STATE OR LOCAL INCOME TAX LIEN IS FILED
AGAINST ANY KEY ENTITY OR ANY GUARANTOR OR ANY INDIVIDUAL PROPERTY OR MEZZANINE
ASSET AND SAME IS NOT DISCHARGED OF RECORD (BY PAYMENT, BONDING OR OTHERWISE)
WITHIN SIXTY (60) DAYS AFTER BORROWER OBTAINS NOTICE THEREOF; PROVIDED, HOWEVER,
IF ANY ACTION IS BROUGHT TO ENFORCE SUCH LIEN, IT SHALL BE AN EVENT OF DEFAULT
IF SUCH LIEN REMAINS UNDISCHARGED OF RECORD (BY PAYMENT, BONDING OR OTHERWISE)
FOR A PERIOD OF FIVE (5) BUSINESS DAYS AFTER THE COMMENCEMENT OF SUCH ACTION;

(XV)    (A) BORROWER FAILS TO PROVIDE LENDER WITH THE WRITTEN CERTIFICATION AND
EVIDENCE REQUIRED PURSUANT TO SECTION ‎5.2.8 HEREOF, (B) BORROWER IS A PLAN OR
ITS ASSETS CONSTITUTE PLAN ASSETS; OR (C) BORROWER CONSUMMATES A TRANSACTION
WHICH WOULD CAUSE THE SECURITY INSTRUMENTS OR LENDER’S EXERCISE OF ITS RIGHTS
UNDER THE SECURITY INSTRUMENTS, THE PLEDGE AGREEMENT, THE NOTE, THIS AGREEMENT
OR THE OTHER LOAN DOCUMENTS TO CONSTITUTE A NONEXEMPT PROHIBITED TRANSACTION
UNDER ERISA OR RESULT IN A VIOLATION OF A STATE STATUTE REGULATING GOVERNMENTAL
PLANS, SUBJECTING LENDER TO LIABILITY FOR A VIOLATION OF ERISA, THE CODE, A
STATE STATUTE OR OTHER SIMILAR LAW;

74


--------------------------------------------------------------------------------


(XVI)   IF ANY DEFAULT OCCURS UNDER ANY GUARANTY OR INDEMNITY EXECUTED IN
CONNECTION HEREWITH (INCLUDING, WITHOUT LIMITATION, THE GUARANTY AND THE
ENVIRONMENTAL INDEMNITY) AND SUCH DEFAULT CONTINUES AFTER THE EXPIRATION OF
APPLICABLE NOTICE AND GRACE PERIODS, IF ANY;

(XVII)  IF ANY KEY ENTITY SHALL BE IN DEFAULT BEYOND APPLICABLE NOTICE AND GRACE
PERIODS UNDER ANY OTHER MORTGAGE, DEED OF TRUST, DEED TO SECURE DEBT OR OTHER
SECURITY AGREEMENT COVERING ANY PART OF ANY INDIVIDUAL PROPERTY OR ANY MEZZANINE
ASSET;

(XVIII) IF THERE SHALL OCCUR A DEFAULT, BEYOND ANY APPLICABLE NOTICE AND CURE
PERIOD, UNDER ANY INDEBTEDNESS OF BORROWER OR ITS SUBSIDIARIES IN EXCESS OF
$5,000,000;

(XIX)   IF THERE SHALL BE DEFAULT UNDER THE SECURITY INSTRUMENTS, THE PLEDGE
AGREEMENT, ANY GUARANTY OR ANY OF THE OTHER LOAN DOCUMENTS BEYOND ANY APPLICABLE
NOTICE AND CURE PERIODS CONTAINED IN SUCH DOCUMENTS;

(XX)    BORROWER FAILS TO PERFORM, SATISFY OR OBSERVE ANY COVENANT OR AGREEMENT
CONTAINED IN SECTION 5.3 OR SECTION 5.4 OF THIS AGREEMENT;

(XXI)   IF THE TRUST (INCLUDING ITS ORGANIZATION AND METHOD OF OPERATIONS AND
THOSE OF ITS SUBSIDIARIES) SHALL FAIL TO QUALIFY AS A REIT;

(XXII)  IF THE TRUST AT ANY TIME FAILS TO MAINTAIN ITS CURRENT LISTING ON THE
NEW YORK STOCK EXCHANGE; OR

(XXIII) IF BORROWER SHALL CONTINUE TO BE IN DEFAULT UNDER ANY OF THE OTHER
TERMS, COVENANTS OR CONDITIONS OF THIS AGREEMENT NOT SPECIFIED IN SUBSECTIONS
(I) TO (XX), FOR TEN (10) BUSINESS DAYS AFTER NOTICE TO BORROWER FROM LENDER, IN
THE CASE OF ANY DEFAULT WHICH CAN BE CURED BY THE PAYMENT OF A SUM OF MONEY, OR
FOR THIRTY (30) DAYS AFTER NOTICE FROM LENDER IN THE CASE OF ANY OTHER DEFAULT;
PROVIDED, HOWEVER, THAT IF SUCH NON-MONETARY DEFAULT IS SUSCEPTIBLE OF CURE BUT
CANNOT REASONABLY BE CURED WITHIN SUCH 30-DAY PERIOD AND PROVIDED FURTHER THAT
BORROWER SHALL HAVE COMMENCED TO CURE SUCH DEFAULT WITHIN SUCH THIRTY (30) DAY
PERIOD AND THEREAFTER DILIGENTLY AND EXPEDITIOUSLY PROCEEDS TO CURE THE SAME,
SUCH THIRTY (30) DAY PERIOD SHALL BE EXTENDED FOR SUCH TIME AS IS REASONABLY
NECESSARY FOR BORROWER IN THE EXERCISE OF DUE DILIGENCE TO CURE SUCH DEFAULT,
SUCH ADDITIONAL PERIOD NOT TO EXCEED NINETY (90) DAYS.

(B)           UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT (OTHER THAN AN EVENT OF DEFAULT DESCRIBED IN CLAUSES (VI) OR (VII)
ABOVE), IN ADDITION TO ANY OTHER RIGHTS OR REMEDIES AVAILABLE TO IT PURSUANT TO
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS OR AT LAW OR IN EQUITY, LENDER MAY
TAKE SUCH ACTION, WITHOUT NOTICE OR DEMAND (EXCEPT AS EXPRESSLY SET FORTH IN
THIS AGREEMENT , THAT LENDER DEEMS ADVISABLE TO PROTECT AND ENFORCE ITS RIGHTS
AGAINST BORROWER AND IN AND TO ALL OR ANY INDIVIDUAL PROPERTY OR MEZZANINE
COLLATERAL, INCLUDING, WITHOUT LIMITATION, DECLARING THE DEBT TO BE IMMEDIATELY
DUE AND PAYABLE, AND LENDER MAY ENFORCE OR AVAIL ITSELF OF ANY OR ALL RIGHTS

75


--------------------------------------------------------------------------------


OR REMEDIES PROVIDED IN THE LOAN DOCUMENTS AGAINST BORROWER AND ANY OR ALL OF
THE PROPERTIES, INCLUDING, WITHOUT LIMITATION, ALL RIGHTS OR REMEDIES AVAILABLE
AT LAW OR IN EQUITY; AND UPON ANY EVENT OF DEFAULT DESCRIBED IN CLAUSES (VI) OR
(VII) ABOVE, THE DEBT AND ALL OTHER OBLIGATIONS OF BORROWER HEREUNDER AND UNDER
THE OTHER LOAN DOCUMENTS SHALL IMMEDIATELY AND AUTOMATICALLY BECOME DUE AND
PAYABLE, WITHOUT NOTICE OR DEMAND, AND BORROWER HEREBY EXPRESSLY WAIVES ANY SUCH
NOTICE OR DEMAND, ANYTHING CONTAINED HEREIN OR IN ANY OTHER LOAN DOCUMENT TO THE
CONTRARY NOTWITHSTANDING.


SECTION 8.2             REMEDIES.

(A)           IF AN EVENT OF DEFAULT SHALL OCCUR AND BE CONTINUING OR SHALL
EXIST, THE LENDER SHALL BE UNDER NO FURTHER OBLIGATION TO MAKE ADDITIONAL
ADVANCES HEREUNDER AND MAY DECLARE THE UNPAID PRINCIPAL AMOUNT OF THE NOTE,
INTEREST ACCRUED THEREON AND ALL OTHER AMOUNTS OWING BY THE BORROWER OR ANY
GUARANTOR HEREUNDER OR UNDER THE NOTE, THE GUARANTY OR THE OTHER LOAN DOCUMENTS
TO BE IMMEDIATELY DUE AND PAYABLE WITHOUT PRESENTMENT, DEMAND, PROTEST OR
FURTHER NOTICE OF ANY KIND.  UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF
AN EVENT OF DEFAULT, ALL OR ANY ONE OR MORE OF THE RIGHTS, POWERS, PRIVILEGES
AND OTHER REMEDIES AVAILABLE TO LENDER AGAINST BORROWER UNDER THIS AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS EXECUTED AND DELIVERED BY, OR APPLICABLE TO,
BORROWER OR AT LAW OR IN EQUITY MAY BE EXERCISED BY LENDER AT ANY TIME AND FROM
TIME TO TIME, WHETHER OR NOT ALL OR ANY OF THE DEBT SHALL BE DECLARED DUE AND
PAYABLE, AND WHETHER OR NOT LENDER SHALL HAVE COMMENCED ANY FORECLOSURE
PROCEEDING, UCC SALE OR OTHER ACTION FOR THE ENFORCEMENT OF ITS RIGHTS AND
REMEDIES UNDER ANY OF THE LOAN DOCUMENTS WITH RESPECT TO ALL OR ANY INDIVIDUAL
PROPERTY, MEZZANINE COLLATERAL OR ANY OTHER COLLATERAL.  ANY SUCH ACTIONS TAKEN
BY LENDER SHALL BE CUMULATIVE AND CONCURRENT AND MAY BE PURSUED INDEPENDENTLY,
SINGLY, SUCCESSIVELY, TOGETHER OR OTHERWISE, AT SUCH TIME AND IN SUCH ORDER AS
LENDER MAY DETERMINE IN ITS SOLE DISCRETION, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, WITHOUT IMPAIRING OR OTHERWISE AFFECTING THE OTHER RIGHTS AND
REMEDIES OF LENDER PERMITTED BY APPLICABLE LAW, EQUITY OR CONTRACT OR AS SET
FORTH HEREIN OR IN THE OTHER LOAN DOCUMENTS.  WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING, BORROWER AGREES THAT IF AN EVENT OF DEFAULT IS CONTINUING (I)
LENDER IS NOT SUBJECT TO ANY “ONE ACTION” OR “ELECTION OF REMEDIES” LAW OR RULE,
AND (II) ALL LIENS AND OTHER RIGHTS, REMEDIES OR PRIVILEGES PROVIDED TO LENDER
SHALL REMAIN IN FULL FORCE AND EFFECT UNTIL LENDER HAS EXHAUSTED ALL OF ITS
REMEDIES AGAINST THE PROPERTIES AND THE OTHER COLLATERAL AND EACH SECURITY
INSTRUMENT AND THE PLEDGE AGREEMENT HAS BEEN FORECLOSED, SOLD AND/OR OTHERWISE
REALIZED UPON IN SATISFACTION OF THE DEBT OR THE DEBT HAS BEEN PAID IN FULL.

(B)           WITH RESPECT TO BORROWER AND THE PROPERTIES, NOTHING CONTAINED
HEREIN OR IN ANY OTHER LOAN DOCUMENT SHALL BE CONSTRUED AS REQUIRING LENDER TO
RESORT TO ANY INDIVIDUAL PROPERTY OR COLLATERAL FOR THE SATISFACTION OF ANY OF
THE DEBT IN PREFERENCE OR PRIORITY TO ANY OTHER INDIVIDUAL PROPERTY OR
COLLATERAL, AND LENDER MAY SEEK SATISFACTION OUT OF ALL OF THE PROPERTIES OR ANY
OTHER COLLATERAL OR ANY PART THEREOF, IN ITS ABSOLUTE DISCRETION IN RESPECT OF
THE DEBT.  IN ADDITION, LENDER SHALL HAVE THE RIGHT FROM TIME TO TIME TO
PARTIALLY FORECLOSE THE SECURITY INSTRUMENTS IN ANY MANNER AND FOR ANY AMOUNTS
SECURED BY THE SECURITY INSTRUMENTS THEN DUE AND PAYABLE AS DETERMINED BY LENDER
IN ITS SOLE DISCRETION INCLUDING, WITHOUT LIMITATION, THE FOLLOWING
CIRCUMSTANCES:  (I) IN THE

76


--------------------------------------------------------------------------------


EVENT BORROWER DEFAULTS BEYOND ANY APPLICABLE GRACE PERIOD IN THE PAYMENT OF ONE
OR MORE SCHEDULED PAYMENTS OF PRINCIPAL AND INTEREST, LENDER MAY FORECLOSE ONE
OR MORE OF THE SECURITY INSTRUMENTS TO RECOVER SUCH DELINQUENT PAYMENTS, OR (II)
IN THE EVENT LENDER ELECTS TO ACCELERATE LESS THAN THE ENTIRE OUTSTANDING
PRINCIPAL BALANCE OF THE LOAN, LENDER MAY FORECLOSE ONE OR MORE OF THE SECURITY
INSTRUMENTS TO RECOVER SO MUCH OF THE PRINCIPAL BALANCE OF THE LOAN AS LENDER
MAY ACCELERATE AND SUCH OTHER SUMS SECURED BY ONE OR MORE OF THE SECURITY
INSTRUMENTS AS LENDER MAY ELECT.  NOTWITHSTANDING ONE OR MORE PARTIAL
FORECLOSURES, THE PROPERTIES SHALL REMAIN SUBJECT TO THE SECURITY INSTRUMENTS TO
SECURE PAYMENT OF SUMS SECURED BY THE SECURITY INSTRUMENTS AND NOT PREVIOUSLY
RECOVERED.

(C)           LENDER SHALL HAVE THE RIGHT, FROM TIME TO TIME, TO SEVER THE NOTE
AND THE OTHER LOAN DOCUMENTS INTO ONE OR MORE SEPARATE NOTES, SECURITY
INSTRUMENTS AND OTHER SECURITY DOCUMENTS (THE “SEVERED LOAN DOCUMENTS”) IN SUCH
DENOMINATIONS AS LENDER SHALL DETERMINE IN ITS SOLE DISCRETION FOR PURPOSES OF
EVIDENCING AND ENFORCING ITS RIGHTS AND REMEDIES PROVIDED HEREUNDER.  BORROWER
SHALL EXECUTE AND DELIVER TO LENDER FROM TIME TO TIME, PROMPTLY AFTER THE
REQUEST OF LENDER, A SEVERANCE AGREEMENT AND SUCH OTHER DOCUMENTS AS LENDER
SHALL REQUEST IN ORDER TO EFFECT THE SEVERANCE DESCRIBED IN THE PRECEDING
SENTENCE, ALL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO LENDER.  BORROWER
AND ON BEHALF OF PROPERTY GUARANTOR HEREBY ABSOLUTELY AND IRREVOCABLY APPOINTS
LENDER AS ITS TRUE AND LAWFUL ATTORNEY, COUPLED WITH AN INTEREST, IN ITS NAME
AND STEAD TO MAKE AND EXECUTE ALL DOCUMENTS NECESSARY OR DESIRABLE TO EFFECT THE
AFORESAID SEVERANCE, BORROWER RATIFYING ALL THAT ITS SAID ATTORNEY SHALL DO BY
VIRTUE THEREOF; PROVIDED, HOWEVER, LENDER SHALL NOT MAKE OR EXECUTE ANY SUCH
DOCUMENTS UNDER SUCH POWER UNTIL TEN (10) BUSINESS DAYS AFTER NOTICE HAS BEEN
GIVEN TO BORROWER BY LENDER OF LENDER’S INTENT TO EXERCISE ITS RIGHTS UNDER SUCH
POWER.  THE SEVERED LOAN DOCUMENTS SHALL NOT CONTAIN ANY REPRESENTATIONS,
WARRANTIES OR COVENANTS NOT CONTAINED IN THE LOAN DOCUMENTS AND ANY SUCH
REPRESENTATIONS AND WARRANTIES CONTAINED IN THE SEVERED LOAN DOCUMENTS WILL BE
GIVEN BY BORROWER ONLY AS OF THE CLOSING DATE.

(D)           IN ADDITION TO (AND WITHOUT LIMITATION OF) ANY RIGHT OF SETOFF,
BANKERS’ LIEN OR COUNTERCLAIM LENDER MAY OTHERWISE HAVE, LENDER SHALL BE
ENTITLED, AT ITS OPTION, TO OFFSET BALANCES (GENERAL OR SPECIAL, TIME OR DEMAND,
PROVISIONAL OR FINAL) HELD BY IT FOR THE ACCOUNT OF BORROWER AT ANY OF LENDER’S
OFFICES AGAINST ANY AMOUNT PAYABLE BY BORROWER TO LENDER HEREUNDER OR UNDER ANY
OTHER LOAN DOCUMENT WHICH IS NOT PAID WHEN DUE (REGARDLESS OF WHETHER SUCH
BALANCES ARE THEN DUE TO BORROWER), IN WHICH CASE IT SHALL PROMPTLY NOTIFY
BORROWER; PROVIDED, HOWEVER, THAT LENDER’S FAILURE TO GIVE SUCH NOTICE SHALL NOT
AFFECT THE VALIDITY THEREOF AND FURTHER, PROVIDED, THAT THE RIGHTS OF LENDER
HEREUNDER SHALL NOT APPLY TO EXCLUDED ASSETS (AS DEFINED IN THE SECURITY
AGREEMENT).


SECTION 8.3             REMEDIES CUMULATIVE; WAIVERS.

To the extent permitted by Applicable Law, the rights, powers and remedies of
Lender under this Agreement shall be cumulative and not exclusive of any other
right, power or remedy which Lender may have against Borrower pursuant to this
Agreement or the other Loan Documents, or existing at law or in equity or
otherwise.  Lender’s rights, powers and remedies may be pursued singularly,
concurrently or otherwise, at such time and in such order as Lender

77


--------------------------------------------------------------------------------


may determine in Lender’s sole discretion.  No delay or omission to exercise any
remedy, right or power accruing upon an Event of Default shall impair any such
remedy, right or power or shall be construed as a waiver thereof, but any such
remedy, right or power may be exercised from time to time and as often as may be
deemed expedient.  A waiver of one or more Defaults or Events of Default with
respect to Borrower shall not be construed to be a waiver of any subsequent
Default or Event of Default by Borrower or to impair any remedy, right or power
consequent thereon.


ARTICLE IX


SPECIAL PROVISIONS


SECTION 9.1             SALE OF NOTES AND SECURITIZATION. 

Lender may, at any time, sell, transfer or assign (in each case, in whole or in
part) the Note, this Agreement, the Security Instruments and the other Loan
Documents, and any or all servicing rights with respect thereto, or grant
participations therein or issue mortgage pass-through certificates or other
securities (the “Securities”) evidencing a beneficial interest in a rated or
unrated public offering or private placement (including any sale or
participations, a “Securitization”).  At the request of the holder of the Note
and, to the extent not already required to be provided by Borrower under this
Agreement, Borrower shall satisfy the market standards which may be reasonably
required in the marketplace or by the Rating Agencies in connection with a
Securitization or the sale of the Note or the participations or Securities,
including, without limitation, to:

(A)           (I)          PROVIDE SUCH FINANCIAL AND OTHER INFORMATION WITH
RESPECT TO THE PROPERTIES, BORROWER, GUARANTOR AND THE MANAGER, (II) PROVIDE
BUDGETS RELATING TO THE PROPERTIES AND (III) UPON REASONABLE PRIOR WRITTEN
NOTICE AND AT REASONABLE TIMES, TO PERFORM OR CAUSE TO BE PERFORMED SUCH SITE
INSPECTION, APPRAISALS, MARKET STUDIES, ENVIRONMENTAL REVIEWS AND REPORTS (PHASE
I’S AND, IF APPROPRIATE, PHASE II’S), ENGINEERING REPORTS AND OTHER DUE
DILIGENCE INVESTIGATIONS OF THE PROPERTIES, AS MAY BE REASONABLY REQUESTED BY
THE HOLDER OF THE NOTE OR THE RATING AGENCIES OR AS MAY BE NECESSARY OR
APPROPRIATE IN CONNECTION WITH THE SECURITIZATION (THE “PROVIDED INFORMATION”),
TOGETHER, IF CUSTOMARY, WITH APPROPRIATE VERIFICATION AND/OR CONSENTS OF THE
PROVIDED INFORMATION THROUGH LETTERS OF AUDITORS OR OPINIONS OF COUNSEL OF
INDEPENDENT ATTORNEYS REASONABLY ACCEPTABLE TO LENDER AND THE RATING AGENCIES;

(B)           IF REASONABLY REQUIRED BY THE RATING AGENCIES, DELIVER (I) A
NONCONSOLIDATION OPINION, (II) REVISED OPINIONS OF COUNSEL AS TO DUE EXECUTION
AND ENFORCEABILITY WITH RESPECT TO THE PROPERTIES, BORROWER, INDEMNITOR,
GUARANTOR, PRINCIPAL, AND THEIR RESPECTIVE AFFILIATES AND THE LOAN DOCUMENTS,
AND (III) REVISED ORGANIZATIONAL DOCUMENTS FOR BORROWER, GUARANTOR AND PRINCIPAL
(INCLUDING, WITHOUT LIMITATION, SUCH REVISIONS AS ARE NECESSARY TO CAUSE SUCH
ENTITY TO BE A SPECIAL PURPOSE ENTITY TO THE EXTENT REQUIRED HEREUNDER), WHICH
COUNSEL, OPINIONS AND ORGANIZATIONAL DOCUMENTS SHALL BE REASONABLY SATISFACTORY
TO LENDER AND THE RATING AGENCIES;

78


--------------------------------------------------------------------------------


(C)           IF REASONABLY REQUIRED BY THE RATING AGENCIES, USE COMMERCIALLY
REASONABLE EFFORTS TO DELIVER ESTOPPEL LETTERS FROM PARTIES TO AGREEMENTS THAT
AFFECT THE PROPERTIES, WHICH ESTOPPEL LETTERS, SUBORDINATION AGREEMENTS OR OTHER
AGREEMENTS SHALL BE REASONABLY SATISFACTORY TO LENDER AND THE RATING AGENCIES.

(D)           EXECUTE SUCH AMENDMENTS TO THE LOAN DOCUMENTS AND ORGANIZATIONAL
DOCUMENTS AS MAY BE REASONABLY REQUESTED BY THE HOLDER OF THE NOTE OR THE RATING
AGENCIES OR OTHERWISE TO EFFECT THE SECURITIZATION; PROVIDED, HOWEVER, THAT
BORROWER SHALL NOT BE REQUIRED TO MODIFY OR AMEND ANY LOAN DOCUMENT IF SUCH
MODIFICATION OR AMENDMENT WOULD (EXCEPT FOR MODIFICATIONS AND AMENDMENTS
REQUIRED TO BE MADE PURSUANT TO SECTIONS (E) AND (F) BELOW) (I) CHANGE THE
INTEREST RATE, THE STATED MATURITY OR THE AMORTIZATION OF PRINCIPAL SET FORTH IN
THE NOTE, OR (II) MODIFY OR AMEND ANY OTHER ECONOMIC TERM OF THE LOAN OR (III)
INCREASE THE LIABILITY OR DECREASE THE RIGHTS OF BORROWER UNDER ANY OF THE LOAN
DOCUMENTS OTHER THAN TO A DE MINIMIS EXTENT.

(E)           IF LENDER ELECTS, IN ITS SOLE DISCRETION, PRIOR TO OR UPON A
SECURITIZATION, TO SPLIT THE LOAN INTO TWO OR MORE PARTS, OR THE NOTE INTO
MULTIPLE COMPONENT NOTES OR TRANCHES WHICH MAY HAVE DIFFERENT INTEREST RATES,
AMORTIZATION PAYMENTS, PRINCIPAL AMOUNTS AND MATURITIES, BORROWER AGREES TO
REASONABLY COOPERATE AND CAUSE EACH MEZZANINE SUBSIDIARY TO COOPERATE WITH
LENDER IN CONNECTION WITH THE FOREGOING AND TO EXECUTE THE REQUIRED
MODIFICATIONS AND AMENDMENTS TO THE NOTE, THIS AGREEMENT AND THE LOAN DOCUMENTS
AND TO PROVIDE OPINIONS NECESSARY TO EFFECTUATE THE SAME.  SUCH NOTES OR
COMPONENTS MAY BE ASSIGNED DIFFERENT INTEREST RATES, SO LONG AS THE INITIAL
WEIGHTED AVERAGE OF SUCH INTEREST RATES DOES NOT EXCEED THE APPLICABLE INTEREST
RATE AND THE OTHER TERMS AND CONDITIONS OF SUCH COMPONENT NOTES ARE
SUBSTANTIALLY SIMILAR TO THE TERMS AND CONDITIONS OF THE NOTE, PROVIDED THAT
BORROWER’S LIABILITY OR RIGHTS UNDER THE LOAN DOCUMENTS SHALL NOT BE INCREASED
OR DECREASED, RESPECTIVELY, OTHER THAN TO A DE MINIMIS EXTENT;

(F)            UPON REASONABLE PRIOR WRITTEN NOTICE, EXECUTE MODIFICATIONS TO
THE LOAN DOCUMENTS CHANGING THE INTEREST RATE FOR THE LOAN, PROVIDED THAT THE
INITIAL WEIGHTED AVERAGE OF THE INTEREST RATE SPREADS FOR THE LOAN AFTER SUCH
MODIFICATION SHALL NOT EXCEED THE WEIGHTED AVERAGE OF THE INTEREST RATE SPREADS
FOR THE LOAN IMMEDIATELY PRIOR TO SUCH MODIFICATION.  THE BORROWER SHALL ALSO
PROVIDE OPINIONS AND TITLE INSURANCE REASONABLY NECESSARY TO EFFECTUATE THE
SAME;

(G)           UPDATE THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THE LOAN
DOCUMENTS AS OF THE CLOSING DATE OF THE SECURITIZATION AND MAKE ANY SUCH
REPRESENTATION AND WARRANTIES WITH RESPECT TO THE PROPERTY, BORROWER, GUARANTOR
AND THE LOAN DOCUMENTS AS ARE CUSTOMARILY PROVIDED IN SECURITIZATION
TRANSACTIONS AND AS MAY BE REASONABLY REQUESTED BY THE HOLDER OF THE NOTE OR THE
RATING AGENCIES AND CONSISTENT WITH THE FACTS COVERED BY SUCH REPRESENTATIONS
AND WARRANTIES AS THEY EXIST ON THE DATE THEREOF, INCLUDING THE REPRESENTATIONS
AND WARRANTIES MADE IN THE LOAN DOCUMENTS; AND

(H)           SUPPLY TO LENDER, AT LENDER’S SOLE COST AND EXPENSE, SUCH
DOCUMENTATION, FINANCIAL STATEMENTS AND REPORTS IN FORM AND SUBSTANCE REASONABLY
REQUIRED FOR LENDER TO COMPLY WITH REGULATION S-X OF THE FEDERAL SECURITIES LAW,
IF APPLICABLE.

79


--------------------------------------------------------------------------------


Notwithstanding anything to the contrary contained in this Agreement or the
other Loan Documents, Lender shall reimburse Borrower for all of the Borrower’s
reasonable costs and expenses incurred in connection with Borrower’s complying
with requests made under this Section 9.1 and Section 9.2.


SECTION 9.1             SECURITIZATION INDEMNIFICATION.  BORROWER UNDERSTANDS
THAT CERTAIN OF THE PROVIDED INFORMATION MAY BE INCLUDED IN DISCLOSURE DOCUMENTS
IN CONNECTION WITH THE SECURITIZATION, INCLUDING, WITHOUT LIMITATION, A
PROSPECTUS SUPPLEMENT, PRIVATE PLACEMENT MEMORANDUM, OFFERING CIRCULAR OR OTHER
OFFERING DOCUMENT (EACH A “DISCLOSURE DOCUMENT”) AND MAY ALSO BE INCLUDED IN
FILINGS (AN “EXCHANGE ACT FILING”) WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR
THE SECURITIES AND EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”), OR
PROVIDED OR MADE AVAILABLE TO INVESTORS OR PROSPECTIVE INVESTORS IN THE
SECURITIES, THE RATING AGENCIES, AND SERVICE PROVIDERS RELATING TO THE
SECURITIZATION.  IN THE EVENT THAT THE DISCLOSURE DOCUMENT IS REQUIRED TO BE
REVISED PRIOR TO THE SALE OF ALL SECURITIES, BORROWER WILL COOPERATE WITH THE
HOLDER OF THE NOTE IN UPDATING THE PROVIDED INFORMATION BY PROVIDING ALL CURRENT
INFORMATION REASONABLY NECESSARY TO KEEP THE PROVIDED INFORMATION ACCURATE AND
COMPLETE IN ALL MATERIAL RESPECTS.


SECTION 9.3             SERVICER.  AT THE OPTION OF LENDER, THE LOAN MAY BE
SERVICED BY A SERVICER/TRUSTEE (THE “SERVICER”) SELECTED BY LENDER AND LENDER
MAY DELEGATE ALL OR ANY PORTION OF ITS RESPONSIBILITIES UNDER THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS TO THE SERVICER PURSUANT TO A SERVICING AGREEMENT (THE
“SERVICING AGREEMENT”) BETWEEN LENDER AND SERVICER. BORROWER MAY RELY UPON THE
WRITTEN INSTRUCTIONS, APPROVALS, ACCEPTANCES, WAIVERS AND DECISIONS GIVEN TO
BORROWER BY SERVICER AS IF MADE BY LENDER AND LENDER AGREES TO BOUND THEREBY.


SECTION 9.4             RECOURSE.

The Debt shall be fully recourse to Borrower.


SECTION 9.5             WAIVERS.

(A)           BORROWER WAIVES:

(A)          ANY RIGHT TO REQUIRE LENDER TO PROCEED AGAINST ANY OTHER PERSON OR
TO PROCEED AGAINST OR EXHAUST ANY SECURITY HELD BY LENDER AT ANY TIME OR TO
PURSUE ANY OTHER REMEDY IN LENDER’S POWER BEFORE PROCEEDING AGAINST BORROWER;

(B)           ANY DEFENSE BASED UPON ANY LEGAL DISABILITY OR OTHER DEFENSE OF,
ANY GUARANTOR OF ANY OTHER PERSON OR BY REASON OF THE CESSATION OR LIMITATION OF
THE LIABILITY OF ANY GUARANTOR FROM ANY CAUSE OTHER THAN FULL PAYMENT OF ALL
SUMS PAYABLE UNDER THE NOTE, THIS AGREEMENT AND ANY OF THE OTHER LOAN DOCUMENTS;

(C)           ANY DEFENSE BASED UPON ANY STATUTE OR RULE OF LAW WHICH PROVIDES
THAT THE OBLIGATION OF A SURETY MUST BE NEITHER LARGER IN AMOUNT NOR IN ANY
OTHER RESPECTS MORE BURDENSOME THAN THAT OF A PRINCIPAL;

80


--------------------------------------------------------------------------------


(D)          ANY DEFENSE BASED UPON ANY FAILURE BY LENDER TO OBTAIN COLLATERAL
FOR THE INDEBTEDNESS OR FAILURE BY LENDER TO PERFECT A LIEN ON ANY COLLATERAL;

(E)           PRESENTMENT, DEMAND, PROTEST AND NOTICE OF ANY KIND EXCEPT AS SET
FORTH IN THIS AGREEMENT;

(F)           ANY DEFENSE BASED UPON ANY FAILURE OF LENDER TO GIVE NOTICE OF
SALE OR OTHER DISPOSITION OF ANY COLLATERAL TO ANY OTHER PERSON OR ENTITY OR ANY
DEFECT IN ANY NOTICE THAT MAY BE GIVEN IN CONNECTION WITH ANY SALE OR
DISPOSITION OF ANY COLLATERAL;

(G)           ANY DEFENSE BASED UPON ANY ELECTION BY LENDER, IN ANY BANKRUPTCY
PROCEEDING, OF THE APPLICATION OR NON-APPLICATION OF SECTION 1111(6)(2) OF THE
BANKRUPTCY CODE OR ANY SUCCESSOR STATUTE;

(H)          ANY DEFENSE BASED UPON ANY USE OF CASH COLLATERAL UNDER SECTION 363
OF THE BANKRUPTCY CODE;

(I)            ANY DEFENSE BASED UPON ANY AGREEMENT OR STIPULATION ENTERED INTO
BY LENDER WITH RESPECT TO THE PROVISION OF ADEQUATE PROTECTION IN ANY BANKRUPTCY
PROCEEDING;

(J)            ANY DEFENSE BASED UPON ANY BORROWING OR ANY GRANT OF A SECURITY
INTEREST UNDER SECTION 364 OF THE BANKRUPTCY CODE;

(K)          ANY DEFENSE BASED UPON THE AVOIDANCE OF ANY SECURITY INTEREST IN
FAVOR OF LENDER FOR ANY REASON;

(L)           ANY DEFENSE BASED UPON ANY BANKRUPTCY, INSOLVENCY, REORGANIZATION,
ARRANGEMENT, READJUSTMENT OF DEBT, LIQUIDATION OR DISSOLUTION PROCEEDING,
INCLUDING ANY DISCHARGE OF, OR BAR OR STAY AGAINST COLLECTING, ALL OR ANY OF THE
OBLIGATIONS EVIDENCED BY THE NOTE OR OWING UNDER ANY OF THE LOAN DOCUMENTS; AND

(M)         ANY DEFENSE OR BENEFIT BASED UPON BORROWER’S, OR ANY OTHER PARTY’S,
RESIGNATION OF THE PORTION OF ANY OBLIGATION SECURED BY THE APPLICABLE SECURITY
INSTRUMENTS TO BE SATISFIED BY ANY PAYMENT FROM ANY SUCH PARTY.

(N)          ANY CLAIM OR OTHER RIGHT WHICH BORROWER MIGHT NOW HAVE OR HEREAFTER
ACQUIRE AGAINST ANY OTHER PERSON THAT ARISES FROM THE EXISTENCE OR PERFORMANCE
OF ANY OBLIGATIONS UNDER THE NOTE, THIS AGREEMENT, THE SECURITY INSTRUMENTS OR
THE OTHER LOAN DOCUMENTS, INCLUDING, WITHOUT LIMITATION, ANY OF THE FOLLOWING:
(I) ANY RIGHT OF SUBROGATION, REIMBURSEMENT, EXONERATION, CONTRIBUTION, OR
INDEMNIFICATION; OR (II) ANY RIGHT TO PARTICIPATE IN ANY CLAIM OR REMEDY OF
LENDER AGAINST ANY COLLATERAL

81


--------------------------------------------------------------------------------


SECURITY THEREFOR, WHETHER OR NOT SUCH CLAIM, REMEDY OR RIGHT ARISES IN EQUITY
OR UNDER CONTRACT, STATUTE OR COMMON LAW; AND


SECTION 9.6             INTERCREDITOR AGREEMENTS.

Lender, in one or more capacities, is party to a certain intercreditor agreement
dated on or around the date hereof (the “Intercreditor Agreement”),
memorializing its rights and obligations with respect to the Loan, Borrower,
Mezzanine Subsidiaries and the Mezzanine Assets.  Borrower hereby acknowledges
and agrees that (i) such Intercreditor Agreement is intended solely for the
benefit of Lender and (ii) Borrower is not an intended third party beneficiary
of any of the provisions therein and shall not be entitled to rely on any of the
provisions contained therein.  Lender shall have no obligation to disclose to
Borrower the contents of the Intercreditor Agreement.  Borrower’s obligations
hereunder are independent of such Intercreditor Agreement and remain unmodified
by the terms and provisions thereof.


SECTION 9.7             UCC PLUS/EAGLE 9 UCC INSURANCE POLICIES.

Borrower hereby covenants that upon request of Lender, Borrower shall promptly
cooperate with Lender in obtaining UCC-Plus or Eagle 9 UCC insurance policies
with respect to the collateral pledged to Lender pursuant to the Pledge
Agreement and, if available, the Security Agreement.  Such cooperation may
include, without limitation, delivery of organizational documents, authority
documents and supplemental UCC filings.  Borrower shall pay all costs and
expenses incurred by Lender in obtaining such UCC-Plus or Eagle 9 UCC insurance
policies, including the premium therefor.


ARTICLE X


MISCELLANEOUS


SECTION 10.1           SURVIVAL.

This Agreement and all covenants, agreements, representations and warranties
made herein and in the certificates delivered pursuant hereto shall survive the
making by Lender of the Loan and the execution and delivery to Lender of the
Note, and shall continue in full force and effect so long as all or any of the
Debt is outstanding and unpaid unless a longer period is expressly set forth
herein or in the other Loan Documents.  Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
legal representatives, successors and assigns of such party.  All covenants,
promises and agreements in this Agreement, by or on behalf of Borrower, shall
inure to the benefit of the legal representatives, successors and assigns of
Lender.


SECTION 10.2           LENDER’S DISCRETION.

Whenever pursuant to this Agreement, Lender exercises any right given to it to
approve or disapprove, or any arrangement or term is to be satisfactory to
Lender, the decision of Lender to approve or disapprove or to decide whether
arrangements or terms are satisfactory or

82


--------------------------------------------------------------------------------


not satisfactory shall (except as is otherwise specifically herein provided) be
in the sole discretion of Lender and shall be final and conclusive.


SECTION 10.3           GOVERNING LAW.

(A)           THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT ENTERED INTO
PURSUANT TO THE LAWS OF THE STATE OF NEW YORK AND SHALL IN ALL RESPECTS BE
GOVERNED, CONSTRUED, APPLIED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK (WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS), PROVIDED
HOWEVER, THAT WITH RESPECT TO THE CREATION, PERFECTION, PRIORITY AND ENFORCEMENT
OF THE LIENS AND SECURITY INTERESTS CREATED BY THIS AGREEMENT, THE SECURITY
INSTRUMENTS AND THE OTHER LOAN DOCUMENTS, AND THE DETERMINATION OF DEFICIENCY
JUDGMENTS, THE LAWS OF THE STATE WHERE EACH INDIVIDUAL PROPERTY IS LOCATED SHALL
APPLY.

(B)           WITH RESPECT TO ANY CLAIM OR ACTION ARISING HEREUNDER OR UNDER
THIS AGREEMENT, THE NOTE, OR THE OTHER LOAN DOCUMENTS, BORROWER AND LENDER EACH
(A) IRREVOCABLY SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK AND THE UNITED STATES DISTRICT COURT LOCATED IN THE BOROUGH OF
MANHATTAN IN NEW YORK, NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF, AND (B)
IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY HAVE AT ANY TIME TO THE LAYING ON
VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE NOTE OR THE OTHER LOAN DOCUMENTS BROUGHT IN ANY SUCH COURT,
IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  NOTHING IN THIS
AGREEMENT, THE NOTE OR THE OTHER LOAN DOCUMENTS INSTRUMENT WILL BE DEEMED TO
PRECLUDE LENDER FROM BRINGING AN ACTION OR PROCEEDING WITH RESPECT HERETO IN ANY
OTHER JURISDICTION.


SECTION 10.4           MODIFICATION, WAIVER IN WRITING.

No modification, amendment, extension, discharge, termination or waiver of any
provision of this Agreement, the Note, or of any other Loan Document, nor
consent to any departure by Borrower therefrom, shall in any event be effective
unless the same shall be in a writing signed by the party against whom
enforcement is sought, and then such waiver or consent shall be effective only
in the specific instance, and for the purpose, for which given.  Except as
otherwise expressly provided in this Agreement or in any of the other Loan
Documents, no notice to, or demand on Borrower, shall entitle Borrower to any
other or future notice or demand in the same, similar or other circumstances.

 

83


--------------------------------------------------------------------------------



SECTION 10.5           DELAY NOT A WAIVER.

Neither any failure nor any delay on the part of Lender in insisting upon strict
performance of any term, condition, covenant or agreement, or exercising any
right, power, remedy or privilege hereunder, or under the Note or under any
other Loan Document, or any other instrument given as security therefor, shall
operate as or constitute a waiver thereof, nor shall a single or partial
exercise thereof preclude any other future exercise, or the exercise of any
other right, power, remedy or privilege.  In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable under
this Agreement, the Note or any other Loan Document, Lender shall not be deemed
to have waived any right either to require prompt payment when due of all other
amounts due under this Agreement, the Note or the other Loan Documents, or to
declare a default for failure to effect prompt payment of any such other amount.


SECTION 10.6           NOTICES.

All notices or other written communications hereunder shall be deemed to have
been properly given upon receipt or rejection if sent either by (i) overnight
delivery with any reputable overnight courier service, charges prepaid, return
receipt requested or (ii)  registered or certified mail, postage prepaid, return
receipt requested, in either event, addressed as follows:

If to Borrower:

 

GMH Communities, LP

 

 

10 Campus Boulevard

 

 

Newtown Square, PA 19073

 

 

Attention: Joseph Macchione

 

 

 

With a copy to:

 

Morgan, Lewis & Bockius LLP

 

 

1701 Market Street

 

 

Philadelphia, PA 19103

 

 

Attention: Michael J. Pedrick, Esq.

 

 

 

If to Lender:

 

Wachovia Bank, National Association

 

 

One Wachovia Center

 

 

301 South College Street, NC0172

 

 

Charlotte, NC 28288

 

 

Attention: Rex Rudy

 

 

 

With copy to:

 

Cadwalader, Wickersham & Taft LLP

 

 

227 West Trade Street, Suite 2400

 

 

Charlotte, NC 28202

 

 

Attention: Richard Madden, Esq.

or addressed as such party may from time to time designate by written notice to
the other parties.

Either party by notice to the other may designate additional or different
addresses for subsequent notices or communications.

84


--------------------------------------------------------------------------------



SECTION 10.7           TRIAL BY JURY.

BORROWER AND LENDER HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN
DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY BORROWER AND LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD
OTHERWISE ACCRUE.  LENDER AND BORROWER ARE HEREBY AUTHORIZED TO FILE A COPY OF
THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY
BORROWER OR LENDER, AS APPLICABLE.


SECTION 10.8           HEADINGS.

The Article and/or Section headings and the Table of Contents in this Agreement
are included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.


SECTION 10.9           SEVERABILITY.

Wherever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under Applicable Law, but if any provision
of this Agreement shall be prohibited by or invalid under Applicable Law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement.


SECTION 10.10         PREFERENCES.

Lender shall have the continuing and exclusive right to apply or reverse and
reapply any and all payments by Borrower to any portion of the obligations of
Borrower hereunder.  To the extent Borrower makes a payment or payments to
Lender, which payment or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party under any bankruptcy law,
State or federal law, common law or equitable cause, then, to the extent of such
payment or proceeds received, the obligations hereunder or part thereof intended
to be satisfied shall be revived and continue in full force and effect, as if
such payment or proceeds had not been received by Lender.


SECTION 10.11         WAIVER OF NOTICE.

Borrower shall not be entitled to any notices of any nature whatsoever from
Lender except with respect to matters for which this Agreement or the other Loan
Documents specifically and expressly provide for the giving of notice by Lender
to Borrower and except with respect to matters for which Borrower is not,
pursuant to applicable Legal Requirements, permitted to waive the giving of
notice.  Borrower hereby expressly waives the right to receive

85


--------------------------------------------------------------------------------


any notice from Lender with respect to any matter for which this Agreement or
the other Loan Documents do not specifically and expressly provide for the
giving of notice by Lender to Borrower.


SECTION 10.12         REMEDIES OF BORROWER.

In the event that a claim or adjudication is made that Lender or its agents have
acted unreasonably or unreasonably delayed acting in any case where by law or
under this Agreement or the other Loan Documents, Lender or such agent, as the
case may be, has an obligation to act reasonably or promptly, Borrower agrees
that neither Lender nor its agents shall be liable for any monetary damages, and
Borrower’s sole remedies shall be limited to commencing an action seeking
injunctive relief or declaratory judgment.  The parties hereto agree that any
action or proceeding to determine whether Lender has acted reasonably shall be
determined by an action seeking declaratory judgment.


SECTION 10.13         EXPENSES; INDEMNITY.

(A)           BORROWER COVENANTS AND AGREES TO PAY OR, IF BORROWER FAILS TO PAY,
TO REIMBURSE, LENDER WITHIN FIVE (5) DAYS OF RECEIPT OF WRITTEN NOTICE FROM
LENDER FOR ALL REASONABLE OUT-OF-POCKET COSTS AND EXPENSES (INCLUDING REASONABLE
ATTORNEYS’ FEES AND DISBURSEMENTS) INCURRED BY LENDER IN CONNECTION WITH (I) THE
PREPARATION, NEGOTIATION, EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY AND ALL THE COSTS OF FURNISHING ALL OPINIONS BY COUNSEL FOR BORROWER
(INCLUDING WITHOUT LIMITATION ANY OPINIONS REQUESTED BY LENDER AS TO ANY LEGAL
MATTERS ARISING UNDER THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS WITH RESPECT TO
THE PROPERTIES OR THE COLLATERAL; (II) LENDER’S ONGOING PERFORMANCE AND
COMPLIANCE WITH ALL AGREEMENTS AND CONDITIONS CONTAINED IN THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS ON ITS PART TO BE PERFORMED OR COMPLIED WITH AFTER THE
CLOSING DATE; (III) THE NEGOTIATION, PREPARATION, EXECUTION, DELIVERY AND
ADMINISTRATION OF ANY CONSENTS, AMENDMENTS, WAIVERS OR OTHER MODIFICATIONS TO
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY OTHER DOCUMENTS OR MATTERS
REQUESTED BY BORROWER; (IV) SECURING BORROWER’S COMPLIANCE WITH ANY REQUESTS
MADE PURSUANT TO THE PROVISIONS OF THIS AGREEMENT; (V) THE FILING AND RECORDING
FEES AND EXPENSES, TITLE INSURANCE AND REASONABLE FEES AND EXPENSES OF COUNSEL
FOR PROVIDING TO LENDER ALL REQUIRED LEGAL OPINIONS, AND OTHER SIMILAR EXPENSES
INCURRED IN CREATING AND PERFECTING THE LIENS IN FAVOR OF LENDER PURSUANT TO
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; (VI) ENFORCING OR PRESERVING ANY
RIGHTS, IN RESPONSE TO THIRD-PARTY CLAIMS OR THE PROSECUTING OR DEFENDING OF ANY
ACTION OR PROCEEDING OR OTHER LITIGATION, IN EACH CASE AGAINST, UNDER OR
AFFECTING BORROWER, THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, THE PROPERTIES,
THE COLLATERAL OR ANY OTHER SECURITY GIVEN FOR THE LOAN; AND (VII) ENFORCING ANY
OBLIGATIONS OF OR COLLECTING ANY PAYMENTS DUE FROM BORROWER UNDER THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS OR WITH RESPECT TO THE PROPERTIES OR IN
CONNECTION WITH ANY REFINANCING OR RESTRUCTURING OF THE CREDIT ARRANGEMENTS
PROVIDED UNDER THIS AGREEMENT IN THE NATURE OF A “WORK OUT” OR OF ANY INSOLVENCY
OR BANKRUPTCY PROCEEDINGS; PROVIDED, HOWEVER, THAT BORROWER SHALL NOT BE LIABLE
FOR THE PAYMENT OF ANY SUCH COSTS AND EXPENSES TO THE EXTENT THE SAME ARISE BY
REASON OF THE GROSS NEGLIGENCE, ILLEGAL ACTS, FRAUD OR WILLFUL MISCONDUCT OF
LENDER.

86


--------------------------------------------------------------------------------


(B)           BORROWER SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS LENDER FROM AND
AGAINST ANY AND ALL OTHER LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
ACTIONS, JUDGMENTS, SUITS, CLAIMS, COSTS, EXPENSES AND DISBURSEMENTS OF ANY KIND
OR NATURE WHATSOEVER (INCLUDING, WITHOUT LIMITATION, THE REASONABLE FEES AND
DISBURSEMENTS OF COUNSEL FOR LENDER IN CONNECTION WITH ANY INVESTIGATIVE,
ADMINISTRATIVE OR JUDICIAL PROCEEDING COMMENCED OR THREATENED, WHETHER OR NOT
LENDER SHALL BE DESIGNATED A PARTY THERETO), THAT MAY BE IMPOSED ON, INCURRED
BY, OR ASSERTED AGAINST LENDER IN ANY MANNER RELATING TO OR ARISING OUT OF (I)
ANY BREACH BY BORROWER OF ITS OBLIGATIONS UNDER, OR ANY MATERIAL
MISREPRESENTATION BY BORROWER CONTAINED IN, THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS, OR (II) THE USE OR INTENDED USE OF THE PROCEEDS OF THE LOAN
(COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”); PROVIDED, HOWEVER, THAT BORROWER
SHALL NOT HAVE ANY OBLIGATION TO LENDER HEREUNDER TO THE EXTENT THAT SUCH
INDEMNIFIED LIABILITIES ARISE FROM THE GROSS NEGLIGENCE, ILLEGAL ACTS, FRAUD OR
WILLFUL MISCONDUCT OF LENDER.  TO THE EXTENT THAT THE UNDERTAKING TO INDEMNIFY,
DEFEND AND HOLD HARMLESS SET FORTH IN THE PRECEDING SENTENCE MAY BE
UNENFORCEABLE BECAUSE IT VIOLATES ANY LAW OR PUBLIC POLICY, BORROWER SHALL PAY
THE MAXIMUM PORTION THAT IT IS PERMITTED TO PAY AND SATISFY UNDER APPLICABLE LAW
TO THE PAYMENT AND SATISFACTION OF ALL INDEMNIFIED LIABILITIES INCURRED BY
LENDER.

(C)           BORROWER SHALL, AT ITS SOLE COST AND EXPENSE, PROTECT, DEFEND,
INDEMNIFY, RELEASE AND HOLD HARMLESS LENDER AND THE INDEMNIFIED PARTIES FROM AND
AGAINST ANY AND ALL LOSSES (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’
FEES AND COSTS INCURRED IN THE INVESTIGATION, DEFENSE, AND SETTLEMENT OF LOSSES
INCURRED IN CORRECTING ANY PROHIBITED TRANSACTION OR IN THE SALE OF A PROHIBITED
LOAN, AND IN OBTAINING ANY INDIVIDUAL PROHIBITED TRANSACTION EXEMPTION UNDER
ERISA, THE CODE, ANY STATE STATUTE OR OTHER SIMILAR LAW THAT MAY BE REQUIRED, IN
LENDER’S SOLE DISCRETION) THAT LENDER MAY INCUR, DIRECTLY OR INDIRECTLY, AS A
RESULT OF A DEFAULT UNDER SECTIONS ‎4.1.8 OR ‎5.2.8 HEREOF.

(D)           BORROWER COVENANTS AND AGREES TO PAY FOR ANY CONSENT, APPROVAL,
WAIVER OR CONFIRMATION OBTAINED FROM SUCH RATING AGENCY PURSUANT TO THE TERMS
AND CONDITIONS OF THE LOAN DOCUMENTS AS A RESULT OF A REQUEST OR ACTION OF
BORROWER AND LENDER SHALL BE ENTITLED TO REQUIRE PAYMENT OF SUCH FEES AND
EXPENSES AS A CONDITION PRECEDENT TO THE OBTAINING OF ANY SUCH CONSENT,
APPROVAL, WAIVER OR CONFIRMATION.


SECTION 10.14         SCHEDULES AND EXHIBITS INCORPORATED.

The Schedules and Exhibits annexed hereto are hereby incorporated herein as a
part of this Agreement with the same effect as if set forth in the body hereof.


SECTION 10.15         OFFSETS, COUNTERCLAIMS AND DEFENSES.

Any assignee of Lender’s interest in and to this Agreement, the Note and the
other Loan Documents shall take the same free and clear of all offsets,
counterclaims or defenses which are unrelated to such documents which Borrower
may otherwise have against any assignor of such documents, and no such unrelated
counterclaim or defense shall be interposed or asserted by Borrower in any
action or proceeding brought by any such assignee upon such documents and any
such right to interpose or assert any such unrelated offset, counterclaim or
defense in any such action or proceeding is hereby expressly waived by Borrower.

87


--------------------------------------------------------------------------------



SECTION 10.16         NO JOINT VENTURE OR PARTNERSHIP; NO THIRD-PARTY
BENEFICIARIES.

(A)           BORROWER AND LENDER INTEND THAT THE RELATIONSHIPS CREATED
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS BE SOLELY THAT OF BORROWER AND
LENDER.  NOTHING HEREIN OR THEREIN IS INTENDED TO CREATE A JOINT VENTURE,
PARTNERSHIP, TENANCY-IN-COMMON, OR JOINT TENANCY RELATIONSHIP BETWEEN BORROWER
AND LENDER NOR TO GRANT LENDER ANY INTEREST IN THE PROPERTIES OTHER THAN THAT OF
MORTGAGEE, BENEFICIARY OR LENDER.

(B)           THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE SOLELY FOR THE
BENEFIT OF LENDER AND BORROWER AND NOTHING CONTAINED IN THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS SHALL BE DEEMED TO CONFER UPON ANYONE OTHER THAN LENDER AND
BORROWER ANY RIGHT TO INSIST UPON OR TO ENFORCE THE PERFORMANCE OR OBSERVANCE OF
ANY OF THE OBLIGATIONS CONTAINED HEREIN OR THEREIN.  ALL CONDITIONS TO THE
OBLIGATIONS OF LENDER TO MAKE THE LOAN HEREUNDER ARE IMPOSED SOLELY AND
EXCLUSIVELY FOR THE BENEFIT OF LENDER AND NO OTHER PERSON SHALL HAVE STANDING TO
REQUIRE SATISFACTION OF SUCH CONDITIONS IN ACCORDANCE WITH THEIR TERMS OR BE
ENTITLED TO ASSUME THAT LENDER WILL REFUSE TO MAKE THE LOAN IN THE ABSENCE OF
STRICT COMPLIANCE WITH ANY OR ALL THEREOF AND NO OTHER PERSON SHALL UNDER ANY
CIRCUMSTANCES BE DEEMED TO BE A BENEFICIARY OF SUCH CONDITIONS, ANY OR ALL OF
WHICH MAY BE FREELY WAIVED IN WHOLE OR IN PART BY LENDER IF, IN LENDER’S SOLE
DISCRETION, LENDER DEEMS IT ADVISABLE OR DESIRABLE TO DO SO.


SECTION 10.17         PUBLICITY.

All news releases, publicity or advertising by Borrower, Lender or their
respective Affiliates through any media intended to reach the general public
which refers to the Loan Documents or the financing evidenced by the Loan
Documents, to Borrower, Lender or any of their respective Affiliates shall be
subject to the prior written approval of Lender and Borrower as applicable,
which shall not be unreasonably withheld.  Borrower shall request such approval
from Lender as it relates to the Related Parties.  Notwithstanding the
foregoing, disclosure required by Applicable Laws (as reasonably determined by
Borrower, Lender or the Related Parties, as applicable) shall not be subject to
the prior written approval of Lender or Borrower, as applicable.  Further
notwithstanding the foregoing, nothing in this Section 10.17 shall limit (i)
Lender’s rights set forth in Sections 9.1, 9.2 or 10.23 or (ii) Lender’s
discretion with respect to the contents contained in any Disclosure Document.


SECTION 10.18         CROSS-DEFAULT; CROSS-COLLATERALIZATION; WAIVER OF
MARSHALLING OF ASSETS.

(A)           PROPERTY GUARANTOR ACKNOWLEDGES THAT LENDER HAS MADE THE LOAN TO
BORROWER UPON THE SECURITY OF PROPERTY GUARANTOR’S COLLECTIVE INTEREST IN THE
PROPERTIES AND IN RELIANCE UPON THE AGGREGATE OF THE PROPERTIES TAKEN TOGETHER
BEING OF GREATER VALUE AS COLLATERAL SECURITY THAN THE SUM OF EACH INDIVIDUAL
PROPERTY TAKEN SEPARATELY.  PROPERTY GUARANTOR AGREE THAT THE SECURITY
INSTRUMENTS ARE AND WILL BE CROSS-COLLATERALIZED AND CROSS-DEFAULTED WITH EACH
OTHER SO THAT SUBJECT TO THE RELEASE OR SUBSTITUTION OF ANY INDIVIDUAL PROPERTY
AS PROVIDED HEREIN (I) AN EVENT OF DEFAULT UNDER ANY OF THE SECURITY INSTRUMENTS
SHALL CONSTITUTE AN EVENT OF DEFAULT UNDER EACH OF THE OTHER SECURITY
INSTRUMENTS WHICH SECURE THE PROPERTY GUARANTY; (II) AN EVENT OF DEFAULT UNDER
THE PROPERTY GUARANTY OR THIS AGREEMENT SHALL CONSTITUTE AN EVENT OF DEFAULT

88


--------------------------------------------------------------------------------


UNDER EACH SECURITY INSTRUMENT; (III) EACH SECURITY INSTRUMENT SHALL CONSTITUTE
SECURITY FOR THE GUARANTY AS IF A SINGLE BLANKET LIEN WERE PLACED ON ALL OF THE
PROPERTIES AS SECURITY FOR THE NOTE; AND (IV) SUCH CROSS COLLATERALIZATION SHALL
IN NO EVENT BE DEEMED TO CONSTITUTE A FRAUDULENT CONVEYANCE.

(B)           TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER, FOR
ITSELF AND ITS SUCCESSORS AND ASSIGNS, AND ON BEHALF OF PROPERTY GUARANTOR
WAIVES ALL RIGHTS TO A MARSHALLING OF THE ASSETS OF BORROWER, BORROWER’S
PARTNERS AND OTHERS WITH INTERESTS IN BORROWER, AND OF THE PROPERTIES, OR TO A
SALE IN INVERSE ORDER OF ALIENATION IN THE EVENT OF FORECLOSURE OF ALL OR ANY OF
THE SECURITY INSTRUMENTS, AND AGREES NOT TO ASSERT ANY RIGHT UNDER ANY LAWS
PERTAINING TO THE MARSHALLING OF ASSETS, THE SALE IN INVERSE ORDER OF
ALIENATION, HOMESTEAD EXEMPTION, THE ADMINISTRATION OF ESTATES OF DECEDENTS, OR
ANY OTHER MATTERS WHATSOEVER TO DEFEAT, REDUCE OR AFFECT THE RIGHT OF LENDER
UNDER THE LOAN DOCUMENTS TO A SALE OF THE PROPERTIES FOR THE COLLECTION OF THE
DEBT WITHOUT ANY PRIOR OR DIFFERENT RESORT FOR COLLECTION OR OF THE RIGHT OF
LENDER TO THE PAYMENT OF THE DEBT OUT OF THE NET PROCEEDS OF THE PROPERTIES IN
PREFERENCE TO EVERY OTHER CLAIMANT WHATSOEVER.  IN ADDITION, BORROWER, FOR
ITSELF AND ITS SUCCESSORS AND ASSIGNS AND PROPERTY GUARANTOR, WAIVES IN THE
EVENT OF FORECLOSURE OF ANY OR ALL OF THE SECURITY INSTRUMENTS, ANY EQUITABLE
RIGHT OTHERWISE AVAILABLE TO BORROWER OR PROPERTY GUARANTOR WHICH WOULD REQUIRE
THE SEPARATE SALE OF THE PROPERTIES OR REQUIRE LENDER TO EXHAUST ITS REMEDIES
AGAINST ANY INDIVIDUAL PROPERTY OR ANY COMBINATION OF THE PROPERTIES BEFORE
PROCEEDING AGAINST ANY OTHER INDIVIDUAL PROPERTY OR COMBINATION OF PROPERTIES;
AND FURTHER IN THE EVENT OF SUCH FORECLOSURE BORROWER DOES HEREBY EXPRESSLY
CONSENTS TO AND AUTHORIZES, AT THE OPTION OF LENDER, THE FORECLOSURE AND SALE
EITHER SEPARATELY OR TOGETHER OF ANY COMBINATION OF THE PROPERTIES.


SECTION 10.19         WAIVER OF COUNTERCLAIM.

Borrower hereby waives the right to assert a counterclaim, other than a
compulsory counterclaim, in any action or proceeding brought against it by
Lender or its agents.


SECTION 10.20         CONFLICT; CONSTRUCTION OF DOCUMENTS; RELIANCE.

In the event of any conflict between the provisions of this Agreement and any of
the other Loan Documents, the provisions of this Agreement shall control.  The
parties hereto acknowledge that they were represented by competent counsel in
connection with the negotiation, drafting and execution of the Loan Documents
and that such Loan Documents shall not be subject to the principle of construing
their meaning against the party which drafted same.  Borrower acknowledges that,
with respect to the Loan, Borrower shall rely solely on its own judgment and
advisors in entering into the Loan without relying in any manner on any
statements, representations or recommendations of Lender or any parent,
subsidiary or Affiliate of Lender.  Lender shall not be subject to any
limitation whatsoever in the exercise of any rights or remedies available to it
under any of the Loan Documents or any other agreements or instruments which
govern the Loan by virtue of the ownership by it or any parent, subsidiary or
Affiliate of Lender of any equity interest any of them may acquire in Borrower,
and Borrower hereby irrevocably waives the right to raise any defense or take
any action on the basis of the foregoing with respect to Lender’s exercise of
any such rights or remedies.  Borrower

89


--------------------------------------------------------------------------------


acknowledges that Lender engages in the business of real estate financings and
other real estate transactions and investments which may be viewed as adverse to
or competitive with the business of Borrower or its Affiliates.


SECTION 10.21         BROKERS AND FINANCIAL ADVISORS.

Each of Borrower and Lender hereby represents that it has dealt with no
financial advisors, brokers, underwriters, placement agents, agents or finders
in connection with the transactions contemplated by this Agreement.  Each of
Borrower and Lender shall indemnify, defend and hold the other harmless from and
against any and all claims, liabilities, costs and expenses of any kind
(including Lender’s reasonable attorneys’ fees and expenses) in any way relating
to a breach of the representation in the preceding sentence.  The provisions of
this ‎Section 10.21 shall survive the expiration and termination of this
Agreement and the payment of the Debt.


SECTION 10.22         PRIOR AGREEMENTS.

This Agreement and the other Loan Documents contain the entire agreement of the
parties hereto and thereto in respect of the transactions contemplated hereby
and thereby, and all prior agreements among or between such parties, whether
oral or written, between Borrower and/or its Affiliates and Lender are
superseded by the terms of this Agreement and the other Loan Documents.


SECTION 10.23         ASSIGNMENT; PARTICIPATION.   LENDER MAY AT ANY TIME, AT NO
COST TO BORROWER, GRANT TO ONE OR MORE BANKS OR OTHER INSTITUTIONS (EACH A
“PARTICIPANT”) PARTICIPATING INTERESTS IN THE LOAN (EACH A “PARTICIPATION”).  IN
THE EVENT OF ANY SUCH GRANT BY LENDER OF A PARTICIPATION TO A PARTICIPANT
(WHETHER OR NOT BORROWER WAS GIVEN NOTICE THEREOF), LENDER SHALL REMAIN
RESPONSIBLE FOR THE PERFORMANCE OF ITS OBLIGATIONS HEREUNDER, AND BORROWER SHALL
CONTINUE TO DEAL SOLELY AND DIRECTLY WITH LENDER IN CONNECTION WITH ALL RIGHTS
AND OBLIGATIONS HEREUNDER.  SUCH PARTICIPATION AGREEMENT MAY PROVIDE THAT SUCH
LENDER WILL NOT AGREE TO ANY MODIFICATION, AMENDMENT OR WAIVER, WITHOUT THE
CONSENT OF THE PARTICIPANTS, WHICH WOULD EFFECT ANY OF THE FOLLOWING:  (A)
REDUCE THE PRINCIPAL OF, OR INTEREST ON, THE NOTE OR ANY FEES DUE HEREUNDER OR
ANY OTHER AMOUNT DUE HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT; (B) POSTPONE
ANY DATE FIXED FOR ANY PAYMENT OF PRINCIPAL OF, OR INTEREST ON, THE NOTE OR ANY
FEES DUE HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT; (C) RELEASE ANY MATERIAL
PORTION OF THE PROPERTIES OR OTHER COLLATERAL FOR THE LOAN OTHER THAN IN
ACCORDANCE WITH THE LOAN DOCUMENTS; (D) RELEASE ANY GUARANTOR, IN WHOLE OR IN
PART, OTHER THAN IN ACCORDANCE WITH THE LOAN DOCUMENTS; OR (E) INCREASE THE LOAN
AMOUNT.  EACH PARTICIPANT SHALL HAVE THE RIGHT TO EFFECT A SECURITIZATION WITH
RESPECT TO ITS PARTICIPATION INTEREST. BORROWER AGREES TO PROVIDE ALL ASSISTANCE
REASONABLY REQUESTED BY LENDER TO ENABLE LENDER TO SELL PARTICIPATIONS AS
AFORESAID, OR MAKE ASSIGNMENTS OF ITS INTEREST IN THE LOAN AS HEREINAFTER
PROVIDED IN THIS SECTION.  BORROWER AND LENDER SHALL EXECUTE SUCH MODIFICATIONS
TO THE LOAN DOCUMENTS AS SHALL, IN THE REASONABLE JUDGMENT OF LENDER, BE
NECESSARY OR DESIRABLE IN CONNECTION WITH ASSIGNMENTS IN ACCORDANCE WITH THE
FOREGOING PROVISIONS OF THIS SECTION; PROVIDED, HOWEVER, THAT NO SUCH
MODIFICATIONS SHALL INCREASE BORROWER’S LIABILITY OR OBLIGATIONS, OR DECREASE
ITS RIGHTS, IN RESPECT OF THE LOAN.  LENDER AND ANY PARTICIPANT MAY AT ANY TIME
FREELY ASSIGN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT AND THE
NOTE.  NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, BORROWER
RECOGNIZES THAT IN CONNECTION WITH

90


--------------------------------------------------------------------------------



LENDER’S SELLING OF PARTICIPATIONS OR MAKING OF ASSIGNMENTS, ANY OR ALL
DOCUMENTATION, FINANCIAL STATEMENTS, APPRAISALS AND OTHER DATA, OR COPIES
THEREOF, RELEVANT TO BORROWER, ANY GUARANTOR, ANY COLLATERAL OR THE LOAN MAY BE
EXHIBITED TO AND RETAINED BY ANY SUCH PARTICIPANT OR ASSIGNEE OR PROSPECTIVE
PARTICIPANT OR ASSIGNEE.  LENDER’S DELIVERY OF ANY FINANCIAL STATEMENTS AND
APPRAISALS TO ANY SUCH PARTICIPANT OR ASSIGNEE OR PROSPECTIVE PARTICIPANT OR
ASSIGNEE SHALL BE ACCOMPANIED BY LENDER’S STANDARD CONFIDENTIALITY STATEMENT
INDICATING THAT THE SAME ARE DELIVERED ON A CONFIDENTIAL BASIS.


SECTION 10.24         TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY.

Lender agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement , (g) with the consent of the Trust
and the  Borrower or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to Lender or any of  its Affiliates on a nonconfidential basis from a
source other than the Trust or Borrower.

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Affiliates relating to the Borrower or its
businesses, other than any such information that is available to Lender on a
nonconfidential basis prior to disclosure by the  Borrower, provided that, in
the case of information received from the  Borrower or any of its Affiliates
after the date hereof, such information is clearly identified at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

[SIGNATURE PAGES IMMEDIATELY FOLLOW]

 

91


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

BORROWER:

 

 

 

 

 

GMH COMMUNITIES, LP, a Delaware limited partnership

 

 

 

 

 

By:

GMH Communities GP Trust, a
Delaware statutory trust, its general partner

 

 

 

 

 

By:

/s/ Joseph M. Macchione

 

 

 

Name: Joseph M. Macchione

 

 

 

Title: Vice President

 

 

 

 

 

LENDER:

 

 

 

 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION, a national banking association

 

 

 

 

 

By:

/s/ Rex E. Rudy

 

 

 

Name: Rex E. Rudy

 

 

 

Title: Managing Director

 


--------------------------------------------------------------------------------


EXHIBIT A

FORM OF COMPLIANCE CERTIFICATE

                      , 200    

Wachovia Bank, National Association
One Wachovia Center
301 South College Street
Mail Code:  NC0172
Charlotte, North Carolina  28288-0166

Ladies and Gentlemen:

Reference is made to that certain Loan Agreement dated as of October 2, 2006 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”), by and among GMH Communities, LP (the “Borrower”) and
Lender.  Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Loan Agreement.

Pursuant to Section 5.1.10 of the Loan Agreement, the undersigned hereby
certifies to the Lender as follows:

(1)           The undersigned is the                                 of the
Borrower.

(2)           The undersigned has examined the books and records of the Borrower
and has conducted such other examinations and investigations as are reasonably
necessary to provide this Compliance Certificate.

(3)           No Default or Event of Default exists [if such is not the case,
specify such Default or Event of Default and its nature, when it occurred and
whether it is continuing and the steps being taken by the Borrower with respect
to such event, condition or failure].

(4)           The representations and warranties made or deemed made by the
Borrower and any Key Entity in the Loan Documents to which any is a party, are
true and correct in all material respects on and as of the date hereof except to
the extent that such representations and warranties expressly relate solely to
an earlier date (in which case such representations and warranties shall have
been true and correct on and as of such earlier date) and except for changes in
factual circumstances not prohibited under the Loan Documents.

(5)           Attached hereto as Schedule 1 are reasonably detailed calculations
establishing whether or not the Borrower and its Subsidiaries were in compliance
with the covenants contained in Sections 5.3 and 5.4 of the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first above written.


--------------------------------------------------------------------------------


 

 

 

Name:

 

 

Title:

 


--------------------------------------------------------------------------------


 

NOTICE OF BORROWING

                         , 200   

Wachovia Bank, National Association
One Wachovia Center
301 South College Street
Mail Code:  NC0172
Charlotte, North Carolina  28288-0166

Ladies and Gentlemen:

Reference is made to that certain Loan Agreement dated as of October 2, 2006 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”), by and among GMH Communities, LP (the “Borrower”) and
Lender.  Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Loan Agreement. Capitalized terms
used herein, and not otherwise defined herein, have their respective meanings
given them in the Loan Agreement.

Pursuant to Section 2.1.5 of the Loan Agreement, Borrower hereby requests that
the Lender make an Additional Advance on the date hereof to the Borrower as
follows:

First, Amount of Additional Advance:

 

$

 

 

 

 

Second, Interest Period for Additional Advance:

 

 

 

o

30 days

 

o

60 days

 

o

90 days

 

The proceeds of this Additional Advance will be used for the following purposes:
                                            .[INSERT DESCRIPTION]

Borrower hereby represents and warrants to Lender that no Default or Event of
Default exists [if such is not the case, specify such Default or Event of
Default and its nature, when it occurred and whether it is continuing and the
steps being taken by the Borrower with respect to such event, condition or
failure].

The representations and warranties made or deemed made by the Borrower and any
Key Entity in the Loan Documents to which any is a party, are true and correct
in all material respects on and as of the date hereof except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct on and as of such earlier date) and except for changes in factual
circumstances not prohibited under the Loan Documents.


--------------------------------------------------------------------------------


Sincerely,


--------------------------------------------------------------------------------


 

SCHEDULE A

INDIVIDUAL PROPERTIES, PROPERTY GUARANTORS, ALLOCATED LOAN
AMOUNTS AND ALLOCATED VALUES

 

Individual Property

 

Property Guarantor

 

Allocated Value

University Fields
200 Curtis Street
Savoy, Illinois

 

Savoy Village Associates, LLC

 

$

25,237,798.00

University Centre
5200 Croyden Avenue
Kalamazoo, Michigan

 

Croyden Avenue Associates, LLC

 

$

26,946,062.00

The Summit
1801 Marks Avenue
Mankato, Minnesota

 

Monks Road Associates, LLC

 

$

23,760,480.00

University Oaks
21 National Guard Rd
Columbia, SC

 

South Carolina Associates, LLC

 

$

29,435,713.00

University Highlands
2800 Enterprise Blvd
Reno, Nevada

 

Reno Associates, LLC

 

$

36,978,807.00

University Uptown
2700 West Oak
Denton, Texas

 

Denton Associates, LLC

 

$

36,978,807.00

Blanton Commons
Lankford Drive
Valdosta, Georgia

 

Lankford Drive Associates, LLC

 

$

26,808,504.00

 


--------------------------------------------------------------------------------


 

SCHEDULE B

MEZZANINE ASSETS, MEZZANINE ASSET OWNERS, MEZZANINE ALLOCATED
LOAN AMOUNTS AND MEZZANINE ALLOCATED VALUES

 

Mezzanine Asset

 

Mezzanine
Subsidiary

 

Mezzanine Asset
Owner

 

Mezzanine
Allocated Loan
Amount

 

Mezzanine
Allocated
Value

University
Commons:
Bloomington, IN

 

Clarizz Boulevard Associates Intermediate, LLC

 

Clarizz Boulevard Associates, LLC

 

$

5,667152

 

$

26,683,052

University
Commons:
Athens, GA

 

Lakeside Associates Intermediate, LLC

 

Lakeside Associates, LLC

 

$

2,095,346

 

$

17,675,230

University
Commons:
Urbana, IL

 

Urbana Associates Intermediate, LLC

 

Urbana Associates, LLC

 

$

2,642,732

 

$

26,306,200

University
Commons:
Lexington, KY

 

Red Mile Road Associates Intermediate, LLC

 

Red Mile Road Associates, LLC

 

$

1,917,461

 

$

19,591,215

University
Commons:
Baton Rouge, LA

 

Burbank Drive Associates Intermediate III, LLC

 

Burbank Drive Associates III, LLC

 

$

1,444,136

 

$

21,159,200

University
Commons:

Eugene, OR

 

Commons Drive Associates Intermediate, LLC

 

Commons Drive Associates, LLC

 

$

1,468,027

 

$

21,548,677

University
Commons:
East Lansing, MI

 

Abbott Road Associates Intermediate, LLC

 

Abbott Road Associates, LLC

 

$

3,252,900

 

$

20,981,215

University
Commons:
Starkville, MS

 

Campus View Drive Associates Intermediate, LLC

 

Campus View Drive Associates, LLC

 

$

680,524

 

$

10,649,316

University
Commons:
Cayce, SC

 

Alexander Road Associates Intermediate, LLC

 

Alexander Road Associates, LLC

 

$

2,354,558

 

$

26,798,100

University
Commons:
Oxford, OH

 

Brown Road Associates Intermediate, LLC

 

Brown Road Associates, LLC

 

$

2,154,091

 

$

21,344,944

University
Commons:
Tuscaloosa, AL

 

Keller Boulevard Associates Intermediate, LLC

 

Keller Boulevard Associates, LLC

 

$

3,075,000

 

$

23,240,896

 


--------------------------------------------------------------------------------


 

SCHEDULE C

ENCUMBERED PROPERTIES

1.

 

Cambridge at Southern-Statesboro, GA

2.

 

University Crescent

3.

 

University Greens

4.

 

University Heights

5.

 

University Lodge

6.

 

University Pines

7.

 

University Trails

8.

 

University Court

9.

 

University Estates

10.

 

University Gables

11.

 

University Glades

12.

 

University Manor

13.

 

University Mills

14.

 

University Place

15.

 

Collegiate Hall

16.

 

Campus Club-Statesboro

17.

 

University Edge

18.

 

Campus Connection

19.

 

University Pointe

20.

 

College Park-Chapel Ridge

21.

 

Grand Marc at University Village

22.

 

The Verge

23.

 

Willowtree Apartments and Towers

24.

 

Campus Walk

25.

 

Pirates Cove

26.

 

University Walk

27.

 

Campus Club-Gainesville

28.

 

The Enclave

29.

 

The Ridge


--------------------------------------------------------------------------------


 

30.

 

The View

31.

 

State College Park

32.

 

Nittany Crossing

33.

 

GrandMarc at Seven Corners

34.

 

Campus Edge Associates LLC

35.

 

Chapel View

36.

 

Campus Ridge Apartments

37.

 

Southview Apartments

38.

 

Stone Gate Apartments

39.

 

The Commons Apartments

40.

 

University Crossings (KS)

41.

 

Seminole Suites

42.

 

The Tower at 3rd

43.

 

Campus Walk-UNCW

44.

 

University Crossing

45.

 

University Meadows

46.

 

Pegasus Connection

47.

 

Royal Riverwood Manor (Univ. Village)

48.

 

Jacobs Heights

49.

 

University Commons (Norman, OK)

50.

 

University Commons (State College)

51.

 

Aspen Apartments

52.

 

Brookstone Village

53.

 

College Suites Stadium

54.

 

College Manor Apartments

55.

 

Jacob Height Phase III

56.

 

Blanton Commons Phase II

 


--------------------------------------------------------------------------------


SCHEDULE D

O&M PROGRAMS

NONE


--------------------------------------------------------------------------------


SCHEDULE E

SOURCES AND USES

(see attached page)


--------------------------------------------------------------------------------


SCHEDULE 4.1.1

ORGANIZATIONAL CHART


--------------------------------------------------------------------------------


SCHEDULE 4.1.4

LITIGATION

1.                                       GMH Communities Trust (“Trust”) is
currently involved in several class action lawsuits that are pending class
certification. Material facts surrounding the litigation are presented in the
Trust’s periodic reports as filed with the United States Securities and Exchange
Commission, including its Annual Report on Form 10-K for the fiscal year ended
December 31, 2005, and in each of its subsequent Quarterly Reports on Form 10-Q
for the fiscal quarters ended March 31, 2006 and June 30, 2006.  The Trust will
continue to report material updates with respect to such litigation in its
periodic reports filed in the future.


--------------------------------------------------------------------------------